Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

Dated as of June 26, 2015,

among

FTI CONSULTING, INC.,

as the Company,

CERTAIN SUBSIDIARIES OF THE COMPANY,

as the Designated Borrowers,

and

CERTAIN SUBSIDIARIES OF THE COMPANY,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent,

Swing Line Lender and an L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agent and L/C Issuer,

and

HSBC BANK USA, N.A.,

as Co-Syndication Agent,

and

THE OTHER LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

and

HSBC BANK USA, N.A.,

as Joint Lead Arrangers and Joint Book Managers

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of June 26, 2015 among FTI CONSULTING,
INC., a Maryland corporation (the “Company”), each Designated Borrower (defined
herein) from time to time party hereto, the Guarantors (defined herein), the
Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer.

The Company has requested that the Lenders provide a revolving credit facility
for the purposes set forth herein, and the Lenders are willing to do so on the
terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2010 Senior Note” means any of the up to $400,000,000 in aggregate principal
amount of the Company’s 6.75% Senior Notes due 2020 issued by the Company
pursuant to the 2010 Senior Note Indenture, as amended, modified, supplemented
and extended from time to time in a manner permitted hereunder.

“2010 Senior Note Documents” means, collectively, the 2010 Senior Notes, the
2010 Senior Note Indenture and each other document, agreement and instrument
governing or evidencing any of the 2010 Senior Notes, in each case as amended,
modified, supplemented and extended from time to time in a manner permitted
hereunder.

“2010 Senior Note Indenture” means the Indenture relating to the 2010 Senior
Notes, as amended, modified, supplemented and extended from time to time in a
manner permitted hereunder.

“2012 Senior Note” means any of the up to $300,000,000 in aggregate principal
amount of the Company’s 6.00% Senior Notes due 2022 issued by the Company
pursuant to the 2012 Senior Note Indenture, as amended, modified, supplemented
and extended from time to time in a manner permitted hereunder.

“2012 Senior Note Documents” means, collectively, the 2012 Senior Notes, the
2012 Senior Note Indenture and each other document, agreement and instrument
governing or evidencing any of the 2012 Senior Notes, in each case as amended,
modified, supplemented and extended from time to time in a manner permitted
hereunder.

“2012 Senior Note Indenture” means the Indenture relating to the 2012 Senior
Notes, as amended, modified, supplemented and extended from time to time in a
manner permitted hereunder.

“Acquisition” by any Person, means the acquisition by such Person, directly or
indirectly, in a single transaction or in a series of related transactions, of
all or any substantial portion of the Property of another Person, a division or
line of business of another Person or all or a majority of the Voting Stock of
another Person, in each case, whether or not involving a merger or consolidation
with such other Person and whether for cash, property, services, assumption or
incurrence of Indebtedness, securities or otherwise.

 

1



--------------------------------------------------------------------------------

“Additional Collateral Requirements” means the provisions of Section 7.14.

“Additional Guarantor Provisions” means the provisions of Section 7.12.

“Additional Lender” means, at any time, any bank or other financial institution
that agrees to (i) provide any portion of any Incremental Commitment pursuant to
an Incremental Amendment in accordance with Section 2.17 and/or (ii) provide any
portion of any Refinancing Revolving Commitment or Refinancing Term Loan
Commitment pursuant to a Refinancing Amendment in accordance with Section 2.19,
in each case, as applicable; provided that, in each case, each Additional Lender
shall be subject to the approval of the Administrative Agent, each L/C Issuer
and the Swing Line Lender (such approval in each case not to be unreasonably
withheld or delayed) and the Company.

“Additional Revolving Commitment” has the meaning specified in Section 2.17(a).

“Additional Revolving Loans” has the meaning specified in Section 2.17(a).

“Administrative Agent” means Bank of America (or Bank of America, acting through
such of its Affiliates or branches as it deems appropriate), in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, for purposes of Section 8.08 only, a Person shall be deemed to
be Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 15.0% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the equivalent
of such Controlled Person. For the avoidance of doubt, a Person shall not be
deemed to be an Affiliate of another Person solely as a result of one Person
sharing a common director with another Person or the director of one Person
serving as a partner of another Person.

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in form and substance reasonably acceptable to the Administrative
Agent pursuant to which intercompany obligations and advances owed by any Loan
Party are subordinated to the Obligations.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

 

2



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is $550,000,000.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 11.23.

“Alternative Currency” means Euro, Sterling, Australian Dollars, Canadian
Dollars and each other currency (other than Dollars) that is approved by all
Lenders in accordance with Section 1.09.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to $75,000,000; provided
that, with respect to any Alternative Currency other than Euro, Sterling,
Australian Dollars or Canadian Dollars, the Administrative Agent and/or the
Lenders or L/C Issuers, as applicable, may impose a lesser limit on the Dollar
Equivalent amount of Loans or Letters of Credit, as the case may be, with
respect to such Alternative Currency (which lesser limit shall be part of, and
not in addition to, the Alternative Currency Sublimit). The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Applicable Designated Borrower Documents” has the meaning specified in
Section 6.25.

“Applicable Rate” means the applicable percentage per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

 

Pricing
Tier

  

Consolidated Total

Leverage Ratio

  

Commitment

Fee

  

Eurocurrency Rate

Loans

  

Base Rate Loans

1    ³3.30:1.00    0.35%    2.00%    1.00% 2    <3.30:1.00 but ³2.50:1.00   
0.30%    1.75%    0.75% 3    <2.50:1.00 but ³1.50:1.00    0.25%    1.50%   
0.50% 4    <1.50:1.00    0.25%    1.375%    0.375%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 1 shall apply as of the
date five (5) Business Days after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date

 

3



--------------------------------------------------------------------------------

on which such Compliance Certificate is delivered (at which point the applicable
percentage per annum set forth in the grid above shall apply). The Applicable
Rate in effect from the Closing Date through the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a) for the fiscal quarter ending June 30, 2015, shall be determined
based upon Pricing Tier 2. Notwithstanding anything to the contrary contained
herein, the Letter of Credit Fee shall always be equal to the highest Applicable
Rate then applicable to any Eurocurrency Rate Loans.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for the timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Applicant Borrower” has the meaning specified in Section 2.16(a).

“Applicant Borrower Documents” has the meaning specified in Section 2.16(a).

“Approved Bank” has the meaning specified in the definition of “Cash
Equivalents”.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the
Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel; provided that the Loan
Parties shall not be responsible for such fees, expenses and disbursements of
more than one separate law firm (and, if reasonably necessary, of one local
counsel in any relevant jurisdiction (including, without limitation, Australia,
Canada and any other jurisdiction in which a Designated Borrower is located)
and, in the case of an actual or potential conflict of interest, additional law
firm(s) as necessary or advisable to alleviate such actual or potential
conflict.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear as a liability on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease were accounted for as a capital
lease and (c) in respect of any Securitization Transaction of any Person, the
outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment.

“Audited Financial Statements” means, subject to Section 5.02(a), the audited
consolidated balance sheet of the Company and its Subsidiaries for the fiscal
year ended December 31, 2014, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year of the
Company and its Subsidiaries, including the notes thereto.

 

4



--------------------------------------------------------------------------------

“Australia” means the Commonwealth of Australia, together with (other than in
the expressions “Australian Commonwealth” or “Commonwealth of Australia”) any
State, territory and any political subdivision of any of them.

“Australian Bank” means a bank or financial institution authorized under the
laws of Australia to carry out the business of banking in Australia.

“Australian Bill” has the meaning given to it in the Australian Bills of
Exchange Act 1909 (Cth).

“Australian Charter” means Part 4 of the Australian Charter of the United
Nations Act 1945 (Cth).

“Australian Corporations Act” means the Corporations Act 2001 (Cth).

“Australian Dollars” or “AUD” means the lawful currency of Australia.

“Australian Jurisdiction” means the Commonwealth of Australia or a State or
Territory of the Commonwealth of Australia.

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06 and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuers to make L/C
Credit Extensions pursuant to Section 9.02.

“Available Amount” means, at any time, an amount equal to:

 

  (a) the sum, without duplication, of:

(i) 50% of the Consolidated Net Income (excluding any write-downs of goodwill or
goodwill impairment charges or equity compensation adjustments to the extent
included in the calculation thereof) of the Company accrued on a cumulative
basis during the period (taken as one accounting period) from the Closing Date
and ending on the last day of the fiscal quarter for which financial statements
are available immediately preceding the date of such proposed Restricted
Payment, Investment, repayment, redemption or repurchase (or, if such amount
shall be a deficit for any fiscal quarter included in such period, minus 100% of
such deficit), plus

(ii) $50,000,000; plus

(iii) 100% of the aggregate net proceeds (including the fair market value of
property other than cash) received by the Company subsequent to the Closing Date
either (1) as a contribution to its common equity capital or (2) from the
issuance and sale (other than to a Subsidiary) of its Qualified Capital Stock,
including Qualified Capital Stock issued upon the conversion of Indebtedness or
Redeemable Capital Stock of the Company, and from the exercise of options,
warrants or other rights to purchase such Qualified Capital Stock (other than,
in each case, Capital Stock or Indebtedness sold to a Subsidiary of the
Company), plus

 

5



--------------------------------------------------------------------------------

(iv) 100% of the net reduction in Investments made pursuant to Section 8.02(v),
subsequent to the Closing Date, in any Person, resulting from (1) payments of
interest on Indebtedness, dividends or other distributions, repayments of loans,
advances or capital contributions, or any sale or disposition of such
Investments (but only to the extent such items are not included in the
calculation of Consolidated Net Income), in each case to the Company or any
Subsidiary from any Person, or (2) the redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary, not to exceed in the case of any Person
the amount of Investments previously made by the Company or any Restricted
Subsidiary in such Person subsequent to the Closing Date, minus

(b) the aggregate amount of any Investments outstanding at such time pursuant to
Section 8.02(v), any Restricted Payments made prior to such time pursuant to
Section 8.06(f) or any debt prepayments made prior to such time pursuant to
Section 8.12(c).

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate (as determined in accordance with
clause (b) of the definition thereof) plus 1.00%; and if Base Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“BIA” means the Bankruptcy and Insolvency Act (Canada) and the regulations
promulgated thereunder.

“Borrowers” means the Company, together with the Designated Borrowers, and
“Borrower” means any of them.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and (a) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in Dollars,
any fundings, disbursements, settlements and payments in Dollars in respect of
any such Eurocurrency Rate Loan, or any other dealings in Dollars to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market; (b) if such day relates
to any interest rate settings as to a Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such Loan, or
any other dealings in Euro to be carried out pursuant to this

 

6



--------------------------------------------------------------------------------

Agreement in respect of any such Loan, means a TARGET Day; (c) if such day
relates to any interest rate settings as to a Loan or Letter of Credit
denominated in Australian Dollars, any fundings, disbursements, settlements and
payments in Australian Dollars in respect of any such Loan or Letter of Credit,
or any other dealings in Australian Dollars to be carried out pursuant to this
Agreement in respect of any such Loan or Letter of Credit, the term “Business
Day” shall also exclude any day on which Australian banks are not open for
dealings in Australian Dollar deposits in Melbourne and Sydney, Australia;
(f) if such day relates to any interest rate settings as to a Loan or Letter of
Credit denominated in Canadian Dollars, any fundings, disbursements, settlements
and payments in Canadian Dollars in respect of any such Loan or Letter of
Credit, or any other dealings in Canadian Dollars to be carried out pursuant to
this Agreement in respect of any such Loan or Letter of Credit, the term
“Business Day” shall also exclude any day on which Canadian banks are authorized
or required to close under applicable Laws in effect in Toronto, Ontario; (e) if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in a currency other than Dollars, Australian Dollars, Canadian
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; (f) if such day relates
to any fundings, disbursements, settlements and payments in a currency other
than Dollars, Australian Dollars, Canadian Dollars or Euro in respect of a Loan
denominated in a currency other than Dollars, Australian Dollars, Canadian
Dollars or Euro, or any other dealings in any currency other than Dollars,
Australian Dollars, Canadian Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Loan (other than any interest rate settings),
means any such day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency.

“Businesses” means, at any time, a collective reference to the businesses
operated by the Company and its Subsidiaries at such time.

“Canada” means Canada, together with any province, territory and any political
subdivision of any of them.

“Canadian Dollars” or “Cdn” means the lawful currency of Canada.

“Canadian Pension Plan” means each plan that is considered to be a pension plan,
a defined benefit plan, a retiree medical plan, an employee benefit plan, or an
employee pension benefit plan or any similar plan for the purposes of the Income
Tax Act (Canada) or any applicable pension benefits standards statute and/or
regulation in Canada and that is established, maintained or contributed to by a
Loan Party, that is organized under the Laws of Canada, for its current or
former employees.

“Canadian Pension Plan Event” means that a Governmental Authority gives notice
of its intention to terminate, in whole or in part, a Canadian Pension Plan, or
to appoint an administrator of a Canadian Pension Plan, any Loan Party, that is
organized under the Laws of Canada, declares or gives notice of intention to
declare a wind up of a Canadian Pension Plan, in whole or in part, or any of the
Canadian Pension Plans individually or in the aggregate have an unfunded
actuarial liability or solvency deficiency (within the meaning of applicable
Laws) that exceeds the Threshold Amount.

“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Capital Stock” means, with respect to any Person, (i) in the case of a
corporation, capital stock, (ii) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of capital stock, (iii) in the case of a
partnership, partnership interests (whether general or limited), (iv) in the
case of a limited liability company, membership interests,

 

7



--------------------------------------------------------------------------------

(v) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person and (vi) any rights (other than debt securities convertible into
an equity interest), warrants or options or other instruments to acquire an
equity interest in such Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an L/C Issuer
or the Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans or obligations of the
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the applicable L/C Issuer or
Swing Line Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the applicable L/C Issuer or the Swing Line Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated demand or time
deposits and certificates of deposit of (i) any Lender, (ii) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P
is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than one year from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing or having an auction date within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations, (e) Investments, classified in
accordance with GAAP as current assets, in money market mutual funds (as defined
by Rule 2(a)-7 of the Investment Company Act of 1940) registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions having capital of at least $500,000,000 and which have the highest
credit rating by any two of S&P, Moody’s and Fitch Ratings Services,
(f) Investments in private placements which (i) seek to preserve principal,
(ii) maintain a high degree of liquidity, (iii) invest in a diversified group of
money market instruments and other short-term obligations, in each case which
have the highest credit rating by any two of S&P, Moody’s and Fitch Ratings
Services, and (iv) generally maintain a dollar-weighted average portfolio
maturity of 90 days or less, although the average portfolio maturity may extend
to 120 days in the event of material redemption activity, (g) deposits which
(i) in the case of the Company and its Domestic Subsidiaries (A) are denominated
in the currency of a country that is a member of the Organization for Economic
Cooperation and Development, (B) are maintained with an Approved Bank and
(C) have maturities of not more than 270 days from the date of acquisition, and
(ii) in the case of any Foreign Subsidiary, (A) are denominated in the currency
of a country that is a member of the Organization for Economic Cooperation and
Development or the currency of the country in which such Foreign Subsidiary is
organized or conducts business and (B) are consistent with the Company’s
investment policy as in effect from time to time and (h) solely with respect to
any Foreign Subsidiary, substantially similar investments to those outlined in
clauses of (a) through (g) above, of comparable credit quality (taking into the
account the jurisdiction where such Foreign Subsidiary conducts business),
denominated in the currency of any jurisdiction in which such Person conducts
business.

 

8



--------------------------------------------------------------------------------

“CCAA” means the Companies’ Creditors Arrangement Act (Canada) and the
regulations promulgated thereunder.

“CDOR” has the meaning specified in the definition of “Eurocurrency Rate.”

“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, (c) compliance by any Lender (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, rule, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement or (d) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United
States, Australian, Canadian or other regulatory authorities, in each case
pursuant to Basel III shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a)(1) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Capital Stock that such person or group
has the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of thirty five percent (35%) of the Capital Stock of the Company
entitled to vote for members of the board of directors or equivalent governing
body of the Company on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); provided that this clause (a)(1) shall excluded any transaction
or series of transactions in which (i) the Company shall become the Wholly-Owned
Subsidiary of a Person (the “New Parent”) and (ii) the holders of the Capital
Stock entitled to vote for members of the board of directors or equivalent
governing body of the Company as of the Closing Date shall hold more than 50% of
the Capital Stock entitled to vote for members of the board of directors or
equivalent governing body of the New Parent as of the closing date of such
transaction on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right), for so long as the New Parent shall not engage in any business or
conduct any activity other than holding the equity of the Company and activities
reasonably related and/or incidental thereto, or (2) upon or after the
consummation of a transaction referred to in the proviso to clause (a)(1), any
“person” or “group” (as referred to above) is or becomes the “beneficial owner”
(as referred to above), directly or indirectly, of thirty five percent (35%) of
the Capital Stock of the New Parent entitled to vote for members of the board of
directors or equivalent governing body of the New Parent on a fully-diluted
basis (taking in account all such securities that such person had the right to
acquire pursuant to any option right); or

 

9



--------------------------------------------------------------------------------

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

(c) the occurrence of a “Change of Control” (or any comparable term) under, and
as defined in, any Senior Note Documents solely to the extent that the Senior
Notes governed by any such Senior Note Document are outstanding; or

(d) the Company fails to own and control, directly or indirectly, 100% of the
Capital Stock of any Designated Borrower (except for the Capital Stock of
Foreign Subsidiaries in the nature of directors’ qualifying shares and shares
sold or issued to foreign nationals or other third parties to the extent
required pursuant to applicable law).

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Commitments, Extended Commitments, Additional
Revolving Commitments, Refinancing Revolving Commitments or Incremental Term
Commitments and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Revolving Loans,
Revolving Loans under Additional Revolving Commitments, Revolving Loans under
Extended Commitments, Incremental Term Loans or Extended Term Loans. Revolving
Commitments, Additional Revolving Commitments, Extended Commitments, Incremental
Term Commitments (and in each case, the Loans made pursuant to such Commitments)
or Refinancing Loans that have different terms and conditions shall be construed
to be in different Classes. Commitments (and, in each case, the Loans made
pursuant to such Commitments) that have the same terms and conditions shall be
construed to be in the same Class.

“Closing Date” means the date hereof.

“Closing Date Projections” has the meaning specified in Section 5.01(n).

“Collateral” means all real and personal Property with respect to which Liens in
favor of the Administrative Agent are granted or purported to be granted
pursuant to and in accordance with the terms of the Collateral Documents,
including the Collateral (as defined in the Security Agreement) and the Pledged
Collateral (as defined in the Pledge Agreement).

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement and such other security documents as may be executed and
delivered by the Loan Parties pursuant to the Additional Collateral
Requirements.

 

10



--------------------------------------------------------------------------------

“Collateral Reinstatement Event” means the event in which the Company obtains a
public rating of the Company’s long-term senior unsecured non-credit-enhanced
debt (a “Debt Rating”) lower than Baa3 (stable) from Moody’s (the “Moody’s
Collateral Reinstatement Threshold”) and a public Debt Rating lower than BBB-
(stable) from S&P (the “S&P Collateral Reinstatement Threshold”), in each case
for a period of one fiscal quarter; provided that (i) if the Moody’s Collateral
Reinstatement Threshold is triggered, but the S&P Collateral Release Threshold
is not triggered, the Collateral shall not be reinstated unless the public Debt
Rating that the Company obtained from Moody’s is more than two notches worse
than the public Debt Rating that the Company obtained from S&P and (ii) if the
S&P Collateral Reinstatement Threshold is triggered, but the Moody’s Collateral
Reinstatement Threshold is not triggered, the Collateral shall not be reinstated
unless the public Debt Rating that the Company obtained from S&P is more than
two notches worse than the public Debt Rating that the Company obtained from
Moody’s.

“Commitment” means, as to each Lender, the Revolving Commitment, L/C Commitment,
Extended Commitment and/or Incremental Commitment of such Lender, as applicable.

“Company” has the meaning specified in the preamble hereto.

“Competitor” means competitors of the Company identified by the Company in
writing from time to time the list of which is posted to the Platform; provided
that (i) no update to such list shall be effective until two (2) Business Days
after posting or have retroactive effect to disqualify any Lender and
(ii) Competitors shall not include any commercial bank that makes or holds loans
in the normal course of its business.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, an amount equal to the sum of
(i) Consolidated EBITDA for such period minus (ii) Consolidated Capital
Expenditures for such period minus (iii) Consolidated Cash Taxes for such
period, all as determined in accordance with GAAP.

“Consolidated Capital Expenditures” means, for any period, for the Company and
its Restricted Subsidiaries on a consolidated basis, all capital expenditures,
as determined in accordance with GAAP; provided, however, that Consolidated
Capital Expenditures shall not include (a) expenditures made with proceeds of
any Involuntary Disposition to the extent such expenditures are used to purchase
Property that is the same as or similar to the Property subject to such
Involuntary Disposition or (b) Permitted Acquisitions.

“Consolidated Cash Taxes” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the aggregate of all taxes, as
determined in accordance with GAAP, to the extent the same are paid in cash
during such period.

“Consolidated EBITDA” means, for any period, for the Company and its Restricted
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income for such period plus (b) the following, without
duplication and to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges for such period, (ii) the provision
for United States federal, state, local and foreign income taxes payable by the
Company and its Restricted Subsidiaries for such period and (iii) the amount of
depreciation and amortization expense for such period, plus (c) one-time
non-cash charges approved by the Administrative Agent, all as determined in
accordance with GAAP.

 

11



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Company and
its Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Consolidated Interest Charges” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, an amount equal to (i) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Company and its Restricted Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, excluding imputed interest resulting from purchase accounting and any
reasonable fees and related expenses related to the Transactions, plus (ii) the
portion of rent expense of the Company and its Restricted Subsidiaries with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP, minus (iii) interest income earned during such period in
accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Adjusted EBITDA to (b) Consolidated Interest
Charges, in the case of each of clauses (a) and (b), for the period of four
fiscal quarters ended on such date (or if (x) such date is not the end of a
fiscal quarter or (y) the Consolidated Interest Coverage Ratio is being
determined for a purpose other than pursuant to Section 8.11(b), the period of
four fiscal quarters most recently ended for which the Company has either
delivered financial statements pursuant to Section 7.01(a) or (b) or, with
respect to fiscal periods ending prior to the Closing Date, for which the
Company has filed financial statements with the SEC).

“Consolidated Net Income” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the net income of the Company
and its Restricted Subsidiaries (excluding extraordinary gains and extraordinary
losses and excluding the effects of FAS 123 and 142) for that period determined
in accordance with GAAP.

“Consolidated Total Assets” means the total assets of the Company and the
Restricted Subsidiaries on a consolidated basis in accordance with GAAP, as
shown on the most recent balance sheet of the Company delivered pursuant to
Sections 7.01(a) or (b).

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters ended on such
date (or if (x) such date is not the end of a fiscal quarter or (y) the
Consolidated Total Leverage Ratio is being determined for a purpose other than
pursuant to Section 8.11(a), the period of four fiscal quarters most recently
ended for which the Company has either delivered financial statements pursuant
to Section 7.01(a) or (b) or with respect to fiscal periods ending prior to the
Closing Date, for which the Company has filed financial statements with the
SEC).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” has the meaning specified in the definitions of “Collateral
Reinstatement Event” and “Rating Collateral Release Date”.

 

12



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Australian Bankruptcy Act 1966 (Cth), the Australian Corporations Act, the BIA,
the CCCA, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, Australia,
Canada or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Loan other than a Base Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, in each case to the fullest extent permitted by applicable Laws
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) perform any of its funding obligations hereunder, including in
respect of its Loans, within two (2) Business Days of the date required to be
funded by it hereunder unless such Lender notifies the Administrative Agent and
the Company in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied or (ii) pay to
the Administrative Agent, any L/C Issuer, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two (2) Business Days of the date when due, (b) has notified the Company, the
Administrative Agent, and L/C Issuer or the Swing Line Lender that it does not
intend to comply with its funding obligations hereunder or has made a public
statement to that effect with respect to its funding obligations hereunder
(unless such writing or public statement relates to a Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by the Administrative Agent or the Company, to
confirm in a manner satisfactory to the Administrative Agent and the Company
that it will comply with its funding obligations (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Company) or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) as determined by the Administrative Agent, taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Capital Stock in
that Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a

 

13



--------------------------------------------------------------------------------

Lender is a Defaulting Lender under any one or more of clauses (a) through
(d) above, and the effective date of such status, shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) upon delivery of written notice
of such determination to the Company, each L/C Issuer, the Swing Line Lender and
each Lender.

“Designated Borrower Notice” has the meaning specified in Section 2.16(e).

“Designated Borrower Representation Default” has the meaning specified in
Section 2.16(e).

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.16(a).

“Designated Borrower Sublimit” means $75,000,000. The Designated Borrower
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Designated Borrowers” means, collectively, each Foreign Subsidiary of the
Company that is a Restricted Subsidiary party hereto in the capacity of a
Borrower pursuant to, and in accordance with, Section 2.16. On the Closing Date,
there shall be no Designated Borrowers.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Company or a Restricted Subsidiary as
consideration in connection with a Disposition pursuant to Section 8.05(a) that
is designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Company, setting forth the basis of such valuation
(which amount will be reduced by the fair market value of the portion of such
consideration converted to cash or Cash Equivalents within 180 days following
the consummation of the applicable Disposition).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
the Company or any Restricted Subsidiary (including the Capital Stock of any
Subsidiary, whether through a sale of such Capital Stock by the holder thereof
or an issuance by such Restricted Subsidiary), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Domestic Loan Parties” means, collectively, the Company and the Guarantors.

“Domestic Obligations” means all Obligations owing by the Domestic Loan Parties
(other than in respect of Guarantees of Foreign Obligations pursuant to Article
IV).

 

14



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary of the Company that is formed or
organized under the laws of the United States or any political subdivision
thereof (other than any such Subsidiary that is a FSHCO or a Subsidiary of a
CFC).

“Earlier Commitment Maturity Date” has the meaning specified in Section 2.03(l).

“Earlier Maturity Date” has the meaning specified in Section 2.04(g).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.07(b)(iii), (v), (vi), (vii), (viii) and
(ix) (subject to such consents, if any, as may be required under
Section 11.07(b)(iii)).

“Employee” means any current or former officer, director, manager or employee,
including independent contractors, limited partners, members, quotaholders or
other Persons compensated by the Company or a Restricted Subsidiary in the
ordinary course of business of the Company or any Restricted Subsidiary.

“Employee Loan” means a loan or an advance to any Employee made in the ordinary
course of business and consistent with past practices, including pursuant to any
Restricted Subsidiary Employee Plan.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome of 1957, as amended by the Single European Act of 1986, the Maastricht
Treaty of 1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Engagement Letter” means the letter agreement dated as of May 26, 2015, among
the Company, the Administrative Agent and the Joint Lead Arrangers.

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to human health and safety (to the extent
relating to exposure to hazardous substances), pollution or the protection of
the environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

15



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or
any ERISA Affiliate from a Multiemployer Plan or notification from the trustees
of a Multiemployer Plan that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

“Euro” and “€” means the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.

“Eurocurrency liabilities” has the meaning specified in Section 3.04(e).

“Eurocurrency Rate” means

(a) with respect to any Credit Extension

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii) denominated in Canadian dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period; and

(iii) denominated in Australian Dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate (“BBSY”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period; and

 

16



--------------------------------------------------------------------------------

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
Eurocurrency liabilities. The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan and for each outstanding Base Rate Loan bearing interest
at a rate based on the Eurocurrency Rate shall be adjusted automatically as of
the effective date of any change in the Eurocurrency Reserve Percentage.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Property” has the meaning specified in the Security Agreement.

“Excluded Securities” has the meaning specified in the Security Agreement.

“Excluded Subsidiary” means any of the following:

(a) each Immaterial Subsidiary,

(b) each Domestic Subsidiary that is not a Wholly Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly Owned Subsidiary),

(c) each Domestic Subsidiary that is prohibited from Guaranteeing the
Obligations by any applicable Law or that would require consent, approval,
license or authorization of a Governmental Authority to Guarantee or grant Liens
to secure the Obligations (unless such consent, approval, license or
authorization has been received),

(d) each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from Guaranteeing the Obligations on the Closing Date or at the time
such Subsidiary becomes a Subsidiary not in violation of this Agreement (and for
so long as such restriction or any replacement or renewal thereof is in effect)
and so long as it was not incurred in contemplation of its becoming a
Subsidiary,

(e) any Foreign Subsidiary,

(f) FTI Capital Advisors LLC, a Maryland limited liability company;

 

17



--------------------------------------------------------------------------------

(g) any other Domestic Subsidiary with respect to which the Administrative Agent
and the Company reasonably agree that the cost or other consequences (including
any Tax consequences) of providing a Guarantee of or granting Liens to secure
the Obligations would be excessive in relation to the practical benefit to be
afforded thereby; and

(h) each Unrestricted Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one “swap” within the meaning of section 1a(47) of the Commodity Exchange
Act, such exclusion shall apply only to the portion of such Swap Obligation that
is attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means, with respect to any Recipient, (a) Taxes imposed on or
measured by its overall net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed by the jurisdiction (or any
political subdivision thereof) under the Laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or (ii) that are
Other Connection Taxes, (b) any backup withholding Tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), (c) any U.S. federal
withholding taxes imposed pursuant to FATCA, (d) in the case of a Lender (other
than an assignee pursuant to a request by the Company under Section 11.16), any
U.S. Federal withholding Tax that is required to be imposed on amounts payable
to such Lender pursuant to the Laws in force at the time such Lender becomes a
party hereto (or designates a new Lending Office other than the designation of a
new Lending Office at the request of any Loan Party), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new Lending Office (or assignment), to receive additional amounts with
respect to such withholding Tax pursuant to Section 3.01 and (e) any Taxes
attributable to a Recipient’s failure to comply with Section 3.01(e).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 27, 2012, among the Company, certain subsidiaries of the Company party
thereto as guarantors, the lenders party thereto, Bank of America, as
administrative agent, swing line lender and l/c issuer, and JPMorgan Chase Bank,
as l/c issuer, as amended or modified from time to time.

“Existing Letters of Credit” means the letters of credit described by letter of
credit number, undrawn amount, name of beneficiary and date of expiry on
Schedule 1.01C attached hereto.

“Extended Commitment” has the meaning specified in Section 2.18(a).

“Extended Revolving Loans” means any loans made in respect of any Extended
Commitment that shall have been added pursuant to Section 2.18.

“Extended Term Loans” has the meaning specified in Section 2.18(a).

“Extending Lender” has the meaning specified in Section 2.18(a).

 

18



--------------------------------------------------------------------------------

“Extension” has the meaning specified in Section 2.18(a).

“Extension Offer” has the meaning specified in Section 2.18(a).

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by the Company or any Subsidiary.

“Facility Office” means the office through which such Lender will perform its
obligations under this Agreement.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
intergovernmental agreements entered into in connection therewith, any
agreements entered into pursuant to Section 1471 (b) (1) of the Internal Revenue
Code, and any current or future regulations or official interpretations of the
foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight United States federal funds
transactions with members of the Federal Reserve System arranged by United
States federal funds brokers on such day, as published by the Federal Reserve
Bank of New York on the Business Day next succeeding such day; provided that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Financial Covenants” means the covenants set out in Section 8.11.

“Foreign Lender” means any Lender that is not a “United States Person” as
defined in Section 7701(a)(30) of the Internal Revenue Code.

“Foreign Obligations” means Obligations owing by any of the Designated
Borrowers.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary. For
purposes of clarification, (i) any Subsidiary of a Subsidiary that is not
organized under the laws of the United States or any political subdivision
thereof and (ii) any Subsidiary that is a FSHCO shall be deemed to be a Foreign
Subsidiary.

“Foreign Subsidiary Employee Plan” means any document, arrangement or agreement
of any Foreign Subsidiary that is a Restricted Subsidiary (whether or not an
Employee is a party thereto), as amended, waived, supplemented, renewed or
otherwise modified from time to time pursuant to which an Employee is directly
or indirectly entitled to amounts payable or a payment or provides or is
obligated to provide services to or on behalf of such Foreign Subsidiary or any
affiliate thereof; provided that the amounts payable to Employees or payable in
respect of Employees pursuant to such plan are generally consistent with the
amounts that would have been paid to Employees of such Foreign Subsidiary if
such plan had not been adopted.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

19



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“FSHCO” shall mean any Restricted Subsidiary substantially all of the assets of
which consist of Capital Stock in one or more CFCs.

“Full Satisfaction” means that (i) all Commitments hereunder have been
terminated, (ii) all Loans and other outstanding Obligations hereunder shall
have been repaid in full in cash (other than Obligations under any Swap Contract
or Treasury Management Agreement to the extent that each Swap Bank and each
Treasury Management Agreement Bank shall have agreed in writing to alternative
arrangements satisfactory to such Swap Bank or Treasury Management Bank, as
applicable, in their sole discretion), and (iii) no Letters of Credit shall
remain outstanding (unless all L/C Obligations arising from all outstanding
Letters of Credit have been Cash Collateralized in accordance with
Section 2.14).

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b) all purchase money Indebtedness;

(c) the maximum amount available to be drawn under letters of credit (including
standby and commercial letters of credit, but excluding standby letters of
credit not supporting Indebtedness), bankers’ acceptances, bank guaranties,
surety bonds, repurchase agreements and similar instruments (but excluding any
bankers’ acceptances, bank guaranties, surety bonds, repurchase agreements and
similar instruments and similar instruments incurred or issued in the ordinary
course of business which have not been drawn);

(d) all obligations in respect of the deferred purchase price of Property or
services ((x) including Guarantees of stock-based acquisition consideration
incurred in connection with a Permitted Acquisition to the extent required to be
reflected as liabilities on the balance sheet of the Company and its Restricted
Subsidiaries in accordance with GAAP but (y) excluding (i) trade accounts
payable in the ordinary course of business and (ii) earn-outs, hold-backs and
other deferred payment of consideration in Permitted Acquisitions to the extent
not required to be reflected as liabilities on the balance sheet of the Company
and its Restricted Subsidiaries in accordance with GAAP);

(e) the Attributable Indebtedness of Capital Leases and Synthetic Leases;

(f) the Attributable Indebtedness of Securitization Transactions;

 

20



--------------------------------------------------------------------------------

(g) all preferred stock or other equity interests providing for mandatory
redemptions, sinking fund or like payments prior to the Latest Maturity Date in
effect at the time of the issuance thereof (provided that any such stock or
equity interests issued pursuant to a Subsidiary Employee Plan that provide for
such mandatory redemptions, sinking fund or like payments upon the occurrence of
a contingency shall not constitute Funded Indebtedness until such contingency
has occurred, and the amount of equity interests required to be redeemed or
subject to a sinking fund or like payment shall be determined on a net basis,
after giving effect to deposits, prepayments and forward purchases made in
partial or full satisfaction thereof);

(h) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; provided, that the amount of such Funded
Indebtedness shall be limited to the lesser of (a) the principal amount of such
Funded Indebtedness or (b) the fair market value of the Property which is
subject to such Lien;

(i) all Guarantees with respect to Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and

(j) all Indebtedness of the types referred to in clauses (a) through (i) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, except to the extent that Indebtedness is expressly
made non-recourse to such Person.

For purposes of calculating the amount of Funded Indebtedness that is
outstanding at any time, Indebtedness that is being refinanced in a Permitted
Refinancing (the “Subject Indebtedness”) shall be disregarded for a period not
to exceed sixty (60) days following the issuance of the Indebtedness in such
Permitted Refinancing (the “Refinancing Facility”) to the extent the proceeds of
such Refinancing Facility are irrevocably deposited with the escrow agent or the
trustee (or comparable representative) in respect of the Subject Indebtedness
and designated for the repayment, repurchase, redemption or refinancing, as
applicable, of the Subject Indebtedness and any applicable redemption notice in
respect of the Subject Indebtedness has been issued. For the avoidance of doubt,
the term “Funded Indebtedness” will exclude customary indemnification
obligations and obligations under any Swap Contract (including the Swap
Termination Value thereof).

“GAAP” means (i) generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, and (ii) with respect to the
Loan Parties that are organized under the Laws of Canada, generally accepted
accounting principles as in effect at such time in Canada, consistently applied,
including without limitation, International Financial Reporting Standards or
Accounting Standards for Private Enterprises.

“Government Official” shall mean (a) an executive, official, employee or agent
of a governmental department, agency or instrumentality, (b) a director,
officer, employee or agent of a wholly or partially government -owned or
-controlled company or business, (c) a political party or official thereof, or
candidate for political office or (d) an executive, official, employee or agent
of a public international organization (e.g., the International Monetary Fund or
the World Bank).

 

21



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person; provided, however, that for the purposes
of this clause (b) the amount of such Indebtedness will be the lesser of:
(i) the fair market value of such asset at such date of determination, and
(ii) the amount of such Indebtedness of such other Person; provided, further,
that the term “Guarantee” shall not include endorsements for collection or
deposit, in each case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in the ordinary course of business (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

“Guarantors” means the Company (with respect to the Foreign Obligations only),
each Subsidiary of the Company identified as a “Guarantor” on the signature
pages to this Agreement and each other Person that joins as a Guarantor pursuant
the Additional Guarantor Provisions, together with their successors and
permitted assigns. Notwithstanding the foregoing, FTI Capital Advisors, LLC
shall not be required to become a Guarantor. For the avoidance of doubt, no CFC
or subsidiary of a CFC shall be a Guarantor with respect to the Domestic
Obligations.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials or other
hazardous building materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

 

22



--------------------------------------------------------------------------------

“HSBC” means HSBC Bank USA, N.A., in its capacity as a joint lead arranger and
joint book manager.

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary or group of Restricted Subsidiaries (a) whose total assets, in the
aggregate, as of the end of the period of four fiscal quarters most recently
ended for which the Company has either delivered financial statements pursuant
to Section 7.01(a) or (b) or with respect to fiscal periods ending prior to the
Closing Date, for which the Company has filed financial statements with the SEC)
were less than 5.0% of the Consolidated Total Assets of the Company and its
consolidated Restricted Subsidiaries at such date, and (b) whose gross revenues
for the period of four fiscal quarters most recently ended for which the Company
has either delivered financial statements pursuant to Section 7.01(a) or (b) or
with respect to fiscal periods ending prior to the Closing Date, for which the
Company has filed financial statements with the SEC) were less than 5.0% of the
consolidated gross revenues of the Company and its consolidated Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP.

“Incremental Amendment” has the meaning specified in Section 2.17(d).

“Incremental Closing Date” has the meaning specified in Section 2.17(c).

“Incremental Commitments” has the meaning specified in Section 2.17(a).

“Incremental Equivalent Debt” has the meaning specified in Section 8.03(s).

“Incremental Loans” has the meaning specified in Section 2.17(a).

“Incremental Term Commitments” has the meaning specified in Section 2.17(a).

“Incremental Term Facility” has the meaning specified in Section 2.17(a).

“Incremental Term Loans” has the meaning specified in Section 2.17(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) the Swap Termination Value of any Swap Contract;

(c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

“Indemnified Liabilities” has the meaning set forth in Section 11.05.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

23



--------------------------------------------------------------------------------

“Indemnitees” has the meaning set forth in Section 11.05.

“Intercreditor Agreement” means a customary intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent providing for
liens securing any Incremental Equivalent Debt, Refinancing Facility or
Refinancing Notes permitted hereunder on a pari passu or junior basis to the
Liens securing the Obligations.

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for such Loan exceeds three (3) months, the
respective dates that fall every three (3) months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan, as applicable, and ending on the date one, two, three or
six months thereafter, as selected by the Company in its Loan Notice, or such
other period that is twelve months or less requested by a Borrower and consented
to by all applicable Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) an Acquisition. For purposes of covenant
compliance, the amount of any Investment shall be (i) the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, minus (ii) the amount of dividends or distributions received
in connection with such Investment and any return of capital or repayment of
principal received in respect of such Investment that, in each case, is received
in cash or Cash Equivalents.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of the Company or
any Restricted Subsidiary.

“IP Rights” has the meaning set forth in Section 6.19.

 

24



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“ISP98” has the meaning set forth in Section 2.03(g).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered by a Domestic Subsidiary in accordance with the
Additional Guarantor Provisions.

“Joint Lead Arrangers” means MLPF&S, JPMS and HSBC, in their capacity as joint
lead arrangers and joint book managers.

“Joint Venture” shall mean any Person, other than a Wholly Owned Subsidiary, in
which the Company or a Subsidiary of the Company holds or acquires an ownership
interest (whether by way of Capital Stock or other evidence of ownership).

“Joint Venture Investments Basket” shall mean the provisions of Section 8.02(p).

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.

“JPMS” means J.P. Morgan Securities LLC, in its capacity as a joint lead
arranger and joint book manager.

“Judgment Currency” has the meaning specified in Section 11.23.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Commitment,
Incremental Loan, Extended Commitment, Extended Revolving Loan, Extended Term
Loan or Refinancing Loan, in each case as incurred pursuant to Section 2.17,
Section 2.18 or Section 2.19, as applicable, from time to time.

“Laws” means, collectively, all international, foreign, United States federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share. All
L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.

“L/C Commitment” means, with respect to each L/C Issuer, its obligation to issue
Letters of Credit pursuant to Section 2.03 up to an aggregate face amount at any
one time outstanding not to exceed the amount set forth opposite such L/C
Issuer’s name as its “L/C Commitment” on Schedule 2.01 as such amount may be
adjusted from time to time in accordance with this agreement.

 

25



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuers” means the collective reference to Bank of America and JPMorgan
Chase Bank, each in its capacity as issuer of Letters of Credit hereunder, any
Lender appointed by the Company (with the consent of the Administrative Agent,
the L/C Issuers and such appointed Lender) as an issuer of Letters of Credit by
notice to the Lenders or any successor issuer of Letters of Credit hereunder;
“L/C Issuer” means any one of the foregoing.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.11. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP98, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Lender” means (a) each of the Persons identified as a “Lender” on the signature
pages hereto, (b) any other Person that shall have become party hereto pursuant
to an Assignment and Assumption, (c) any Additional Lender and (d) any Extending
Lender, in each case, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption, and, as the context requires,
includes the L/C Issuers and the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit; provided, however, that any commercial
letter of credit issued hereunder shall provide solely for cash payment upon
presentation of a sight draft. A Letter of Credit may be issued in Dollars or in
an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of the Aggregate
Revolving Commitments and $20,000,000. The Letter of Credit Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance, lien (statutory or other), deemed trust,
charge, or preference, priority or other security interest or preferential
arrangement having the practical effect of any of the foregoing of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

26



--------------------------------------------------------------------------------

“Limited Condition Acquisition” means any Permitted Acquisition by one or more
of the Company and its Restricted Subsidiaries of any assets, property, business
or Person whose consummation is not conditioned on the availability of, or on
obtaining, third party acquisition financing and which is designated as a
Limited Condition Acquisition by the Company or such Restricted Subsidiary in
writing to the Administrative Agent on or prior to the date the definitive
agreements for such acquisition are entered into.

“Loan” means an extension of credit by a Lender to a Borrower in the form of a
Revolving Loan, an Incremental Loan, Refinancing Loan or Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Letter of Credit Application, each Joinder Agreement, the Collateral Documents,
each Request for Credit Extension, each Compliance Certificate, the Engagement
Letter, each Designated Borrower Request and Assumption Agreement, each
Incremental Amendment, each Refinancing Amendment, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14
of this Agreement and each other document, instrument or agreement from time to
time executed by the Company or any of its Subsidiaries or any Responsible
Officer thereof and delivered in connection with this Agreement.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or
Incremental Loans, (b) a conversion of Loans from one Type to the other, or
(c) a continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A, or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Loan Parties” means, collectively, each Domestic Loan Party and each Designated
Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of the Facilities which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, subject
to regulation, or has its Facility Office by any Governmental Authority.

“Master Agreement” shall have the meaning given thereto in the definition of
“Swap Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or financial
condition of the Company and its Restricted Subsidiaries taken as a whole; or
(b) a material impairment of the ability of the Company and its Restricted
Subsidiaries taken as a whole to perform their obligations under the Loan
Documents.

“Material Real Property” means any parcel of Real Property located in the United
States and having a fair market value (on a per-property basis) greater than
$5,000,000 as of (x) the Closing Date, for Real Property then owned in fee or
(y) the date of acquisition, for Real Property acquired after the Closing Date,
in each case as determined by the Company in good faith; provided, that
“Material Real Property” shall exclude all leasehold interests in Real Property.

 

27



--------------------------------------------------------------------------------

“Maturity Date” means June 26, 2020 (or, if such day is not a Business Day, the
next preceding Business Day); provided that the Maturity Date applicable to
Incremental Commitments and Extended Commitments shall be the final maturity
date specified in the relevant documentation for such Incremental Commitments
and such Extended Commitments.

“Minimum Extension Condition” has the meaning specified in Section 2.18(b).

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and joint book manager.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) the aggregate cash or Cash Equivalents proceeds received by the Company or
any Restricted Subsidiary in respect of any Involuntary Disposition, net of
(a) direct costs incurred in connection therewith (including legal, accounting
and investment banking fees, and sales commissions), (b) taxes paid or payable
as a result thereof and (c) the amount necessary to retire any Indebtedness
secured by a Permitted Lien (ranking senior to any Lien of the Administrative
Agent) on the related Property; it being understood that “Net Cash Proceeds”
shall include any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received by the Company or any
Restricted Subsidiary in any Involuntary Disposition; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Company or any Restricted Subsidiary of any Indebtedness (other than Refinancing
Notes and Refinancing Term Loans), net of all fees (including investment banking
fees), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale.

“Non-Consenting Lender” means any Lender that (a) does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders or (b) does not approve an Applicant Borrower
that (i) requires the approval of all Lenders in accordance with Section 2.16
and (ii) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” or “Notes” means the Revolving Notes or the Swing Line Note, individually
or collectively, as appropriate.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including with respect
to principal, interest fees, indemnification or reimbursement obligations,
guaranty obligations or otherwise), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any

 

28



--------------------------------------------------------------------------------

proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include (a) all obligations under any
Swap Contract between any Loan Party and any Swap Bank, in each case, to the
extent permitted by Section 8.03(d) and (b) all obligations under any Treasury
Management Agreement between any Loan Party and any Treasury Management Bank.
Notwithstanding anything to the contrary contained in any Loan Document,
(i) each Borrower (other than the Company) shall only be liable for its
Obligations and shall not be liable for any other Borrower’s Obligations and
(ii) Obligations of any Guarantor shall in no event include any Excluded Swap
Obligations of such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes.

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by, or
on behalf of, a Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.07(d).

 

29



--------------------------------------------------------------------------------

“Participant Register” has the meaning specified in Section 11.07(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“Patriot Act” has the meaning specified in Section 11.20.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or an
ERISA Affiliate for its respective employees or to which the Company or an ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years, for
the respective employees of the Company or an ERISA Affiliate.

“Permitted Acquisitions” has the meaning specified in Section 8.02(i).

“Permitted Investments” means, at any time, Investments by the Company and its
Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.

“Permitted Liens” means, at any time, Liens in respect of Property of the
Company and its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.

“Permitted Refinancing” means, with respect to any Indebtedness, any refinancing
thereof; provided, however, that: (a) no Default or Event of Default shall have
occurred and be continuing or would result therefrom; (b) any such refinancing
Indebtedness shall (i) not have a stated maturity or weighted average life that
is shorter than that of the Indebtedness being refinanced (provided that the
stated maturity or weighted average life may be shorter if the stated maturity
of any principal payment (including any amortization payments) is not earlier
than the earlier of (A) the stated maturity in effect prior to such refinancing
or (B) 91 days after the Latest Maturity Date then in effect), (ii) if the
Indebtedness being refinanced is subordinated by its terms or by the terms of
any agreement or instrument relating to such Indebtedness, be subordinated to
the Obligations on terms at least as favorable to the Lenders as the
Indebtedness being refinanced (and unsecured if the refinanced Indebtedness is
unsecured), and (iii) be in a principal amount that does not exceed the
principal amount so refinanced, plus accrued interest, plus any premium or other
payment required to be paid in connection with such refinancing, plus, in either
case, the amount of fees and reasonable expenses of the Company or any of its
Restricted Subsidiaries incurred in connection with such refinancing; and
(c) the sole obligor on such refinancing Indebtedness shall be the Company or
the original obligor on such Indebtedness being refinanced; provided, however,
that any guarantor of the Indebtedness being refinanced (or that was required to
be a guarantor of such Indebtedness) shall be permitted to guarantee the
refinancing Indebtedness.

“Permitted Restructuring” means any merger, consolidation, reorganization,
Disposition, transfer and/or Investment or series of related mergers,
consolidations, reorganizations, Disposition, transfers and/or Investments
(including the creation of new Subsidiaries for the facilitation of the
foregoing) between or among the Company and/or any of its direct or indirect
Subsidiaries to facilitate internal holding, financing and/or tax planning so
long as (i) such transactions are consummated in their entirety within sixty
(60) days after their initial consummation, (ii) after giving effect thereto,
taken as a whole, the security interests of the holders of Secured Obligations
(as defined in the Security Agreement) in the Collateral are not impaired in any
material respect and (iii) at initial consummation of such Permitted
Restructuring, no Default or Event of Default has occurred and is continuing or
would result therefrom;

 

30



--------------------------------------------------------------------------------

provided that no Permitted Restructuring shall result in (x) any Borrower being
organized in a different jurisdiction than prior to giving effect to a Permitted
Restructuring or (y) any Collateral (other than the Capital Stock of a Foreign
Subsidiary (other than a Designated Borrower)) being transferred from the
Company or any Guarantor to a Subsidiary that is not a Guarantor. During the
course of a Permitted Restructuring, the Company and its Subsidiaries may
consummate interim Investments and Dispositions which would not otherwise be
permitted under this definition so long as the ultimate outcome of such
transactions results in a Permitted Restructuring that satisfies the
requirements of this definition.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company for its employees.

“Platform” has the meaning specified in Section 7.02.

“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date
executed in favor of the Administrative Agent by each of the Loan Parties, as
amended, modified, restated or supplemented from time to time.

“PPSA Australia” means the Australian law Personal Property Securities Act 2009
(Cth) (or any successor statute) and the regulations thereunder.

“PPSA Canada” means the Personal Property Security Act of any applicable
Canadian province or territory, including without limitation, the Civil Code of
Québec, and the regulations promulgated thereunder.

“Pro Forma Basis” means, for purposes of calculating the Consolidated Total
Leverage Ratio, that any Specified Transaction consummated during the relevant
four quarter fiscal period for which the applicable ratio is calculated shall be
deemed to have been consummated as of the first day of such period; provided,
that, other than in the case of any such calculation for purposes of determining
compliance with the Financial Covenants with respect to the Compliance
Certificate delivered pursuant to Section 7.02(b), all Specified Transactions
made on or prior to the date of such transaction or incurrence and after the end
of the relevant four fiscal quarter period shall be deemed to have been
consummated as of the first day of the four fiscal quarters most recently ended
for which the Company has either delivered financial statements pursuant to
Section 7.01(a) or (b) or with respect to fiscal periods ending prior to the
Closing Date, for which the Company has filed financial statements with the SEC.
In connection with the foregoing, (a) with respect to any Disposition or
Involuntary Disposition that is a Specified Transaction, (i) income statement
and cash flow statement items (whether positive or negative) attributable to the
Property disposed of shall be excluded to the extent relating to any period
occurring prior to the date of such transaction and (ii) Indebtedness which is
retired in connection with such Disposition or Involuntary Disposition shall be
excluded and deemed to have been retired as of the first day of the applicable
period and (b) with respect to any Acquisition that is a Specified Transaction,
(i) income statement items attributable to the Person or Property acquired shall
be included to the extent relating to any period applicable in such calculations
to the extent (A) such items are not otherwise included in such income statement
items for the Company and its Restricted Subsidiaries in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.1 and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Company or any Restricted Subsidiary (including the Person or
Property acquired) in connection with such transaction and any Indebtedness of
the Person or Property acquired which is not retired in connection with such
transaction (A) shall be deemed to have been

 

31



--------------------------------------------------------------------------------

incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination. Any reference to
compliance on a Pro Forma Basis with the Financial Covenants as of any date
prior to the last day of the first period with respect to which the Financial
Covenants are applicable shall refer to the covenant levels applicable for the
first period specified in the Financial Covenants.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of the financial
covenants set forth in the Financial Covenants as of the end of the period of
four fiscal quarters most recently ended for which the Company has either
delivered financial statements pursuant to Section 7.01(a) or (b) or with
respect to fiscal periods ending prior to the Closing Date, for which the
Company has filed financial statements with the SEC, after giving effect to the
applicable transaction on a Pro Forma Basis.

“Pro Forma Statements” has the meaning specified in Section 5.01(n).

“Pro Rata Share” means, as to each Lender at any time, a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Commitment of such Lender at such time and the
denominator of which is the amount of the Aggregate Revolving Commitments at
such time; provided that if the commitment of each Lender to make Revolving
Loans and the obligation of the L/C Issuers to make L/C Credit Extensions have
been terminated pursuant to Section 9.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof. The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01, in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto or in the
relevant documentation with respect to any Incremental Commitment or Extended
Commitment, as applicable.

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and the regulations promulgated thereunder.

“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

“Public Lender” has the meaning specified in Section 7.02.

“Qualified Capital Stock” in any Person means a class of Capital Stock other
than Redeemable Capital Stock.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell, support or other agreement under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

32



--------------------------------------------------------------------------------

“Ratings Collateral Release Date” means the date upon which the Company obtains
a public rating of the Company’s long-term senior unsecured non-credit-enhanced
debt (a “Debt Rating”) equal to Baa3 or better (with a stable or better outlook)
(the “Moody’s Public Rating Threshold”) from Moody’s or a public Debt Rating of
BBB- or better (with a stable or better outlook) (the “S&P Public Rating
Threshold”) from S&P; provided that (i) if the Moody’s Public Rating Threshold
is achieved, but the S&P Public Rating Threshold is not achieved, the Collateral
shall not be released unless the public Debt Rating that the Company obtained
from S&P is no more than two notches lower than the public Debt Rating that the
Company obtained from Moody’s and (ii) if the S&P Public Rating Threshold is
achieved, but the Moody’s Public Rating Threshold is not achieved, the
Collateral shall not be released unless the public Debt Rating that the Company
obtained from Moody’s is no more than two notches lower than the public Debt
Rating that the Company obtained from S&P; provided that for so long as any
Incremental Equivalent Debt, Refinancing Facility or Refinancing Notes shall
continue to be secured by any material portion of the Collateral, the Ratings
Collateral Release Date shall be deemed not to have occurred unless such
Collateral is released substantially contemporaneously with the Ratings
Collateral Release Date.

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Loan Party, whether by lease, license or
other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, incidental to the ownership, lease or operation thereof.

“Recipient” means the Administrative Agent, any Lender or the L/C Issuer, as
applicable.

“Redeemable Capital Stock” in any Person means any equity security of such
Person that by its terms (or by terms of any security into which it is
convertible or for which it is exchangeable), or otherwise (including the
passage of time or the happening of an event), is required to be redeemed, is
redeemable at the option of the holder thereof in whole or in part (including by
operation of a sinking fund), or is convertible or exchangeable for Indebtedness
of such Person at the option of the holder thereof, in whole or in part, at any
time prior to the stated maturity of the Senior Notes; provided that only the
portion of such equity security which is required to be redeemed, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof before such date will be deemed to be Redeemable Capital Stock.
Notwithstanding the preceding sentence, any equity security that would
constitute Redeemable Capital Stock solely because the holders of the equity
security have the right to require the Company to repurchase such equity
security upon the occurrence of a change of control or asset sale will not
constitute Redeemable Capital Stock if the terms of such equity security provide
that the Company may not repurchase or redeem any such equity security pursuant
to such provisions unless such repurchase or redemption complies with
Section 8.06 hereof. The amount of Redeemable Capital Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Company and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Redeemable Capital Stock or portion thereof, exclusive of accrued
dividends.

“Refinanced Debt” has the meaning specified in Section 2.19(a).

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Company
executed by each of (a) the Company, (b) the Administrative Agent, (c) each
Additional Lender and Lender that agrees to provide any portion of the
Refinancing Facility being incurred pursuant thereto and (d) to the extent
relating to the Revolving Commitments, the L/C Issuer and the Swing Line Lender,
in accordance with Section 2.19.

“Refinancing Facility” has the meaning specified in Section 2.19(a).

 

33



--------------------------------------------------------------------------------

“Refinancing Loan” means a Refinancing Revolving Loan or a Refinancing Term
Loan.

“Refinancing Notes” means any secured or unsecured notes or loans issued by the
Company or any Guarantor (whether under an indenture, a credit agreement or
otherwise) and the Indebtedness represented thereby; provided, that (a) 100% of
the Net Cash Proceeds of such Refinancing Notes are used to permanently reduce
Loans and/or replace Commitments substantially simultaneously with the issuance
thereof; (b) the principal amount (or accreted value, if applicable) of such
Refinancing Notes does not exceed the principal amount (or accreted value, if
applicable) of the aggregate portion of the Loans so reduced and/or Commitments
so replaced (plus unpaid accrued interest and premium (including tender
premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses); (c) such Refinancing Notes shall not have a Maturity
Date prior to, or have a shorter weighted average life, than the Loans so
reduced and/or Commitments so replaced and shall not be subject to any
amortization or mandatory prepayments (other than customary change of control
and asset sale prepayments); (d) such Refinancing Notes shall not be Guaranteed
by any Subsidiaries of the Company that do not Guarantee the Loans under this
Agreement; (e) such Refinancing Notes shall not be secured by any Collateral not
securing the Secured Obligations and, if secured, shall be subject to an
Intercreditor Agreement; and (f) the terms and conditions of any Refinancing
Notes (excluding (i) pricing, interest rate margins, rate floors, discounts,
fees, premiums and prepayment or redemption provisions and (ii) the terms that
only apply after the Latest Maturity Date existing at the time of such
Refinancing Notes) shall not be materially more restrictive (when taken as a
whole) on the Company and the Restricted Subsidiaries than the terms and
conditions of this Agreement or other Loan Document relating to the Loans so
reduced and/or Commitments so replaced, as applicable.

“Refinancing Revolving Commitments” means Revolving Commitments established
pursuant to a Refinancing Amendment.

“Refinancing Revolving Lender” means a Lender with a Refinancing Revolving
Commitment or an outstanding Refinancing Revolving Loan.

“Refinancing Revolving Loans” means the Revolving Loans made pursuant to the
Refinancing Revolving Commitments.

“Refinancing Term Loan Commitment” means the commitment of any Lender to make
Refinancing Term Loans pursuant to Section 2.19 to the Company.

“Refinancing Term Loan Lender” means a Lender with an outstanding Refinancing
Term Loan.

“Refinancing Term Loans” means Term Loans that result from a Refinancing
Amendment.

“Register” has the meaning set forth in Section 11.07(c).

“Regulation T” shall mean Regulation T of the FRB as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the FRB as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the FRB as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

34



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period requirement
under ERISA has been waived in regulations issued by the PBGC.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) the Revolving Commitments or (b) if the
Revolving Commitments have been terminated, the outstanding Loans, L/C
Obligations, Swing Line Loans and participations therein. The Revolving
Commitments of, and the outstanding Loans, L/C Obligations, Swing Line Loans and
participations therein, held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, executive vice president or senior vice president
of a Loan Party, and solely for purposes of the delivery of certificates
pursuant to Section 5.01(e)(ii), the secretary or any assistant secretary of a
Loan Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent with
respect to which an incumbency certificate has been delivered to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party, and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party (and the Administrative
Agent shall be fully protected in relying thereon).

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of the
Company or any Restricted Subsidiary or (ii) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Capital Stock or of any option, warrant or other right
to acquire any such Capital Stock. For the avoidance of doubt, no payment made
in respect of an earn-out, hold-back or other deferred payment of consideration
in Permitted Acquisitions shall be a Restricted Payment.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“Restricted Subsidiary Employee Plan” means any document, arrangement or
agreement of any Restricted Subsidiary (whether or not an Employee is a party
thereto), as amended, waived, supplemented, renewed or otherwise modified from
time to time pursuant to which an Employee is directly or indirectly entitled to
amounts payable or a payment or provides or is obligated to provide services to
or on behalf of such Restricted Subsidiary or any affiliate thereof; provided
that the amounts payable to Employees or payable in respect of Employees
pursuant to such plan shall not represent more than 2% of the operating profits
of such Restricted Subsidiary or more than 2% of the appreciation in value of
such Restricted Subsidiary.

 

35



--------------------------------------------------------------------------------

“Revaluation Date” means (a) with respect to Loans denominated in an Alternative
Currency, each of the following: (i) each date of a Borrowing thereof, (ii) each
date of a continuation thereof pursuant to Section 2.02, (iii) with respect to
Loans having an Interest Period of greater than one month, the initial date of
such Interest Period and the corresponding date of each month thereafter during
such Interest Period and (iv) such additional dates as the Administrative Agent
or the Required Lenders shall specify; and (b) with respect to Letters of Credit
denominated in an Alternative Currency, (i) each date of issuance thereof,
(ii) each date of amendment (if such amendment increases the amount thereof),
(iii) each date of any payment by the respective L/C Issuer thereof, (iv) in the
case of the Existing Letters of Credit, the Closing Date and (v) such additional
dates as the Administrative Agent or any L/C Issuer shall determine or the
Required Lenders shall specify.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Credit Facility” means the credit facility for Revolving Loans
provided by the Lenders hereunder.

“Revolving Loan” has the meaning specified in Section 2.01(a). Unless the
context otherwise requires, “Revolving Loan” shall include any Extended
Revolving Loans or Refinancing Loans that are Revolving Loans and any Additional
Revolving Loans.

“Revolving Note” has the meaning specified in Section 2.11(a).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of McGraw
Hill Financial, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Company or any
Restricted Subsidiary, any arrangement, directly or indirectly, with any Person
whereby the Company or such Subsidiary shall sell or transfer any Property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such Property or other Property that it
intends to use for substantially the same purpose or purposes as the Property
being sold or transferred.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any economic or financial sanctions or trade embargoes
administered or enforced by the United States Government (including without
limitation, OFAC), the United Nations Security Council, the European Union, or
Her Majesty’s Treasury of the United Kingdom (“HMT”).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

36



--------------------------------------------------------------------------------

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Company or any Restricted Subsidiary may sell, convey or otherwise transfer, or
grant a security interest in, accounts, payments, receivables, rights to future
lease payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of the Company.

“Security Agreement” means the Security Agreement dated as of the Closing Date
executed in favor of the Administrative Agent by each of the Loan Parties, as
amended, modified, restated or supplemented from time to time.

“Senior Note Documents” means, collectively, the 2010 Senior Notes Documents and
the 2012 Senior Notes Documents.

“Senior Notes” means, collectively, the 2010 Senior Notes and the 2012 Senior
Notes.

“Solvent” or “Solvency” means, with respect to any Person on any date of
determination, that on such date (a) such Person is able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the ordinary course of business, (b) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature in their ordinary course,
(c) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person
and (e) the present fair salable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. The amount of
contingent liabilities at any time will be computed as the amount that, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Representations” means the representations and warranties set forth
in Sections 6.01(a) (with respect to organizational existence only),
6.01(b)(ii), 6.02, 6.03, 6.04, 6.14, 6.16, 6.17, 6.18, 6.20 and 6.21.

“Specified Transaction” means, with respect to any period, (a) any Permitted
Acquisition consummated in any fiscal quarter, if after giving effect to such
Acquisition, the aggregate amount of Permitted Acquisitions made during such
fiscal quarter would exceed $50,000,000, (b) any Disposition or series of
Dispositions where the consideration received in exchange for the property
subject to such Disposition(s) exceeds $25,000,000, (c) any incurrence or
repayment of Indebtedness (excluding (x) intercompany Indebtedness and
(x) indebtedness under revolving lines of credit having commitments not in
excess of $50,000,000 in the aggregate (other than any indebtedness under this
Agreement)) with an aggregate principal amount in excess of $25,000,000, (d) any
Restricted Payment made under Section 8.06(e) in any fiscal quarter, if, after
giving effect to such Restricted Payment, the aggregate amount of Restricted
Payments made under Section 8.06(e) in such fiscal quarter would exceed
$25,000,000, or (e) any other event, in each case, to the extent that, by the
terms of the Loan Documents, a “Pro Forma Compliance Certificate” is required to
be delivered in connection with a test or covenant hereunder or requires such
test or covenant to be calculated on a “Pro Forma Basis”.

 

37



--------------------------------------------------------------------------------

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer to be the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two (2) Business Days
prior to the date as of which the foreign exchange computation is made; provided
that the Administrative Agent or the applicable L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the applicable L/C Issuer if the Person acting in such capacity does not have
as of the date of determination a spot buying rate for such currency; provided,
further, that the applicable L/C Issuer may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Seller Indebtedness” has the meaning set forth in Section 8.03(p).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company. For the avoidance of doubt,
references to a “Subsidiary” or “Subsidiaries” of the Company in this Agreement
and the other Loan Documents shall not include any entity that is a
not-for-profit entity that is tax exempt under Section 501(c)(3) of the Code.

“Subsidiary Employee Plan” means any Foreign Subsidiary Employee Plan or any
Restricted Subsidiary Employee Plan.

“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party and
(b) any Lender or Affiliate of a Lender that is a party to a Swap Contract with
any Loan Party in existence on the Closing Date, in each case, to the extent
permitted by Section 8.03(d); provided that, in each case, such Person executes
and delivers to Administrative Agent, within 60 days of the date that such
Person first enters into a Swap Contract with any Loan Party (or in the case of
a Swap Contract existing on the Closing Date, within 60 days after the Closing
Date), a customary letter agreement pursuant to which such person (a) appoints
the Administrative Agent as its agent under the applicable Loan Documents for
the purposes of the Collateral Documents and Article X and (b) agrees to be
bound by the provisions of Article X.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

38



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Swap Contract or other agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a). All Swing Line
Loans shall be denominated in Dollars.

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B, or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company.

“Swing Line Note” has the meaning specified in Section 2.11(a).

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but the parties intend that it will be classified as an “operating
lease” under FASB ASC 840 or does not otherwise appear on the balance sheet
under GAAP.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $35,000,000.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

39



--------------------------------------------------------------------------------

“Transactions” means (a) the execution, delivery and performance by the Company
and its Restricted Subsidiaries of the applicable Loan Documents, (b) the
payment in full and termination of the Existing Credit Agreement and (c) the
payment of fees and expenses in connection with the foregoing.

“Treasury Management Agreements” means any and all agreements governing the
provision of treasury or cash management services, including overnight draft,
credit cards, debit cards and p-cards (including purchasing cards and commercial
cards), deposit accounts, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.

“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to Treasury Management Agreement
with any Loan Party and (b) any Lender or Affiliate of a Lender that is a party
to a Treasury Management Agreement with any Loan Party in existence on the
Closing Date; provided that, in each case, such Person executes and delivers to
Administrative Agent, within 60 days of the date that such Person first enters
into a Treasury Management Agreement with any Loan Party (or, in the case of a
Treasury Management Agreement existing on the Closing Date, within 60 days after
the Closing Date), a customary letter agreement pursuant to which such person
(a) appoints the Administrative Agent as its agent under the applicable Loan
Documents for the purposes of the Collateral Documents and Article X and
(b) agrees to be bound by the provisions of Article X.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) as of the Closing Date, each Subsidiary of
the Company listed on Schedule 1.01D, (ii) any Subsidiary of the Company
designated by the board of managers of the Company as an Unrestricted Subsidiary
pursuant to Section 7.17 subsequent to the Closing Date and (iii) any Subsidiary
of an Unrestricted Subsidiary.

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

“Wholly Owned Subsidiary” means any Person 100% of whose Capital Stock is at the
time owned by the Company directly or indirectly through other Wholly Owned
Subsidiaries of the Company, in each case, excluding any such Capital Stock of
(a) Foreign Subsidiaries in the nature of directors’ qualifying shares and other
nominal amounts of shares sold or issued to foreign nationals or other third
parties to the extent required pursuant to applicable law or (b) any Restricted
Subsidiary whose Capital Stock is sold or issued to Employees pursuant to a
Subsidiary Employee Plan.

 

40



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The words “include”, “includes” and “including” is by way of example and
not limitation and shall be deemed to be followed by the words “without
limitation”.

(iv) The word “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v) Any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws).

(vi) The word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings).

(vii) Unless the context otherwise requires, the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, Capital
Stock, securities, accounts, leasehold interests and contract rights.

(viii) The word “will” shall be construed to have the same meaning and effect as
the word “shall”.

(ix) Unless the context otherwise requires, any reference herein (A) to any
Person shall be construed to include such Person’s successors and assigns and
(B) to the Company or any other Loan Party shall be construed to include the
Company or such Loan Party as debtor and debtor-in-possession and any receiver
or trustee for the Company or any other Loan Party, as the case may be, in any
insolvency or liquidation proceeding.

(x) Unless the context otherwise requires, any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document).

 

41



--------------------------------------------------------------------------------

(xi) The phrase “fair market value” shall include reliance on the most recent
real property tax bill or assessment in the case of Real Property.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Except as otherwise specifically prescribed herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements; provided, however, that (x) subject to clause
(y), calculations of Attributable Indebtedness under any Synthetic Lease
Obligations or the implied interest component of any Synthetic Lease Obligations
shall be made by the Company in accordance with accepted financial practice and
consistent with the terms of such Synthetic Lease Obligations and (y) the
effects of any changes to FASB ASC 840 after the Closing Date shall be
disregarded. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of Company and its Restricted
Subsidiaries shall be deemed to be carried at one hundred percent (100%) of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

(b) The Company will provide a written summary of material changes in GAAP and
in the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.02(b). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

(c) Notwithstanding the above, the parties hereto acknowledge and agree that:

(i) all calculations of the Consolidated Total Leverage Ratio (including for
purposes of determining compliance with Section 8.11(a) and determining the
Applicable Rate)) shall be made on a Pro Forma Basis; and

 

42



--------------------------------------------------------------------------------

(ii) all calculations of the Consolidated Interest Coverage Ratio (including for
purposes of determining compliance with Section 8.11(b)) shall be made on a
historical basis (i.e., not on a Pro Forma Basis).

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable, in
the State of New York).

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the maximum face amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the face amount thereof, the amount of such Letter of
Credit shall be deemed to be Dollar Equivalent of the maximum face amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum face amount is in effect at such time.

1.08 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies (including for purposes of determining the
amount of Total Revolving Outstandings). Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Loan Parties
hereunder or calculating financial covenants hereunder or, except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Loan (or the incurrence of Incremental
Commitments, Incremental Loans, Extended Commitments, Extended Revolving Loans,
Extended Term Loans or Refinancing Loans) or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Loan or Letter of
Credit is denominated in

 

43



--------------------------------------------------------------------------------

an Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be, or at
the election of the Administrative Agent, such other amount as is customary for
lending transactions in such Alternative Currency, as reasonably determined by
the Administrative Agent.

(c) Where the permissibility of a transaction (other than Credit Extensions and
as permitted above) depends upon compliance with, or is determined by reference
to, amounts stated in Dollars, any amount in respect of such transaction stated
in another currency shall be translated to Dollars at the Spot Rate then in
effect at the time such transaction is entered into and the permissibility of
actions taken hereunder shall not be affected by subsequent fluctuations in
exchange rates.

1.09 Additional Alternative Currencies

(a) The Company may from time to time request that Loans be made and/or Letters
of Credit be issued in a currency other than Dollars and those specifically
listed in the definition of “Alternative Currency”; provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. Each such request shall be
subject to the approval of the Administrative Agent and the Lenders, in each
case, in their sole discretion; and in the case of any such request with respect
to the issuance of Letters of Credit, such request shall be subject to the
approval of the Administrative Agent and the applicable L/C Issuer, in each
case, in their sole discretion.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the applicable L/C Issuer
thereof. Each Lender (in the case of any such request pertaining to Loans) or
applicable L/C Issuer (in the case of a request pertaining to Letters of Credit)
shall notify the Administrative Agent, not later than 11:00 a.m., ten
(10) Business Days after receipt of such request whether it consents, in its
sole discretion, to the making of Loans or the issuance of Letters of Credit, as
the case may be, in such requested currency.

(c) Any failure by a Lender or an L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or such L/C Issuer, as the case may be, to
permit Loans to be made or Letters of Credit to be issued in such requested
currency. If the Administrative Agent and all the Lenders consent to making
Loans in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Loans (provided
that in granting such consent the Administrative Agent or the Lenders may impose
a limit on the Dollar Equivalent amount of Loans permitted to be funded in such
currency); and if the Administrative Agent and the applicable L/C Issuer consent
to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances (provided that the Administrative
Agent or the L/C Issuers may impose a limit on the Dollar Equivalent amount of
Letters of Credit permitted to be issued in such currency). If the
Administrative Agent shall fail to obtain consent from any Lender to any request
for an additional currency under this Section 1.09 the Administrative Agent
shall promptly so notify the Company.

 

44



--------------------------------------------------------------------------------

1.10 Change of Currency.

(a) Each obligation of any Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction or reasonable modifications as the Administrative Agent
may from time to time specify to be appropriate to reflect a change in currency
of any country and any relevant market conventions or practices relating to the
change in currency or to reflect adoption of additional currencies as
Alternative Currencies with respect to Loans or the issuance of Letters of
Credit in currencies which are not Alternative Currencies as of the date hereof.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make revolving loans (each such loan, a “Revolving
Loan”) to the Borrowers in Dollars or in one or more Alternative Currencies from
time to time on any Business Day during the Availability Period in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Revolving Commitment, (iii) (x) the aggregate Outstanding Amount of
Revolving Loans and Letters of Credit denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit, and (y) to the extent the
Administrative Agent and/or the Lenders or L/C Issuers, as applicable, have
imposed a limit on the Dollar Equivalent amount of Loans or Letters of Credit,
as the case may be, with respect to any Alternative Currency, the Total
Revolving Outstandings denominated in such Alternative Currency shall not exceed
such limit, and (iv) the aggregate Total Revolving Outstandings in respect of
which Designated Borrowers are primarily obligated shall not exceed the
Designated Borrower Sublimit. Within the limits of each Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Revolving Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein; provided, however, all Borrowings of
Revolving Loans made on the Closing Date shall be made as Base Rate Loans;
provided, further, that all Loans denominated in an Alternative Currency shall
be made as Eurocurrency Rate Loans.

 

45



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by
(i) telephone, or (ii) a Loan Notice. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of,
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four
(4) Business Days prior to the requested date of Borrowing or continuation of
Loans denominated in Alternative Currencies (or five (5) Business Days in the
case of a Special Notice Currency) and (iii) on the requested date of any
Borrowing of Base Rate Loans. Each telephonic notice by the Company pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Company. Each Borrowing of, conversion to
or continuation of Loans other than Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, with
respect to Alternative Currencies, unless the Administrative Agent otherwise
agrees in its sole discretion, the Dollar Equivalent thereof). Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Company is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, (v) if applicable, the duration of
the Interest Period with respect thereto, (vi) the currency of the Loans to be
borrowed (including whether such currency is an Alternative Currency) and
(vii) if the requested currency is not Dollars, the Borrower. If the Company
fails to specify a currency in a Loan Notice, then the Loans so requested shall
be made in Dollars, and the Borrower shall be the Company. If the Company fails
to specify a Type of a Loan in a Loan Notice or if the Company fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans denominated in Dollars;
provided, however, that in the case of a failure to timely request a conversion
or continuation of Loans denominated in an Alternative Currency, such Loans
shall be continued as (or converted into) Eurocurrency Rate Loans in such
Alternative Currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans (or, if applicable, to Loans with an Interest
Period of one month) shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Loans. If the Company
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the existing currency of such Loan and reborrowed in
such other Alternative Currency. Notwithstanding anything to the contrary
herein, a Swing Line Loan may not be converted to a Eurocurrency Rate Loan.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative

 

46



--------------------------------------------------------------------------------

Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans or continuation of (or conversion into) Loans with an Interest
Period of one month denominated in a currency other than Dollars, in each case
as described in the preceding subsection. In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency (x) not later than 1:00 p.m., in the case of any Loan denominated in
Dollars and (y) not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan denominated in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 5.02
(and, if such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of the applicable Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company or the applicable Borrower;
provided, however, that if, on the date of a Borrowing of Revolving Loans
denominated in Dollars, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings and second, shall be made available to the applicable Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Loan. During the existence of a Default, no Loans made in Dollars may be
requested as, converted into or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurocurrency Rate Loans denominated in Dollars be
converted immediately to Base Rate Loans upon the expiration of the Interest
Period thereof. During the existence of an Event of Default, the Required
Lenders may demand that any or all of the then outstanding Loans denominated in
an Alternative Currency be prepaid or redenominated into Dollars as Base Rate
Loans in the amount of the Dollar Equivalent thereof, on the last day of the
then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans, upon determination of such interest rate. The determination of such rate
by the Administrative Agent shall be conclusive in the absence of a manifest
error.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twelve Interest Periods, in the aggregate, in effect with
respect to Eurocurrency Rate Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (a) each L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or any of its Restricted Subsidiaries, and to amend or
renew Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drafts under the Letters of Credit; and (b) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Company; provided that no L/C

 

47



--------------------------------------------------------------------------------

Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit, if as of the date of such L/C Credit Extension, (u) solely with
respect to L/C Issuers, the aggregate face amount of Letters of Credit issued by
such L/C Issuer would exceed its L/C Commitment, (v) the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, (w) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans would exceed
such Lender’s Revolving Commitment, (x) the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit; provided that such
amount is part of, and not in addition to, the Aggregate Revolving Commitments,
(y) (i) the Total Revolving Outstandings denominated in Alternative Currencies
would exceed the Alternative Currency Sublimit, or (ii) to the extent the
Administrative Agent and/or the Lenders or L/C Issuers, as applicable, have
imposed a limit on the Dollar Equivalent amount of Loans or Letters of Credit,
as the case may be, with respect to any Alternative Currency, the Total
Revolving Outstandings denominated in such Alternative Currency shall not exceed
such limit, or (z) the Total Revolving Outstandings in respect of which
Designated Borrowers are primarily obligated would exceed the Designated
Borrower Sublimit. Within the foregoing limits, and subject to the terms and
conditions hereof, the Company’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Company may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if, subject to
Section 2.03(b)(iii), the expiry date of such requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Required Lenders have approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date;

(C) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

 

48



--------------------------------------------------------------------------------

(D) unless approved by the Administrative Agent and such L/C Issuer, such Letter
of Credit (x) is in an initial amount less than $100,000, in the case of a
commercial Letter of Credit, or $500,000, in the case of a standby Letter of
Credit, or (y) is to be denominated in a currency other than Dollars or an
Alternative Currency;

(E) the applicable L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency; or

(F) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (a) the L/C Issuer thereof would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (b) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(v) No L/C Issuer shall be under any obligation to issue or amend any Letter of
Credit if the L/C Issuer thereof has received written notice from any Lender,
the Administrative Agent or any Loan Party, on or prior to the Business Day
prior to the requested date of issuance or amendment of such Letter of Credit,
that one or more applicable conditions contained in Article V shall not then be
satisfied.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer:
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (b) the amount and currency thereof; (c) the expiry date
thereof; (d) the name and address of the beneficiary thereof; (e) the documents
to be presented by such beneficiary in case of any drawing thereunder; (f) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (g) the purpose and the nature of the requested Letter of
Credit and (h) such other matters as such L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the applicable L/C Issuer (a) the Letter of Credit to be amended; (b) the
proposed date of amendment thereof (which shall be a

 

49



--------------------------------------------------------------------------------

Business Day); (c) the nature of the proposed amendment; and (d) such other
matters as such L/C Issuer may reasonably require. Additionally, the Company
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by such L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the applicable L/C Issuer shall, on the requested
date, issue a Letter of Credit for the account of the Company or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
an L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter
of Credit”); provided that any such Auto-Renewal Letter of Credit must permit
the applicable L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable L/C Issuer, the Company shall not be required to make a specific
request to such L/C Issuer for any such renewal. Once an Auto-Renewal Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the renewal of such Letter of
Credit at any time to an expiry date not later than 180 days after the Letter of
Credit Expiration Date; provided, however, that such L/C Issuer shall not permit
any such renewal if (a) such L/C Issuer has determined that it would not be
permitted or would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise), or (b) it has received notice (which may
be by telephone or in writing) on or before the day that is two (2) Business
Days before the Nonrenewal Notice Date from the Administrative Agent, any Lender
or the Company that one or more of the applicable conditions specified in
Section 5.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Company and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the
applicable L/C Issuer in such Alternative

 

50



--------------------------------------------------------------------------------

Currency, unless (A) such L/C Issuer (at its option) shall have specified in
such notice that it will require reimbursement in Dollars or (B) in the absence
of any such requirement for reimbursement in Dollars, the Company shall have
notified such L/C Issuer promptly following receipt of the notice of drawing
that the Company will reimburse such L/C Issuer in Dollars. In the case of any
such reimbursement in Dollars of a drawing under a Letter of Credit denominated
in an Alternative Currency, the applicable L/C Issuer shall notify the Company
of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any payment by
the applicable L/C Issuer under a Letter of Credit to be reimbursed in Dollars,
or the Applicable Time on the date of any payment by such L/C Issuer under a
Letter of Credit to be reimbursed in an Alternative Currency (each such date, an
“Honor Date”), the Company shall reimburse the applicable L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the Company fails to so reimburse the applicable L/C
Issuer by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars
in the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Pro Rata Share thereof. In such event, the Company shall
be deemed to have requested a Borrowing of Base Rate Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans, but subject to the conditions set forth in Section 5.02 (other
than the delivery of a Loan Notice); provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments Any notice given by an L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided, that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) to the
Administrative Agent for the account of the applicable L/C Issuer, in Dollars,
at the Administrative Agent’s Office for Dollar-denominated payments in an
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Company in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the Company shall be deemed to have
incurred from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the applicable L/C Issuer pursuant to Section 2.03(c)(ii)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Pro Rata Share
of such amount shall be solely for the account of the applicable L/C Issuer.

 

51



--------------------------------------------------------------------------------

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (a) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable L/C Issuer, the Company or any other Person for any
reason whatsoever; (b) the occurrence or continuance of a Default, or (c) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Company of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Company to reimburse the applicable L/C Issuer for the amount of any payment
made by the applicable L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect plus any administrative, processing or similar fees
customarily charged by the applicable L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the applicable L/C
Issuer submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the applicable L/C Issuer any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Lender shall pay to the Administrative Agent for the account of the applicable
L/C Issuer its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

52



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuers for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, any other Loan Document or any other agreement or instrument relating
thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Company may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), any L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the applicable L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of the Company or any waiver by
such L/C Issuer which does not in fact prejudice the Company;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP98 or the ICC, as
applicable;

(vii) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Restricted Subsidiary
or in the relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company.

 

53



--------------------------------------------------------------------------------

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will promptly notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuers. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of any L/C Issuer, any
Agent-Related Person or any of the respective correspondents, participants or
assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of bad faith, gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The Company hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Company’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of any
L/C Issuer, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (ix) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Company may have a claim against an L/C Issuer, and an L/C
Issuer may be liable to the Company, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Company which the Company proves were caused by such L/C Issuer’s bad faith,
willful misconduct or gross negligence or such L/C Issuer’s bad faith or willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and, absent bad faith, gross negligence or willful misconduct, no L/C Issuer
shall be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(g) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the “International Standby Practices 1998” (or such later
version thereof as may be in effect at the time of issuance) published by the
Institute of International Banking Law & Practice (the “ISP98”) shall apply to
each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the times of issuance
(including the ICC decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each commercial Letter of Credit. Notwithstanding the foregoing, the
applicable L/C Issuer shall not be responsible to the Company for, and such L/C
Issuer’s rights and remedies against the Company shall not be impaired by, any
action or inaction of such L/C Issuer required or expressly permitted under any
law, order, or practice that is applicable to any Letter of

 

54



--------------------------------------------------------------------------------

Credit or this Agreement, including the Law or any order of a jurisdiction where
such L/C Issuer or the beneficiary is located, the practice stated in the ISP98
or ICC, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade—International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any L/C
Issuer chooses such law or practice.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance with its Pro Rata Share, in Dollars,
(i) a fee for each commercial Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) and (ii) a fee for each standby Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit) (each of
clauses (i) and (ii), a “Letter of Credit Fee”); provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable L/C Issuer pursuant to
this Section 2.03 shall be payable, to the maximum extent permitted by
applicable Law, to the other Lenders in accordance with the upward adjustments
in their respective Pro Rata Shares allocable to such Letter of Credit pursuant
to Section 2.15(a)(iv), with the balance of such fee, if any, payable to the
applicable L/C Issuer for its own account. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.08. Letter of
Credit Fees shall be (i) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and on the date of termination of the
Revolving Commitments and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to each L/C Issuer for its own account in Dollars
a fronting fee with respect to each Letter of Credit issued by such L/C Issuer
equal to 0.125% per annum multiplied by the Dollar Equivalent of the daily
maximum amount available to be drawn under such Letter of Credit. Such fronting
fee shall be computed on a quarterly basis in arrears and shall be due and
payable on the Business Day immediately following the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, and on the Letter of Credit
Expiration Date. In addition, the Company shall pay directly to each L/C Issuer
for its own account in Dollars the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of such L/C
Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

(j) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Company shall be obligated
to reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit; provided that in the case of a Letter of Credit issued
for the account of a Designated Borrower, such Designated Borrower shall be
obligated to reimburse the

 

55



--------------------------------------------------------------------------------

L/C Issuer hereunder for any and all drawings under such Letter of Credit. The
Company hereby acknowledges that the issuance of Letters of Credit for the
account of Restricted Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Restricted Subsidiaries.

(l) Extensions. If the Maturity Date in respect of any tranche of Commitments
occurs prior to the expiration of any Letter of Credit (such maturity date, the
“Earlier Commitment Maturity Date”), then (i) on such Earlier Commitment
Maturity Date, if one or more other tranches of Commitments in respect of which
the Maturity Date shall not have occurred are then in effect, with the consent
of each L/C Issuer with respect to any outstanding Letter of Credit, such
Letters of Credit shall automatically be deemed to have been issued (including
for purposes of the obligations of the Lenders to purchase participations
therein and to make Revolving Loans and payments in respect thereof pursuant to
Section 2.03(d)) under (and participated by Lenders pursuant to their respective
Pro Rata Shares with respect to) such later-maturing tranches of Commitments up
to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Commitments thereunder at such time and (ii) to the extent not
reallocated pursuant to the immediately preceding clause (i), the Company shall
Cash Collateralize any such Letter of Credit in accordance with Section 2.14.
Except to the extent of reallocations of participations pursuant to clause
(i) of the immediately preceding sentence, the occurrence of a Letter of Credit
Expiration Date with respect to a given tranche of Commitments shall have no
effect upon (and shall not diminish) the percentage participations of the
Lenders in any Letter of Credit issued before such Letter of Credit Expiration
Date .

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Company in Dollars from time to time on any Business Day during
the Availability Period in an aggregate principal amount not to exceed at any
time outstanding an amount equal to the Swing Line Sublimit; provided that such
amount is part of, and not in addition to, the Aggregate Revolving Commitments,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Revolving Loans and L/C Obligations
of the Swing Line Lender in its capacity as a Lender of Revolving Loans, may
exceed the amount of such Lender’s Revolving Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments, and (ii) except as set
forth above, the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Commitment, and
provided, further, that the Company shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Company may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative

 

56



--------------------------------------------------------------------------------

Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum principal amount
of $100,000, or a whole multiple of $100,000 in excess thereof, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (a) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or that one or more of the
applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 5.02 (other than delivery of
a Loan Notice). The Swing Line Lender shall furnish the Company with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Pro Rata
Share of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

57



--------------------------------------------------------------------------------

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (a) any set-off, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (b) the occurrence or continuance of a
Default, or (c) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Pro Rata Share of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loans or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

58



--------------------------------------------------------------------------------

(g) Extensions. If any Maturity Date applicable to any Commitments shall have
occurred at a time when another tranche or tranches of Commitments is or are in
effect with a longer Maturity Date (such earlier Maturity Date, the “Earlier
Maturity Date”), then, on the Earlier Maturity Date, all then outstanding Swing
Line Loans shall be repaid in full (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of the
Earlier Maturity Date).

2.05 Prepayments.

(a) Voluntary Prepayments of Loans.

(i) Revolving Loans. Each Borrower may, upon notice from the Company to the
Administrative Agent, which may be given by telephone (provided that such
telephonic notice is promptly followed by written notice, which notice may be on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent, appropriately completed and signed by a Responsible
Officer of the Borrower), at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four (4) Business Days prior
to any date of prepayment of Loans denominated in Alternative Currencies (or
five (5) Business Days, in the case of prepayment of Loans denominated in
Special Notice Currencies) and (C) on the date of prepayment of Base Rate Loans;
(B) any such prepayment of Loans other than Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or (x) if less, the entire principal amount thereof then outstanding or
(y) with respect to Alternative Currencies, unless the Administrative Agent
otherwise agrees in its sole discretion, the Dollar Equivalent thereof) and
(C) any such prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Loans other than Base Rate Loans are to be prepaid, the Interest
Period(s) of such Loans and, in the case of prepayment of all Loans, to the
extent all outstanding Loans are solely denominated in U.S. Dollars, may state
that such notice is conditioned upon the consummation of financing that will
refinance the credit facility provided by this Agreement, in whole, in which
case such notice may be revoked by the Company if such condition is not
satisfied (by notice from the Company to the Administrative Agent on or prior to
the specified effective date). The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.15, each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Pro Rata Shares.

(ii) Swing Line Loans. The Company may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.

 

59



--------------------------------------------------------------------------------

(b) Mandatory Prepayments of Loans.

(i) Aggregate Revolving Commitments. If for any reason the (1) Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect; (2) the Total Revolving Outstandings in respect of which Designated
Borrowers are primarily obligated exceeds the Designated Borrower Sublimit or
(3) to the extent the Administrative Agent and/or the Lenders or L/C Issuers, as
applicable, have imposed a limit on the Dollar Equivalent amount of Loans or
Letters of Credit, as the case may be, with respect to any Alternative Currency,
the Total Revolving Outstandings denominated in such Alternative Currency at any
time exceed such limit, the applicable Borrower shall, in each case, immediately
prepay Revolving Loans and/or the Swing Line Loans and/or Cash Collateralize the
L/C Obligations in an aggregate amount equal to such excess; provided, however,
that no Borrower shall be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(i)(B) unless after the prepayment in full of
the Revolving Loans and Swing Line Loans the Total Revolving Outstandings exceed
the Aggregate Revolving Commitments then in effect. The Administrative Agent
may, at any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.

(ii) Involuntary Dispositions. Each Borrower agrees to prepay the Loans and Cash
Collateralize the L/C Obligations made to or issued for the account of such
Borrower as hereafter provided in an aggregate amount equal to 100% of the Net
Cash Proceeds of all Involuntary Dispositions to the extent (a) such Net Cash
Proceeds are not reinvested in the same or similar Property within 180 days of
the date of such Disposition and (b) the aggregate amount of such Net Cash
Proceeds not reinvested in accordance with the foregoing clause (a) shall exceed
$10,000,000 in any fiscal year. Such prepayment shall be due immediately upon
the expiration of the 180 day period set forth in clause (a) (to the extent such
prepayment exceeds the threshold in clause (B)) and shall be applied as set
forth in clause (iii) below.

(iii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied to Revolving Loans and Swing
Line Loans and (after all Revolving Loans and all Swing Line Loans have been
repaid) to Cash Collateralize L/C Obligations. Within the parameters of the
applications set forth above, prepayments shall be applied first to Base Rate
Loans and then to Loans other than Base Rate Loans and in direct order of
Interest Period maturities. All prepayments under this Section 2.05(b) shall be
subject to Section 3.05, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.

2.06 Termination or Reduction of Aggregate Commitments.

(a) Optional Reductions. The Company may, upon notice to the Administrative
Agent, terminate the unused Aggregate Revolving Commitments or from time to time
permanently reduce the unused Aggregate Revolving Commitments to an amount not
less than the Outstanding Amount of Revolving Loans, Swing Line Loans and L/C
Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate

 

60



--------------------------------------------------------------------------------

amount of $1,000,000 or any whole multiple of $250,000 in excess thereof,
(iii) the Company shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Aggregate Revolving
Commitments and (iv) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Alternative Currency Sublimit, the Letter of Credit
Sublimit, the Designated Borrower Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.

(b) Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit,
Alternative Currency Sublimit, Designated Borrower Sublimit or Aggregate
Revolving Commitments under this Section 2.06. Subject to Section 2.15, upon any
reduction of the Aggregate Revolving Commitments, the Revolving Commitment of
each Lender shall be reduced by such Lender’s Pro Rata Share of such reduction
amount. All fees in respect of the Aggregate Revolving Commitments accrued until
the effective date of any termination of the Aggregate Revolving Commitments
shall be paid on the effective date of such termination. Any notice of
termination of the Aggregate Revolving Commitment in whole delivered by the
Company pursuant to this Section may state that such notice is conditioned upon
the consummation of financing that will refinance the credit facility provided
by this Agreement, in which case such notice may be revoked by the Company if
such condition is not satisfied (by notice from the Company to the
Administrative Agent on or prior to the specified effective date).

2.07 Repayment of Loans.

(a) Revolving Loans. Subject to Section 2.16(b), each Borrower shall repay to
the Lenders on the Maturity Date the aggregate principal amount of all Revolving
Loans made to such Borrower outstanding on such date.

(b) Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date.

(c) Letters of Credit. If, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding (including the issuance by an L/C
Issuer of a Letter of Credit with an expiry date after the Letter of Credit
Expiration Date), the Company shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Rate, (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

61



--------------------------------------------------------------------------------

(b) If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(c) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders at any time that an Event of Default
has occurred and is continuing under Section 9.01(a) with respect thereto, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(d) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(e) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Lender, in Dollars, in accordance with its Pro Rata Share, a
commitment fee equal to the product of (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (y) the Outstanding Amount of Revolving Loans and (z) the Outstanding Amount
of L/C Obligations; provided that (A) no Commitment Fee shall accrue on the
Revolving Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (B) any Commitment Fee accrued with respect to the
Revolving Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Company so long as such Lender shall be a Defaulting Lender. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the Maturity Date. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. For the avoidance of doubt,
Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Revolving Commitments for purposes of computing the commitment fee in
accordance with this Section 2.09(a).

(b) Other Fees.

(i) The Company shall pay to the Joint Lead Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Engagement Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

 

62



--------------------------------------------------------------------------------

(ii) The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice as determined by the Administrative Agent. Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one day. Each determination
by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Required
Lenders determine that (i) the Consolidated Total Leverage Ratio as calculated
by the Company as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Total Leverage Ratio would have resulted in
higher pricing for such period, each Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or applicable L/C Issuer, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period;
provided that if a proper calculation of the Consolidated Total Leverage Ratio
would have resulted in a higher pricing for no more than two of the immediately
preceding full fiscal quarters and a lower pricing for no more than two of the
immediately preceding full fiscal quarters (due to the shifting of income or
expenses from one fiscal quarter to another fiscal quarter or any similar
reason), then the amount payable under this clause (b) shall be based upon the
excess, if any, of the amount of interest and fees that should have been paid
for all applicable fiscal quarters over the amount of interest and fees actually
paid for all such fiscal quarters, but shall in no event be a negative amount.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or any L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article IX. Each Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to

 

63



--------------------------------------------------------------------------------

the Borrowers and the interest and payments thereon. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the applicable Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each such promissory note shall (i) in the case of
Revolving Loans denominated in Dollars, be in the form of Exhibit C-1 (a
“Revolving Note”), (ii) in the case of Swing Line Loans, be in the form of
Exhibit C-2 (a “Swing Line Note”), and (iii) in the case of Revolving Loans or
Incremental Loans denominated in an Alternative Currency, be in a form
reasonably acceptable to the Administrative Agent. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by any Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by any Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by any Borrower hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to the definition of “Interest Period”, if any payment to be
made by a Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

64



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate, plus any
administrative or similar fees customarily charged by the Administrative Agent
in connection with the foregoing, (B) in the case of a payment to be made by a
Borrower in Dollars, the interest rate applicable to Base Rate Loans and (C) in
the case of a payment to be made by a Borrower in any currency other than
Dollars, the interest rate applicable to Eurocurrency Rate Loans. If a Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
applicable Borrower the amount of such interest paid by such Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by a Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount due to the Administrative Agent under this subsection (b) shall be
conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

65



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(b) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(b) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(b).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied in
accordance with Section 9.03.

2.13 Sharing of Payments.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Borrower or any
Restricted Subsidiary thereof (as to which the provisions of this Section shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

66



--------------------------------------------------------------------------------

2.14 Cash Collateral.

(a) Certain Credit Support Events. (x) (i) Upon the request of the
Administrative Agent or an L/C Issuer, if such L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing or (ii) if, as of the Letter of Credit Expiration
Date (applicable to unutilized Revolving Commitments at least equal to
outstanding L/C Obligations), any L/C Obligation for any reason (including the
issuance by an L/C Issuer of a Letter of Credit with an expiry date after the
Letter of Credit Expiration Date) remains outstanding, the Company shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations, or (y) if the aggregate principal amount of L/C Obligations exceeds
the Letter of Credit Sublimit, the Company shall immediately provide Cash
Collateral of at least such excess amount. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, an
L/C Issuer or the Swing Line Lender, the Company shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). The Administrative Agent may (and
shall at the request of any L/C Issuer), at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent. Each
Borrower, and to the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders (including the Swing Line Lender) and agrees, in respect of its Cash
Collateral, to maintain (other than as a result of inconsistent actions taken by
the Administrative Agent), a first priority security interest in all such cash,
deposit accounts and all balances therein, and all other property so provided as
Cash Collateral pursuant hereto and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as provided herein, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby (after giving effect to Section 2.15(a)(iv)), the
Company or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied in satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(v)) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party (i) shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 9.03) and (ii) shall remain subject
to the security interest granted pursuant to the Loan Documents unless released
pursuant to another provision of the Loan Documents, and (y) the Person
providing Cash Collateral and the applicable L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

67



--------------------------------------------------------------------------------

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01 and the definition of Required
Lenders.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to an L/C Issuer or to the Swing
Line Lender hereunder; third, if so determined by the Administrative Agent or
requested by an L/C Issuer or the Swing Line Lender, to Cash Collateralize the
L/C Issuers’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.14; fourth, as the Company may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to (i) satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement and
(ii) Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.14; sixth, to the payment of any amounts
owing to the Lenders, an L/C Issuer or the Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, a L/C
Issuer or Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that, if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to Section 2.15(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting

 

68



--------------------------------------------------------------------------------

Lender or to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto. Nothing in this Section 2.15(a)(ii) shall serve as
a waiver of rights of any Person against a Defaulting Lender.

(iii) Certain Fees. Such Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and such fee shall not accrue and the Company
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender) and (y) shall be limited
in its right to receive Letter of Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 5.02(a) and (b) are satisfied at the time of such reallocation, and
(y) such reallocation does not cause, with respect to any Non-Defaulting Lender,
the aggregate Outstanding Amount of the Revolving Loans of such Non-Defaulting
Lender, plus such Non-Defaulting Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Non-Defaulting Lender’s Pro Rata Share
of the Outstanding Amount of all Swing Line Loans to exceed such Non-Defaulting
Lender’s Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral; Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Company shall (or shall cause the applicable Designated Borrower to), without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swing Line Loans in an amount equal to the Swing Line Lenders’
Fronting Exposure and (y) second, Cash Collateralize the L/C Issuers’ Fronting
Exposure in accordance with the procedures set forth in Section 2.14.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Pro Rata Shares
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while such Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

 

69



--------------------------------------------------------------------------------

(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied, acting reasonably, that it will have no
Fronting Exposure after giving effect to such Swing Line Loan, and (ii) no L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

2.16 Designated Borrowers.

(a) The Company may at any time, upon not less than fifteen (15) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
Foreign Subsidiary that is a Restricted Subsidiary of the Company (an “Applicant
Borrower”) as a Designated Borrower to receive Loans hereunder by delivering to
the Administrative Agent (which shall promptly deliver counterparts thereof to
each Lender) a duly executed notice and agreement in substantially the form of
Exhibit G (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein, (x) the
Administrative Agent and the Lenders shall have received (i) such supporting
resolutions, incumbency certificates, commercial register excerpts, memorandum
and/or articles of association, by-laws, any other constitutional or
organizational documents, opinions of counsel (including, if reasonably
requested by the Administrative Agent, a legal opinion or opinion of independent
accountants of national standing in the applicable jurisdiction as to
withholding Taxes applicable with respect to any payment made by such
Subsidiary) and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Lenders in their sole discretion, and Notes
signed by such new Borrowers to the extent any Lenders so require (collectively,
the documents and agreements referred to in clauses (i) and (ii) hereof, the
“Applicant Borrower Documents”); and (y) the Administrative Agent shall have
determined, in consultation with all of the Lenders, that designating such
Applicant Borrower as a Designated Borrower would not cause any Lender to suffer
any economic, legal or regulatory disadvantage (it being understood and agreed
that no Lender shall be deemed to suffer any such disadvantage on account of any
withholding Tax being applicable to any payment made by such Applicant Borrower
to the extent that the applicable Loan Parties agree to treat any such
withholding Tax as an Indemnified Tax, in which case no such legal opinion or
accounting opinion as to withholding Tax shall be required). If the
Administrative Agent and the Lenders agree, or, in the case of an Applicant
Borrower organized in the United Kingdom or the Netherlands, the Required
Lenders agree (provided that it is understood and agreed that no such consent
shall be required with respect to any Applicant Borrower organized in Australia
or Canada upon compliance with the other terms of this Section 2.16 with respect
to such Applicant Borrower) that an Applicant Borrower shall be entitled to
receive Loans hereunder (which decision shall be in each Lender’s sole
discretion), then promptly following receipt of all such required Applicant
Borrower Documents, the Administrative Agent shall send a notice in
substantially the form of Exhibit H (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that no Loan Notice may be submitted by or
on behalf of such Designated Borrower until the date that is five (5) Business
Days after such effective date.

(b) The Foreign Obligations of all Designated Borrowers shall be several in
nature and no Designated Borrower will be liable for the Obligations of another
Borrower. For the avoidance of doubt, each of the Loan Parties and each of the
Lenders acknowledges and agrees that,

 

70



--------------------------------------------------------------------------------

notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, the Obligations of the Designated Borrowers under this Agreement
or any of the other Loan Documents shall be separate and distinct from the
Domestic Obligations, and shall be expressly limited to the Foreign Obligations
(provided that, for the avoidance of doubt, the Domestic Loan Parties shall be
jointly and severally liable for the Foreign Obligations). In furtherance of the
foregoing, each of the Loan Parties and the Lenders acknowledges and agrees that
(a) the liability of any Designated Borrower for the payment and performance of
its covenants, representations and warranties set forth in this Agreement and
the other Loan Documents shall be several from but not joint with the Domestic
Obligations and (b) the Designated Borrowers shall not guarantee any Domestic
Obligations.

(c) Each Restricted Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.16 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.

(d) The Company may from time to time, upon not less than five (5) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower or Letters of Credit, if
any, issued for the account of such Designated Borrower, or other amounts
payable or Foreign Obligations owed by such Designated Borrower on account of
any Loans made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status.

(e) Notwithstanding anything to the contrary herein, the status of any
Restricted Subsidiary as a Designated Borrower shall terminate immediately if,
at any time, the Company and such Restricted Subsidiary are not able to make any
of the representations set forth in Section 6.25 (the occurrence of such
situation with respect to such Restricted Subsidiary, a “Designated Borrower
Representation Default”). The Company agrees to give prompt notice to the
Administrative Agent of any Designated Borrower Representation Default with
respect to any Restricted Subsidiary that is a Designated Borrower, and within
the later of (x) five (5) Business Days after the occurrence of such Designated
Borrower Representation Default or (y) in the case of Eurocurrency Rate Loans,
the ending date of the applicable Interest Period, such Restricted Subsidiary
shall pay in full the unpaid principal of and interest on all its outstanding
Loans and Cash Collateralize all its L/C Obligations, failing which the Company
shall forthwith make such payments and post such Cash Collateral pursuant to its
guarantee thereof set forth in Article IV. Nothing in this Section 2.16(e) shall
limit or otherwise affect the Obligations of the Company or any of its
Restricted Subsidiaries in their capacities as Guarantors under any of the Loan
Documents.

(f) Notwithstanding anything to the contrary herein, the Administrative Agent
may, without the consent of any other Lenders, effect such amendments to any
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent, to effect the provisions of this Section 2.16, and
this Section 2.16 shall supersede any provisions in Section 2.13 or 11.01 to the
contrary.

 

71



--------------------------------------------------------------------------------

2.17 Incremental Credit Extensions.

(a) Request for Increase. Provided that no Default or Event of Default exists or
would result therefrom (or, in the case of any Incremental Term Facility, the
proceeds of which will be used to finance a Limited Condition Acquisition,
provided that no Default or Event of Default under Section 9.01(a), (f) or
(g) exists or would result therefrom), upon at least ten (10) Business Days’ (or
such shorter period agreed to by the Administrative Agent in its sole
discretion) notice to the Administrative Agent (which shall promptly notify the
Lenders), the Company may from time to time prior to the Maturity Date, request
(A) one or more new tranches of term loan facilities (any such new tranche, an
“Incremental Term Facility”, any loans made pursuant to an Incremental Term
Facility, “Incremental Term Loans”, and the commitments in respect of the
Incremental Term Loans, the “Incremental Term Commitments”) and/or (B) an
increase in the aggregate amount of the Revolving Commitments (any such
increased Revolving Commitments, an “Additional Revolving Commitment” and any
loans made in respect thereof, “Additional Revolving Loans”; the Additional
Revolving Loans with the Incremental Term Loans, collectively, the “Incremental
Loans”; and the Additional Revolving Commitments, collectively with any
Incremental Term Commitments, the “Incremental Commitments”), in the case of all
Incremental Commitments, in aggregate total principal amount not to exceed
(A) the sum of (x) $100,000,000 minus (y) Incremental Loans previously incurred
pursuant to clause (x) above plus (z) all voluntary prepayments of any then
existing Incremental Term Facility and commitment reductions under the Revolving
Credit Facility, as applicable, prior to the date of such incurrence, but not to
exceed $100,000,000 in the aggregate under this clause (A), plus (B) additional
amounts so long as after giving effect thereto (and assuming the Commitments are
fully drawn) the Consolidated Total Leverage Ratio is not greater than 3.50 to
1.0; provided that (i) any such request for an Incremental Term Facility shall
be in a minimum amount of $25,000,000); (ii) any such request for an Additional
Revolving Commitment shall be in a minimum amount of $5,000,000; (ii) the
Incremental Commitments shall be provided by one or more Eligible Assignees
acceptable to the Company; and (iii) no Lender shall be required to provide any
or all of the Incremental Commitments.

(b) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. In order to achieve the full amount of a requested
increase, the Company may invite Eligible Assignees (in addition to, or in lieu
of existing Lenders) to become Lenders pursuant to an Incremental Amendment (as
defined below).

(c) Effective Date and Allocations. If the Commitments are increased in
accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Incremental Closing Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Incremental Closing Date.

(d) Documentation. Commitments in respect of any Incremental Commitments shall
become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, which amendment shall be in form and substance reasonably
satisfactory to the Administrative Agent and its counsel and executed by the
Company, each Additional Lender and the Administrative Agent. An Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to any Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.17. In addition, unless otherwise specifically provided herein, all
references in Loan Documents to Revolving Loans shall be deemed, unless the
context otherwise requires, to include references to Incremental Loans made
pursuant to Incremental Commitments.

 

72



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to the
effectiveness of any Incremental Amendment, the Company shall deliver to the
Administrative Agent (1) a certificate of a Responsible Officer of each Loan
Party, dated as of the Incremental Closing Date, (i) attaching the resolutions
adopted by such Loan Party approving or consenting to such increase of the
Commitments and certifying that such resolutions are true and correct and in
full force and effect as of such date, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase of the
Commitments, (A) the representations and warranties contained in Article VI and
the other Loan Documents are (i) with respect to representations and warranties
that contain a materiality qualification or are qualified by Material Adverse
Effect, true and correct and (ii) with respect to representations and warranties
that do not contain a materiality qualification and are not qualified by
Material Adverse Effect, true and correct in all material respects on and as of
the Incremental Closing Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case such
representations and warranties are (i) with respect to representations and
warranties that contain a materiality qualification or are qualified by Material
Adverse Effect, true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification and are not qualified
by Material Adverse Effect, true and correct in all material respects, in each
case, as of such earlier date, and except that for purposes of this
Section 2.17, after financial statements have been delivered pursuant to
Section 7.01(a) or (b), the representations and warranties contained in
subsections (a), (b) and (j) of Section 6.05 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 7.01; provided that in the case of any Incremental Term Facility, the
proceeds of which will be used to finance a Limited Condition Acquisition, the
representations and warranties shall be limited to (i) the representation and
warranty that the Loans incurred pursuant to this Agreement are senior
Indebtedness of the Company and (ii) the Specified Representations, and (B) no
Default or Event of Default (but in the case of any Incremental Term Facility,
the proceeds of which will be used to finance a Limited Condition Acquisition,
no Default or Event of Default under Section 9.01(a), (f) or (g)) exists or
would result from the incurrence of such Incremental Commitments or Incremental
Loans, (2) a Pro Forma Compliance Certificate demonstrating that, upon giving
effect to such increased Commitments, the incurrence of Indebtedness related
thereto (to the extent of any borrowing as of the Incremental Closing Date) and
any Permitted Acquisition, repayment of Indebtedness or other Specified
Transaction consummated in connection therewith, in each case on a Pro Forma
Basis, the Loan Parties would be in compliance with the Financial Covenants as
of the end of the period of four fiscal quarters most recently ended for which
the Company has either delivered financial statements pursuant to
Section 7.01(a) or (b) or with respect to fiscal periods ending prior to the
Closing Date, for which the Company has filed financial statements with the SEC
and (3) such legal opinions, officers’ certificates and/or reaffirmation
agreements reasonably requested by the Administrative Agent.

(f) Reallocations. The Company shall prepay any Revolving Loans outstanding on
the Incremental Closing Date (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Pro Rata Shares arising from any nonratable increase in
the Commitments under this Section 2.17 (in each case, after giving effect to
any Borrowing of Incremental Loans on the Incremental Closing Date). In
addition, upon each increase in the Revolving Commitments pursuant to this
Section 2.17, each Lender immediately prior to such increase will automatically
and without further action be deemed to have assigned to each Additional Lender
providing a portion of the Additional Revolving Commitments, and each such
Additional Lender will automatically and without further action be deemed to
have assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit and Swing Line Loans

 

73



--------------------------------------------------------------------------------

such that, after giving effect to each such deemed assignment and assumption of
participations, each Lender (including each Additional Lender) shall hold its
Pro Rata Share of the (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swing Line Loans. The Administrative Agent and
the Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to this Section 2.17(f).

(g) Terms. The terms and provisions (including the commitment fee) of the
Incremental Loans made pursuant to Incremental Commitments (and such Incremental
Commitments) shall be identical to (and shall rank pari passu in right of
payment and of security with) the Revolving Loans and Revolving Commitments
except (x) with respect to maturity, mandatory payments and commitment
reductions and interest rate margins, in each case, as expressly set forth below
or (y) as is reasonably satisfactory to Administrative Agent. In furtherance of
the foregoing, (a) the Incremental Loans shall not mature earlier than the
Latest Maturity Date (but may mature after the Latest Maturity Date), (b)(i) the
Additional Revolving Loans shall not require any mandatory commitment reductions
that are not applicable to the other Revolving Commitments prior to the Maturity
Date (but may include mandatory commitment reductions that are not applicable to
the other Revolving Commitments after the Maturity Date) and (ii) the
Incremental Term Facility may be subject to customary mandatory prepayments from
Dispositions, excess cash flow and Indebtedness that is not permitted under
Section 8.03, (c)(i) the interest rate margins for the Additional Revolving
Commitments (and related Additional Revolving Loans) shall be determined by the
Company and the applicable Lenders; provided that, in the event that the
interest rate margins for any Additional Revolving Commitments (and related
Additional Revolving Loans) exceed the interest rate margins for any existing
Revolving Commitments (and related Revolving Loans) by more than 0.50%, then the
interest rate margins for all existing Revolving Commitments (and related
Revolving Loans) shall automatically be increased to the extent necessary so
that the interest rate margins for the Additional Revolving Commitments (and
related Additional Revolving Loans) do not exceed the interest rate margins for
existing Revolving Commitments (and related Revolving Loans) by more than 0.50%;
provided, further, that, in determining the interest rate margins, (x) any
imposition of, or increases in, as applicable, minimum Base Rate or Eurocurrency
Rate “floors” shall be equated to interest rate margin and (y) customary
arrangement, structuring, underwriting or similar up-front feet fees payable to
the Joint Lead Arrangers (or their affiliates), in their capacity as such and
not as Lenders, in connection with the existing Revolving Commitments or to one
or more arrangers (or their affiliates) of the Incremental Commitments shall be
excluded from the determination of interest rate margin and (ii) the pricing
applicable to any Incremental Term Facility shall be as determined by the
Company and the Lenders providing such Incremental Term Facility, (d) the
Incremental Term Loans shall not have amortization of more than 5% per annum of
their original principal amount.

(h) Technical Amendments; Conflicting Provisions. The Company and the
Administrative Agent shall be entitled, without consent of any other Lender
(except Lenders participating in the relevant Incremental Term Facility), to
enter into any technical amendments they shall reasonably deem necessary
(including to the definition of “Pro Rata Share”) in order to add an Incremental
Term Facility to this Agreement, including to add Incremental Term Loans as
Obligations ranking pari passu and sharing pro rata with the Revolving Facility,
and to address the rights of Term Lenders to vote on amendments, including all
affected Lender votes as may be applicable. This Section 2.17 shall supersede
any provisions in Section 2.13 or 11.01 to the contrary.

 

74



--------------------------------------------------------------------------------

2.18 Extensions of Maturity Date.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Company to all Lenders, any tranche of Commitments with a like Maturity Date, in
each case on a pro rata basis (based on the aggregate outstanding principal
amount of such Commitments) and on the same terms to each such Lender, the
Company, on behalf of the Borrowers, is hereby permitted to consummate from time
to time transactions with individual Lenders that accept the terms contained in
such Extension Offers to extend the Maturity Date of each such Lender’s
Commitments and otherwise modify the terms of such Commitments pursuant to the
terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Commitments and
related outstandings) (each, an “Extension,” and each group of Commitments, as
so extended, as well as the original Commitments not so extended, being a
“tranche”; any Extended Commitments shall constitute a separate tranche of
Commitments from the tranche of Commitments from which they were converted; any
Extended Term Loans shall constitute a separate tranche of Loans from the
tranche of Loans from which they were converted), so long as the following terms
are satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders,

(ii) except as to interest rates, fees and the Maturity Date (which shall be
determined by the Company and the Lenders that agree to such Extension Offer and
set forth in the relevant Extension Offer), (a) the Commitment of any Lender
that agrees to an Extension with respect to such Commitment (an “Extending
Lender”) extended pursuant to an Extension (an “Extended Commitment”), and the
related Loans and other outstandings thereunder, shall be a Commitment (or
related Loans and other outstandings, as the case may be) with the same terms as
the terms of any other non-extending tranche of Commitments (and related Loans
and other outstandings) and (b) the Incremental Term Loans of any Extending
Lender extended pursuant to an Extension (an “Extended Term Loan”), and the
related outstandings thereunder, shall be a Loan (or other related outstandings,
as the case may be) with the same terms as the terms of any other non-extending
tranche of Loans (and other related outstandings); provided that, in each case
(1) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Commitments (and related Loans and other
outstandings) or Extended Term Loans (and other related outstandings), as
applicable, (B) repayments required upon the Maturity Date of the non-extending
Commitments or Loans, as applicable, and (C) repayment made in connection with a
permanent repayment and termination of commitments or outstandings, as
applicable (provided, however, that no Extended Commitment shall provide for
mandatory commitment reductions prior to the Latest Maturity Date)) of Loans
with respect to Extended Commitments or Extended Term Loans, as applicable,
after the applicable Extension date shall be made on a pro rata basis with all
other Commitments or Loans, as applicable, (2) subject to the provisions of
Sections 2.03(m) and 2.04(g) to the extent dealing with Swing Line Loans and
Letters of Credit which mature or expire after a Maturity Date when there exist
Extended Commitments with a later Maturity Date, all Swing Line Loans and
Letters of Credit shall be participated on a pro rata basis by all Lenders with
Commitments in accordance with their respective Pro Rata Shares (and except as
provided in Sections 2.03(m) and 2.04(g), without giving effect to changes
thereto on an earlier Maturity Date with respect to Swing Line Loans and Letters
of Credit theretofore incurred or issued), (3) the permanent repayment of Loans
with respect to, and termination of, Extended Commitments or Extended Term
Loans, as applicable, after the applicable Extension date shall be made on a pro
rata basis with all other Commitments or Loans, as applicable, except that the
Borrowers shall be permitted to permanently repay and terminate Commitments or
Loans, as applicable, of any such tranche on a better than a pro rata basis as
compared to any other tranche with a later maturity date than such tranche and
(4) assignments and participations of Extended Commitments, the Extended
Revolving Loans and the Extended Term Loans shall be governed by the same
assignment and participation provisions applicable to Commitments and Loans, and
(5) at no time shall there be Commitments or Loans hereunder that have more than
3 different maturity dates,

 

75



--------------------------------------------------------------------------------

(iii) if the aggregate principal amount of Commitments or Loans in respect of
which Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Commitments or Loans, as applicable,
offered to be extended by the Company pursuant to such Extension Offer, then the
Loans of such Lenders shall be extended ratably up to such maximum amount based
on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer,

(iv) all documentation in respect of such Extension shall be consistent with the
foregoing, and

(v) any applicable Minimum Extension Condition shall be satisfied unless waived
by Company.

(b) With respect to all Extensions consummated by the Company pursuant to this
Section 2.18, such Extensions shall not constitute voluntary or mandatory
payments or prepayments or commitment reductions for purposes of Sections 2.05,
2.06, 2.12 or 2.13, and (ii) no Extension Offer is required to be in any minimum
amount or any minimum increment; provided that the Company may at their election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such Extension that a minimum amount (to be determined and specified in the
relevant Extension Offer in the Company’s sole discretion and which may be
waived by the Company) of Commitments or Loans, as applicable, of any or all
applicable tranches be tendered. The Administrative Agent and the Lenders hereby
consent to the transactions contemplated by this Section 2.18 (including, for
the avoidance of doubt, the payment of interest or fees in respect of any
Extended Commitments or Extended Term Loans on the terms as may be set forth in
the relevant Extension Offer).

(c) No consent of any Lender or the Administrative Agent (other than to the
extent set forth in Section 11.07(b)) shall be required to effectuate any
Extension, other than (A) the consent of each Lender agreeing to such Extension
with respect to one or more of its Commitments (or a portion thereof) or one or
more of its Loans (or a portion thereof) and (B) with respect to the ability to
obtain Letters of Credit under any Extension of any tranche of Commitments or
Loans, as applicable, the consent of the Administrative Agent and each L/C
Issuer, which consent shall not be unreasonably withheld or delayed. All
Extended Commitments and all Extended Term Loans and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu or junior basis with all
other applicable Obligations under this Agreement and the other Loan Documents
or which shall be unsecured, in each case as set forth in the Extension Offer.
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Company as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Company to effect the provisions of this Section 2.18, including
in order to establish new tranches or sub-tranches in respect of Commitments or
Loans so extended and such technical amendments as may be necessary or
appropriate in connection therewith. In addition, if so provided in such
amendment and with the consent of each L/C Issuer, participations in Letters of
Credit expiring on or after the latest Maturity Date in respect of the
then-existing Revolving Commitments shall be re-allocated from Lenders holding
Revolving Commitments thereunder to Lenders holding Extended Commitments in
accordance with the terms of such amendment; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding Commitments, be deemed to be participation interests in respect of such
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly.

 

76



--------------------------------------------------------------------------------

(d) In connection with any Extension, the Company shall provide the
Administrative Agent at least 10 Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.18.

(e) Conflicting Provisions. This Section 2.18 shall supersede any provisions in
Section 2.05, 2.06, 2.12, 2.13 or 11.01 to the contrary.

2.19 Refinancing Amendments

(a) The Company may, by written notice to the Administrative Agent from time to
time, request Indebtedness in exchange for, or to extend, renew, replace or
refinance, in whole or in part, existing Incremental Term Loans or existing
Revolving Loans (or unused Revolving Commitments), or any then existing
Refinancing Facility Term Loans or Refinancing Revolving Commitments (solely for
purposes of this Section 2.19, “Refinanced Debt”) in the form of (i) Refinancing
Term Loans in respect of all or any portion of any Class of Term Loans then
outstanding under this Agreement or (ii) Refinancing Revolving Commitments in
respect of all or any portion of any Revolving Loans (and the unused Revolving
Commitments with respect to such Revolving Loans) then outstanding under this
Agreement, in each case pursuant to a Refinancing Amendment (such Indebtedness,
“Refinancing Facility”). Each written notice to the Administrative Agent
requesting a Refinancing Amendment shall set forth (i) the amount of the
Refinancing Term Loans or Refinancing Revolving Commitments being requested
(which shall be in minimum increments of $1,000,000 and a minimum amount of
$10,000,000) and (ii) the date on which such Refinancing Term Loans or
Refinancing Revolving Commitments are requested to become effective (which shall
not be less than three Business Days (or such shorter period as the
Administrative Agent may reasonably agree) after the date of such notice). The
Company shall seek a Refinancing Facility from existing Lenders on a pro rata
basis (each of which shall be entitled to agree or decline to participate in its
sole discretion) and to the extent not accepted by existing Lenders, may invite
any Person that is an Eligible Assignee (each such Person that is not an
existing Lender and that agrees to provide any portion of the Refinancing
Facility pursuant to a Refinancing Amendment in accordance with this
Section 2.19, an “Additional Lender”).

(b) Notwithstanding the foregoing, the effectiveness of any Refinancing
Amendment shall be subject to (i) on the date of effectiveness thereof, no Event
of Default shall have occurred and be continuing or shall be caused thereby,
(ii) the terms of the applicable Refinancing Facility shall comply with
Section 2.19(c), (iii) before and after giving effect to the incurrence of any
Refinancing Facility, each of the conditions set forth in Section 5.02 shall be
satisfied and (iv) except as otherwise specified in the applicable Refinancing
Amendment, the Administrative Agent shall have received (with sufficient copies
for each of the Refinancing Term Loan Lenders and Refinancing Revolving Lenders,
as applicable) legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Section 5.01.

(c) The terms and provisions of any Refinancing Facility incurred pursuant to
any Refinancing Amendment shall be, except as otherwise set forth herein or in
the Refinancing Amendment and reasonably acceptable to the Administrative Agent,
taken as a whole, determined by the Borrower, no more favorable to the Lenders
providing such Indebtedness than those applicable to the applicable Refinanced
Debt (other than any provisions which apply only to periods after the maturity
date of the

 

77



--------------------------------------------------------------------------------

Refinanced Debt); provided that (i) such Refinancing Facility shall have (A) a
maturity date no earlier than the maturity date of the applicable Refinanced
Debt and (B) a weighted average life equal to or greater than that of the
Refinanced Debt, (ii) there shall be no scheduled amortization of such
Refinancing Facility consisting of Refinancing Revolving Commitments and the
scheduled termination date of such Refinancing Revolving Commitments shall not
be earlier than the scheduled termination date of the Refinanced Debt,
(iii) such Refinancing Facility will rank pari passu or junior in right of
payment and of security with the other Obligations hereunder (and, if
applicable, be subject to an Intercreditor Agreement) or be unsecured, (iv) such
Refinancing Facility shall be guaranteed by the Guarantee, (v) the interest rate
margin, rate floors, fees, original issue discount and premiums applicable to
such Refinancing Facility shall be determined by the Company and the Lenders
providing such Refinancing Facility, (vi) such Refinancing Facility (including,
if such Indebtedness includes any Refinancing Revolving Commitments, the unused
portion of such Refinancing Revolving Commitments) shall not have a greater
principal amount than the principal amount of the Refinanced Debt plus accrued
interest, fees and premiums (if any) thereon and fees and expenses associated
with the refinancing, and the aggregate unused Refinancing Revolving Commitments
shall not exceed the unused Revolving Commitments being replaced and (vii) such
Refinanced Debt shall be repaid, defeased or satisfied and discharged on a
dollar-for-dollar basis, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, substantially concurrently with the
incurrence of such Refinancing Facility in accordance with the provisions of
Section 2.13; provided, further, that to the extent that such Refinancing
Facility consists of Refinancing Revolving Commitments, the Revolving
Commitments being refinanced by such Refinancing Facility shall be terminated,
and all accrued fees in connection therewith shall be paid, on the date such
Refinancing Facility is issued, incurred or obtained.

(d) In connection with any Refinancing Facility pursuant to this Section 2.19,
the Company, the Administrative Agent and each applicable Lender or Additional
Lender shall execute and deliver to the Administrative Agent a Refinancing
Amendment and such other documentation as the Administrative Agent shall
reasonably specify to evidence such Refinancing Facility. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent reasonably necessary to reflect the existence and terms of
the Refinancing Facility incurred pursuant thereto. The Company and the
Administrative Agent shall be entitled, without consent of any other Lender
(except Lenders participating in the relevant Refinancing Facility), to enter
into any technical amendments they shall reasonably deem necessary (including to
the definition of “Pro Rata Share”) in order to add a Refinancing Facility to
this Agreement, including to add Refinancing Loans as Obligations ranking pari
passu and sharing pro rata with the Revolving Facility, and to address the
rights of Lenders to vote on amendments, including all affected Lender votes as
may be applicable. This Section 2.19 shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of the respective
Loan Parties hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws (as

 

78



--------------------------------------------------------------------------------

determined in the good faith discretion of an applicable withholding agent)
require any Loan Party or the Administrative Agent to withhold or deduct any
Tax, then (A) such Loan Party or the Administrative Agent, as applicable, shall
be entitled to make such deduction or withholding, (B) such Loan Party or the
Administrative Agent, as applicable, shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with the
Internal Revenue Code, and (C) if such Tax is an Indemnified Tax, the sum
payable by the applicable Loan Party shall be increased by additional amounts so
that after such deduction or withholding has been made (including such deduction
and withholding applicable to additional amounts payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, each Loan Party shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, each Loan
Party shall, and does hereby, severally (in the case of each Designated
Borrower) and jointly and severally, in the case of the Domestic Loan Parties),
indemnify, each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) required to be withheld
or deducted from a payment to such Recipient payable or paid by the Recipient,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, or with respect to amounts payable under
subsection (a) above, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment or liability delivered to a
Loan Party by a Lender or L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or L/C
Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, if any
Governmental Authority asserts that the Administrative Agent did not properly
withhold or backup withhold, as the case may be, any Tax or other amount from
payments to or for the account of any Lender or L/C Issuer, such Lender or L/C
Issuer, as the case may be, shall, and does hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities and expenses (including the fees, charges and disbursements
of any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by any Governmental Authority. Each Lender and L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by a Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the

 

79



--------------------------------------------------------------------------------

case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to such Loan Party or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Company and to the Administrative Agent, at
the time or times prescribed by applicable Laws and at the time or times when
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Company or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made by the respective Loan
Parties hereunder or under any other Loan Document are subject to Taxes or
information reporting, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the respective Borrowers pursuant to this Agreement or any other Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdictions. Notwithstanding anything to the
contrary in the preceding sentence, the completion, execution and submission of
such documentation (other than such documentation set forth in Section 3.01
(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Company
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent) executed
originals of Internal Revenue Service Form W-9 or such other documentation or
information prescribed by applicable Laws or reasonably requested by the Company
on behalf of such Borrower or the Administrative Agent as will enable such
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements;

(B) each Foreign Lender, to the extent legally entitled to do so, shall deliver
to the Company and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent,
whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

 

80



--------------------------------------------------------------------------------

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Internal Revenue Code, (B) a “10 percent shareholder” of any Borrower within
the meaning of section 881(c)(3)(B) of the Internal Revenue Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of Internal Revenue Service Form W-8BEN or W-8BEN-E, or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN, Internal
Revenue Service Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so. If any Lender requires a
Borrower to pay any additional amounts to any Lender or Governmental Authority
for the account of any Lender pursuant to Section 3.01, then such Lender shall
use reasonable efforts to re-designate a different Lending Office or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates if, in the judgment of such Lender, such designation or assignment
would (i) eliminate or reduce amounts payable pursuant to Section 3.01 in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to it in the judgment of such
Lender.

(E) If a payment made to a Lender hereunder or under any other Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to the Company or the
Administrative Agent, as applicable, at the time or times prescribed by law and
at such time or times reasonably requested by the Company or the Administrative
Agent, as applicable, such documentation prescribed by applicable law (including
as prescribed

 

81



--------------------------------------------------------------------------------

by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent,
as applicable, as may be necessary for the Company or the Administrative Agent,
as applicable, to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this section, “FATCA” shall include any
amendments made to FATCA.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or L/C Issuer, or have any obligation to pay to any
Lender or L/C Issuer, any refund of Taxes withheld or deducted from funds paid
for the account of such Lender or L/C Issuer, as the case may be. If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section, it shall pay to such Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the applicable Recipient, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Recipient be required
to pay any amount to a Loan Party pursuant to this paragraph (f) the payment of
which would place the Recipient in a less favorable net after-Tax position than
the Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require the
Administrative Agent, any Lender or L/C Issuer to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
any Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Obligations
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or, if applicable, any Alternative Currency, in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue the Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Loans to Eurocurrency Rate Loans, shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which

 

82



--------------------------------------------------------------------------------

Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case, until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Company
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay (or cause the applicable Designated Borrower to prepay) or, if
applicable, convert all Eurocurrency Rate Loans in the affected currency or
currencies of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such the Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Company shall also pay (or cause the
applicable Designated Borrower to pay) accrued interest on the amount so prepaid
or converted. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be disadvantageous to such Lender or subject
such Lender to any unreimbursed cost or expense.

3.03 Inability to Determine Rates.

If the Administrative Agent or the Required Lenders determine that for any
reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for the applicable currency for the applicable amount
and Interest Period of the Eurocurrency Rate Loan, as the case may be,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan, as the case may be, or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan, as the case may be does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly notify the Company and all Lenders.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans, as the case may be, in the affected currency or currencies shall be
suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent or the Required
Lenders revoke such notice. Upon receipt of such notice, the Company may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans, as the case may be in the affected currency or
currencies or, failing that, solely with respect to Loans to be made in Dollars,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.

 

83



--------------------------------------------------------------------------------

3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement reflected in the Eurocurrency Rate and
(B) the requirements of the Bank of England and the Financial Services Authority
or the European Central Bank reflected in the Mandatory Cost, other than as set
forth below) or any L/C Issuer;

(ii) subject the Administrative Agent, any Lender, any L/C Issuer or other
recipient of any payment hereunder to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it, or on its deposits,
liquidity, reserves, other liabilities or capital attributable thereto or change
the basis of taxation of payments to such Lender or such L/C Issuer in respect
thereof (except for (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (e) of the definition of Excluded Taxes and (C) Connection Income
Taxes); or

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

(iv) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (in each case, excluding Taxes) affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy and liquidity), then
from time to time, upon the written request of such Lender or such L/C Issuer,
the Company will pay (or cause the applicable Designated Borrower to pay),
subject to Section 3.04(c), to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered. Each

 

84



--------------------------------------------------------------------------------

L/C Issuer and each Lender agrees that, in the event that it submits any demand
for payment under this Section 3.04(b) it shall, as part of making such demand,
have made a good faith determination (which determination shall be conclusive)
that it is concurrently making similar demands of other (but not necessarily
all) customers similarly situated.

(c) Certificates for Reimbursement. Any Lender or L/C Issuer claiming
compensation pursuant to subsection (a) or (b) of this Section shall deliver to
the Company a certificate setting forth a reasonably detailed calculation of the
amount or amounts necessary to compensate such Lender or such L/C Issuer or its
holding company, as the case may be, and the basis for such compensation as
specified in subsection (a) or (b) of this Section, which certificate shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or such L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurocurrency Rate Loans. The Company (and each Designated
Borrower with respect to Loans made to it) shall pay to each Lender, to the
extent not already reflected in the Eurocurrency Rate, (i) so long as such
Lender shall be required to maintain reserves (including any emergency,
supplemental or other marginal reserve requirement) with respect to liabilities
or assets consisting of or including eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive) and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal points)
equal to the actual costs allocated to such Commitment or such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive), which, in each case, shall be due and payable on each date on which
interest is payable on such Loan; provided, the Company shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable ten (10) days from receipt
of such notice.

 

85



--------------------------------------------------------------------------------

3.05 Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) to the
Company from time to time, which demand shall be accompanied by a statement
setting forth the basis for the amount being claimed, the Company shall promptly
compensate (or cause the applicable Designated Borrower to promptly compensate)
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Company (or applicable
Designated Borrower);

(c) any failure by any Borrower to make any payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.16;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
(but excluding any loss of anticipated profits) or from the performance of any
foreign exchange contracts. The Company shall also pay (or cause the applicable
Designated Borrower to pay) any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate, as applicable, used in determining the Eurocurrency Rate, as
applicable, for such Loan by a matching deposit or other borrowing in the
offshore interbank eurocurrency market for such currency for a comparable amount
and for a comparable period, whether or not such Loan was in fact so funded.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent, any Lender or any L/C Issuer
claiming compensation under this Article III and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error and the Company shall pay (or cause the applicable Designated
Borrower to pay) the Administrative Agent, such Lender or such L/C Issuer, as
the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof. In determining such amount, the Administrative
Agent or such Lender may use any reasonable averaging and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Company may replace such Lender in accordance with Section 11.16.

 

86



--------------------------------------------------------------------------------

3.07 Survival.

All of the Borrowers obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV

GUARANTY

4.01 The Guaranty.

Each of the Guarantors (other than the Company) hereby jointly and severally
guarantees to each Lender, each Swap Bank, each Treasury Management Bank and the
Administrative Agent, as primary obligor and not as surety, the prompt payment
and performance of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
Each of the Guarantors (other than the Company) hereby further agrees that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors (other than the Company) will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise) in accordance with the terms of
such extension or renewal.

The Company hereby guarantees to each Lender, each Swap Bank, each Treasury
Management Bank and the Administrative Agent, as primary obligor and not as
surety, the prompt payment and performance of the Foreign Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) strictly in
accordance with the terms thereof. The Company hereby further agrees that if any
of the Foreign Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Company will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Foreign Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
in accordance with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
(other than the Company) shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations voidable or subject to
avoidance under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable Debtor Relief Law or any comparable provisions of any applicable
state law after taking into account, among other things, such Guarantor’s right
of contribution and indemnification from each other Guarantor under
Section 4.06.

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or

 

87



--------------------------------------------------------------------------------

instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against any Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party and any Swap Bank or
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Treasury Management Agreements shall be done or
omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Swap Contract between any Loan Party
and any Swap Bank or Treasury Management Agreement between any Loan Party and
any Treasury Management Bank, or any other agreement or instrument referred to
in the Loan Documents, such Swap Contracts or such Treasury Management
Agreements shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected or shall be released;

(e) any defense, set-off or counterclaim which may at any time be available to
or be asserted by any Loan Party against the Lender, each Swap Bank, each
Treasury Management Bank, the Administrative Agent; or

(f) any of the Obligations shall be determined to be void or voidable (including
for the benefit of any creditor of any Guarantor) or shall be subordinated to
the claims of any Person (including any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract between any Loan Party and any Swap Bank
or any Treasury Management Agreement between any Loan Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, or such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.

 

88



--------------------------------------------------------------------------------

4.03 Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy, insolvency or reorganization or otherwise, all as
though such payment had not been made, and each Guarantor agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including the reasonable fees, charges and disbursements of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such reasonable costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

4.04 Certain Additional Waivers.

Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against any Borrower hereunder
or against any collateral securing the Obligations or otherwise, and (b) it will
not assert any right to require that action first be taken against any Borrower
or any other Person (including any co-guarantor) or pursuit of any other remedy
or enforcement any other right, and (c) nothing contained herein shall prevent
or limit (x) action being taken against any Borrower hereunder, under the other
Loan Documents or the other documents and agreements relating to the Obligations
or (y) foreclosure on any security or collateral interests relating hereto or
thereto, or the exercise of any other rights or remedies available in respect
thereof, if neither the Borrowers nor the Guarantors shall timely perform their
obligations, and the exercise of any such rights and completion of any such
foreclosure proceedings shall not constitute a discharge of any Guarantor’s
obligations hereunder unless as a result thereof, the Obligations shall have
been paid in full and the commitments relating thereto shall have expired or
terminated, it being the purpose and intent that the Guarantors’ obligations
hereunder be absolute, irrevocable, independent and unconditional under all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

 

89



--------------------------------------------------------------------------------

4.06 Rights of Contribution.

Subject to Section 2.16(b), the Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable law. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Guarantors under the Loan Documents and no Guarantor shall
exercise such rights of contribution until all Obligations have been paid in
full and the Commitments have terminated.

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

4.08 Keepwell.

Subject to Section 2.16(b), each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guarantee in respect of
Swap Obligations that would otherwise constitute Obligations (provided, however,
that each Qualified ECP Guarantor shall only be liable under this Section 4.08
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 4.08, or otherwise under this
Guarantee, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 4.08 shall remain in full force and
effect until the termination of the Commitments and the repayment, satisfaction
or discharge of all other Obligations. Each Qualified ECP Guarantor intends that
this Section 4.08 constitute, and this Section 4.08 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01 Conditions of Initial Credit Extension.

This Agreement shall become effective upon, and the obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to, the satisfaction of the following conditions precedent:

 

90



--------------------------------------------------------------------------------

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer of the signing Loan Party and, in the case of this
Agreement, by each Lender and each L/C Issuer.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel, addressed to the Administrative Agent and each
Lender, dated as of the Closing Date, and in form and substance reasonably
satisfactory to the Administrative Agent.

(c) No Material Adverse Change. There shall not have occurred since December 31,
2014, any event or condition that has had or could be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect.

(d) Litigation. There shall not exist any action, suit, investigation or
proceeding pending in any court or before an arbitrator or Governmental
Authority or threatened in writing that would reasonably be expected to have a
Material Adverse Effect.

(e) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), dated as of a recent date before the Closing Date and in
form and substance reasonably satisfactory to the Administrative Agent and its
legal counsel:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation and the state of its principal place of
business.

(f) Perfection and Priority of Liens. Receipt by the Administrative Agent of the
following:

(i) searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Domestic Loan Party, and each other jurisdiction deemed appropriate by
the Administrative Agent and copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens;

(ii) all certificates evidencing any certificated Capital Stock pledged to the
Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Capital Stock of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the law of the jurisdiction of incorporation or organization of such
Person);

 

91



--------------------------------------------------------------------------------

(iii) searches of ownership of, and Liens on, intellectual property of each
Domestic Loan Party in the appropriate governmental offices;

(iv) duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
intellectual property of the Domestic Loan Parties;

(v) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral of the Domestic Loan Parties; and

(vi) to the extent there are any mortgages securing real property, if any such
property is determined by the Administrative Agent to be in a flood zone, a
flood notification form signed by the Company shall be provided to the
Administrative Agent.

(g) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Domestic Loan Parties
evidencing liability, casualty and flood insurance meeting the requirements set
forth in the Loan Documents, including, but not limited to, naming the
Administrative Agent as additional insured (in the case of liability insurance)
or loss payee (in the case of hazard insurance) on behalf of the Lenders.

(h) Attorney Costs. Unless waived by the Administrative Agent, the Company shall
have paid all Attorney Costs of the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of Attorney Costs
as shall constitute the Administrative Agent’s reasonable estimate of Attorney
Costs incurred or to be incurred by it through the closing proceedings (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Company and the Administrative Agent).

(i) Fees. Receipt by the Administrative Agent the Joint Lead Arrangers and the
Lenders of any fees required to be paid in connection with the Loan Documents on
or before the Closing Date.

(j) Termination of Existing Credit Agreement. Receipt by the Administrative
Agent of evidence that the Existing Credit Agreement (except to the extent
outstanding letters of credit thereunder are continued under this Agreement),
concurrently with the Closing Date, is being paid in full, all commitments
thereunder to extend credit are terminated and all Liens securing obligations
under the Existing Credit Agreement are, concurrently with the Closing Date,
being terminated or released, in each case prior to or substantially
concurrently with the effectiveness of this Agreement.

(k) Senior Notes.

(i) The incurrence by the Company and its Restricted Subsidiaries that are
Guarantors of the Indebtedness and Liens contemplated by this Agreement shall
not be prohibited by the 2010 Senior Notes Documents or the 2012 Senior Notes
Documents.

 

92



--------------------------------------------------------------------------------

(l) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Company certifying that (i) the
conditions specified in Sections 5.01(c), (d) and (k) and Sections 5.02(a) and
(b) have been satisfied, (ii) the Company (after giving effect to the
transactions contemplated by this Agreement including any Borrowings on the
Closing Date) is Solvent and (iii) the Company and its Subsidiaries (after
giving effect to transactions contemplated by this Agreement including any
Borrowings on the Closing Date) are Solvent on a consolidated basis.

(m) Financial Statements. The Administrative Agent shall have received:

(i) a pro forma balance sheet and income statement of the Company and its
Subsidiaries giving effect to the transactions contemplated hereby
(collectively, the “Pro Forma Statements”); and

(ii) the projections of the Company’s financial condition, results of operations
and cash flows for the fiscal years ending December 31, 2015, December 31,
2016, December 31, 2017, December 31, 2018, and December 31, 2019 (collectively,
the “Closing Date Projections”).

(n) “Know Your Customer” Documentation. The Administrative Agent and the Lead
Arrangers shall have received at least 3 business days prior to the Closing Date
all documentation and other information about the Company and the Guarantors as
has been reasonably requested in writing at least 10 business days prior to the
Closing Date by the Administrative Agent or the Lead Arrangers that they
reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.

Without limiting the generality of the provisions of Section 10.04(b), for
purposes of determining compliance with the conditions specified in this
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of the Company and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall (i) with respect to representations and warranties that contain a
materiality qualification or are qualified by Material Adverse Effect, be true
and correct and (ii) with respect to representations and warranties that do not
contain a materiality qualification and are not qualified by Material Adverse
Effect, be true and correct in all material respects, in each case, on and as of
the date of such Credit Extension (or, in the case of a Borrowing (other than
under any Incremental Term Facility) the proceeds of which will be used to
finance a Limited Condition Acquisition, (x) at the time of signing of the
relevant acquisition or similar agreement and (y) except as set forth in clause
(2) of the proviso below, at the time of the Borrowing in

 

93



--------------------------------------------------------------------------------

respect thereof), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties shall (i) with respect to representations and warranties that contain
a materiality qualification or are qualified by Material Adverse Effect, be true
and correct and (ii) with respect to representations and warranties that do not
contain a materiality qualification and are not qualified by Material Adverse
Effect, be true and correct in all material respects, in each case, as of such
earlier date, and except that for purposes of this Section 5.02, after financial
statements have been delivered pursuant to Section 7.01(a) or (b), the
representations and warranties contained in subsections (a), (b) and (f) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), as applicable, of Section 7.01; provided that,
(1) in the case of any Incremental Term Facility the proceeds of which will be
used to finance a Limited Condition Acquisition, the representations and
warranties shall be limited to (i) the representation and warranty that the
Loans incurred pursuant to this Agreement are senior Indebtedness of the Company
and (ii) the Specified Representations and (2) in the case of any other
Borrowing (other than under any Incremental Term Facility) the proceeds of which
are used to finance a Limited Condition Acquisition that closes on or before the
date that is thirty (30) days after the signing of the acquisition or similar
agreement in respect thereof, the only representations and warranties the
accuracy of which shall be a condition to Borrowings to finance such Limited
Condition Acquisition within such 30-day period shall be limited to (i) the
representation and warranty that the Loans incurred pursuant to this Agreement
are senior Indebtedness of the Company, (ii) the Specified Representations and
(iii) such of the representations made by the target on the closing date of such
Limited Condition Acquisition in the acquisition or similar agreement in respect
of such Limited Condition Acquisition as are material to the interests of the
Lenders, but only to the extent that the applicable Borrower (or its affiliates)
has the right to terminate (or not perform) its obligations under such
acquisition or similar agreement as a result of an inaccuracy of such
representations in such acquisition or similar agreement.

(b) No Default shall exist, or would result from such proposed Credit Extension;
provided, that (x) in the case of a Borrowing under any Incremental Term
Facility the proceeds of which will be used to finance a Limited Condition
Acquisition, such condition in this clause (b) shall be limited to no Default or
Event of Default under Section 9.01(a), (f) or (g) and (y) in the case of any
other Borrowing (other than a Borrowing under any Incremental Term Facility) the
proceeds of which will be used to finance a Limited Condition Acquisition, such
condition in this clause (b) shall be as follows: (1) no Default shall exist or
would result from such proposed Credit Extension at the time of the signing of
the relevant acquisition or similar agreement or, except as provided in the
following clause (2), at the time of funding of the relevant Borrowing (other
than a Borrowing under any Incremental Term Facility) and (2) in the case of any
Borrowing (other than a Borrowing under any Incremental Term Facility) the
proceeds of which are used to finance a Limited Condition Acquisition that
closes on or before the date that is thirty (30) days after the signing of the
acquisition or similar agreement in respect thereof, no Default or Event of
Default under Section 9.01(a), (f) or (g) shall exist or result therefrom at the
time of such Borrowing.

(c) Without limiting the other provisions of this Agreement, such Credit
Extension shall be permitted under the Senior Notes Documents, including that in
the case of any Credit Extension made when the Total Revolving Outsandings
exceed $325,000,000 (or, after the 2010 Senior Notes have been repaid in full,
$425,000,000), the Total Revolving Outstandings shall not exceed 3.5x
“Consolidated Cash Flow Available for Fixed Charges” as defined in the Senior
Notes Documents, except to the extent otherwise permitted under the Senior Notes
Documents.

(d) There shall not have been commenced against the Company or any Restricted
Subsidiary an involuntary case under any applicable Debtor Relief Law, now or
hereafter in effect, or any case, proceeding or other action for the appointment
of a receiver, liquidator, assignee,

 

94



--------------------------------------------------------------------------------

custodian, trustee, sequestrator (or similar official) of such Person or for any
substantial part of its Property or for the winding up or liquidation of its
affairs, and such involuntary case or other case, proceeding or other action
shall remain undismissed.

(e) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(f) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.

(g) In the case of a Credit Extension to be made to a Designated Borrower,
(i) such Credit Extension shall not cause the amount of Indebtedness of all
Foreign Subsidiaries to exceed the Designated Borrower Sublimit or (ii) to the
extent the Administrative Agent and/or the Lenders or L/C Issuers, as
applicable, have imposed a limit on the Dollar Equivalent amount of Loans or
Letters of Credit, as the case may be, with respect to any Alternative Currency,
the Outstanding Amount of all Revolving Loans, all Incremental Loans, all Swing
Line Loans and all L/C Obligations, in each case, denominated in such
Alternative Currency to exceed such limit.

(h) In the case of a Credit Extension to be made to a Designated Borrower no
Designated Borrower Representation Default shall exist or result from such
Credit Extension.

(i) The incurrence by the Company and its Restricted Subsidiaries of the
Indebtedness contemplated by the proposed Credit Extension (and any Liens
securing such Indebtedness) shall not be prohibited by the 2010 Senior Notes
Documents or the 2012 Senior Notes Documents.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02 have been satisfied on
and as of the date of the applicable Credit Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

6.01 Existence, Qualification and Power.

Each Loan Party (a)(i) is duly organized or formed and validly existing and
(ii) as applicable, is in good standing, in each case, under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or

 

95



--------------------------------------------------------------------------------

operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (a)(ii)
(only in the case of a Loan Party that is not a Borrower), (b)(i) or (c), to the
extent that failure to be, or to do so, as applicable, could not reasonably be
expected to have a Material Adverse Effect.

6.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of (i) any Contractual Obligation to which such Person
is a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its Property is subject;
(c) result in the creation of any Lien under any Contractual Obligation (other
than under a Loan Document) to which such Person is a party; or (d) violate any
Law (including Regulation U or Regulation X); except in each case referred to in
clauses (b), (c) and (d) of this Section 6.02, to the extent such conflict,
breach, contravention, creation, payment or violation could not reasonably be
expected to have a Material Adverse Effect.

6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, other than (i) those that have already been obtained and are in full
force and effect, (ii) filings to perfect the Liens created by the Collateral
Documents, (iii) filings with the SEC after the Closing Date under Section 13 or
15(d) of the Securities Exchange Act of 1934 and (iv) to the extent the failure
to obtain the same could not reasonably be expected to have a Material Adverse
Effect.

6.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of each Loan Party
that is party thereto, enforceable against each such Loan Party in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the consolidated financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein;

 

96



--------------------------------------------------------------------------------

and (iii) to the extent required by GAAP, show all material indebtedness and
other material liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof, including material liabilities for taxes,
commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated March 31, 2015, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the consolidated financial condition of the Company
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments; and (iii) to the
extent required by GAAP, show all material indebtedness and other material
liabilities, direct or contingent, of the Company and its Subsidiaries as of the
date thereof, including material liabilities for taxes, material commitments and
Indebtedness.

(c) From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition by the Company or any Subsidiary, or
any Involuntary Disposition, of any material part of the business or Property of
the Company and its Subsidiaries, taken as a whole, and no purchase or other
acquisition by any of them of any business or property (including any Capital
Stock of any other Person) material in relation to the consolidated financial
condition of the Company and its Subsidiaries, taken as a whole, in each case,
which is not reflected in the foregoing financial statements or in the notes
thereto and has not otherwise been disclosed in writing to the Lenders on or
prior to the Closing Date.

(d) The Pro Forma Statements and the Closing Date Projections are based upon
assumptions that were reasonable in light of the conditions existing at the time
of delivery thereof, it being understood that projections, forecasts and other
forward looking information are subject to significant contingencies and
uncertainties, many of which are beyond the control of the Company and that no
assurance can be given that such projections and forecasts will be realized.

(e) The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Company and its Subsidiaries as of
such date and for such periods.

(f) Since the date of the Audited Financial Statements, there has been no event
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

6.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Restricted Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document or (b) is reasonably likely to be determined adversely to the
Company or any of its Restricted Subsidiaries and, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

 

97



--------------------------------------------------------------------------------

6.07 [Reserved].

6.08 Ownership of Property; Liens.

Each of the Company and its Restricted Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The Property of the Company and
its Restricted Subsidiaries is subject to no Liens, other than Permitted Liens.

6.09 Environmental Compliance.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) Each of the Loan Parties, their Subsidiaries and the Facilities and their
respective operations are in compliance with all applicable Environmental Laws,
and there is no violation of any Environmental Law with respect to the Loan
Parties, their Subsidiaries and the Facilities or the Businesses, and there are
no conditions relating to the Loan Parties, their Subsidiaries and the
Facilities or the Businesses that could give rise to liability under or relating
to any applicable Environmental Laws.

(b) None of the current or former Facilities contains, or has previously
contained, any Hazardous Materials at, on or under such Facilities in a manner,
amount or concentration that constitutes or constituted a violation of, or could
give rise to liability under, Environmental Laws.

(c) No Loan Party nor any of its Subsidiaries has received any written or verbal
notice of, or inquiry from any Governmental Authority or third party regarding,
any violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
nor does any Responsible Officer of any Loan Party have knowledge or reason to
believe that any such notice will be received or is being threatened.

(d) Hazardous Materials have not been transported or disposed of from any of the
current or former Facilities, or generated, treated, stored or disposed of at,
on or under any of the Facilities or any other location, in each case by or on
behalf of any Loan Party or any of its Subsidiaries in violation of, or in a
manner that would be reasonably likely to give rise to liability under, any
applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which any Loan Party or any of its
Subsidiaries is or will be named as a party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under or relating to
any Environmental Law with respect to any Loan Party, any of its Subsidiaries,
the Facilities or the Businesses.

 

98



--------------------------------------------------------------------------------

(f) There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including
disposal) of any Loan Party or any of its Subsidiaries in connection with the
current or former Facilities or otherwise in connection with the Businesses, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.

6.10 Insurance.

The properties of the Company and its Restricted Subsidiaries are either
self-insured or insured with reputable insurance companies not Affiliates of the
Company, in such amounts, after giving effect to any self-insurance compatible
with the following standards, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Restricted
Subsidiary operates. The insurance coverage of the Loan Parties as in effect on
the Closing Date is outlined as to carrier, policy number, expiration date,
type, amount and deductibles on Schedule 6.10.

6.11 Taxes.

The Company and its Subsidiaries have filed all United States federal, state and
other material tax returns and reports required to be filed, and have paid all
United States federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP (or, in the
case of Foreign Subsidiaries, generally accepted accounting principles in effect
from time to time in their respective jurisdictions of organization). To the
knowledge of the Company, there is no proposed tax assessment against the
Company or any Restricted Subsidiary that would, if made, have a Material
Adverse Effect.

6.12 Employee Benefit Plans.

(a) Each Plan is in compliance with the applicable provisions of ERISA, the
Internal Revenue Code and the regulations and published interpretations
thereunder, except to the extent that any such noncompliance would not
reasonably be expected to have a Material Adverse Effect. Each Plan that is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the IRS or an application for
such a letter has been filed with the IRS with respect thereto and, to the
knowledge of the Loan Parties, no facts or circumstances have occurred
subsequent to the issuance of any such determination letter which would cause
such Plan to lose its qualification status. Except as would not reasonably be
expected to have a Material Adverse Effect, each Loan Party or, to the knowledge
of each Loan Party, any ERISA Affiliate of any Loan Party have made all required
contributions to each Plan subject to Section 412 of the Internal Revenue Code,
and no application for a minimum funding waiver or an extension of any
amortization period pursuant to Section 412 of the Internal Revenue Code has
been made with respect to any Plan.

(b) There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

 

99



--------------------------------------------------------------------------------

(c) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event or Canadian Pension Plan Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) no Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) no Loan Party nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) no Loan Party nor any ERISA Affiliate has engaged in a transaction
that would reasonably be expected to be subject to Sections 4069 or 4212(c) of
ERISA.

6.13 Subsidiaries.

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of the Company, together with (i) number of shares of
each class of Capital Stock outstanding, (ii) number and percentage of
outstanding shares of each class owned (directly or indirectly) by the Company
or any Subsidiary and (iii) number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto. The outstanding Capital Stock of each Subsidiary is
validly issued, fully paid and non-assessable.

6.14 Margin Regulations; Investment Company Act.

(a) No part of the proceeds of any Credit Extension will be used by the Company
or any of its Subsidiaries in any manner that would result in a violation of
Regulation T, Regulation U or Regulation X.

(b) Neither the Company nor any of its Restricted Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

6.15 Disclosure.

No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time (it
being recognized by the Administrative Agent and the Lenders that actual results
during the period or periods covered by any such projections and forecasts may
differ from the projected or forecasted results and the differences may be
material).

 

100



--------------------------------------------------------------------------------

6.16 Compliance with Laws.

Each of the Company and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (i) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.17 Sanctions.

Neither the Company, nor any of its Subsidiaries, nor, to the knowledge of the
Company and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions or (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority, or (iii) located, organized or resident in a Designated
Jurisdiction, in violation of Sanctions. The Company and its Subsidiaries have
conducted their businesses in compliance with all applicable Sanctions in all
material respects and have instituted and maintained policies and procedures
designed to achieve compliance with such laws.

6.18 Anti-Corruption Laws.

Each Loan Party and its respective Subsidiaries have conducted their businesses
in compliance with the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions that are applicable to such Loan Party or such Subsidiary and have
instituted and maintained policies and procedures designed to achieve compliance
with such laws.

6.19 Intellectual Property; Licenses, Etc.

The Company and its Restricted Subsidiaries own, or possess the legal right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 6.19 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each
Domestic Loan Party as of the Closing Date. Except for such claims and
infringements that could not reasonably be expected to have a Material Adverse
Effect, no claim has been asserted and is pending by any Person challenging or
questioning the use of any IP Rights or the validity or effectiveness of any IP
Rights, nor does any Domestic Loan Party know of any such claim, and, to the
knowledge of the Responsible Officers of the Domestic Loan Parties, the use of
any IP Rights by the Company or any Restricted Subsidiary or the granting of a
right or a license in respect of any IP Rights

 

101



--------------------------------------------------------------------------------

from the Company or any Restricted Subsidiary does not infringe on the rights of
any Person. As of the Closing Date, none of the IP Rights owned by any of the
Domestic Loan Parties is subject to any material licensing agreement or similar
arrangement except as set forth on Schedule 6.19.

6.20 Solvency.

The Loan Parties are Solvent on a consolidated basis.

6.21 Perfection of Security Interests in the Collateral.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.

6.22 Business Locations.

(a) Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned or leased by the Loan Parties as of the Closing
Date.

(b) Set forth on Schedule 6.20(b) is a list of all locations in the United
States where any tangible personal property of any Loan Party is located as of
the Closing Date (other than (x) those locations set forth on Schedule 6.20(a)
and (y) with respect to tangible personal property in transit or at job sites).

(c) Set forth on Schedule 6.20(c) is the location of the chief executive office,
U.S. tax payer identification number and state organizational identification
number of each Domestic Loan Party as of the Closing Date.

(d) The exact legal name and state of formation of each Domestic Loan Party as
of the Closing Date is as set forth on the signature pages to this Agreement.

(e) Except as set forth on Schedule 6.20(e), no Person that is a Domestic Loan
Party on the Closing Date has during the five years preceding the Closing Date
(i) changed its legal name, (ii) changed its state of formation, or (iii) been
party to a merger, consolidation or other change in structure.

 

102



--------------------------------------------------------------------------------

6.23 [Reserved].

6.24 Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Company or any Restricted Subsidiary as of the Closing Date
and neither the Company nor any Restricted Subsidiary has suffered any strikes,
walkouts, work stoppages or other material labor difficulty in the five years
preceding the Closing Date.

6.25 Designated Borrowers

(a) Each Designated Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Designated Borrower, the
“Applicable Designated Borrower Documents”), and the execution, delivery and
performance by such Designated Borrower of the Applicable Designated Borrower
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. No Designated Borrower nor any of its property has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Designated Borrower is organized and existing in respect of its obligations
under the Applicable Designated Borrower Documents.

(b) The Applicable Designated Borrower Documents are in proper legal form under
the Laws of the jurisdiction in which each Designated Borrower is organized and
existing for the enforcement thereof against such Designated Borrower under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Designated Borrower
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Designated Borrower
Documents that the Applicable Designated Borrower Documents be filed, registered
or recorded with, or executed or notarized before, any court or other authority
in the jurisdiction in which the applicable Designated Borrower is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Designated Borrower Documents or any other
document, except for (i) any such filing, registration, recording, execution or
notarization, including without limitation, financing statements or other
registrations under the PPSA Canada, as has been made or is not required to be
made until the Applicable Designated Borrower Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.

(c) There is no material tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which any Designated
Borrower is organized and existing either (i) on or by virtue of the execution
or delivery of the Applicable Designated Borrower Documents, (ii) on any payment
to be made by such Designated Borrower pursuant to the Applicable Designated
Borrower Documents or (iii) on or by virtue of the execution or delivery of the
documents required to be furnished under Section 3.01(e), except (x) as has been
disclosed to the Administrative Agent or (y) nominal amounts with respect to
which none of the Administrative Agent, the Swing Line Lender, any L/C Issuer or
any Lender has any liability or responsibility.

(d) The execution, delivery and performance of the Applicable Designated
Borrower Documents executed by each Designated Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which such
Designated Borrower is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

 

103



--------------------------------------------------------------------------------

(e) Each Designated Borrower that is organized or incorporated in Canada is
Solvent.

(f) No Designated Borrower that is organized or incorporated in Australia,
(i) is (or has stated that it is) insolvent under administration or insolvent
(each as defined in the Australian Corporations Act); (ii) is in liquidation, in
provisional liquidation, under administration or wound up or has had a
Controller (as defined in the Australian Corporations Act) appointed to any of
its property; (iii) is subject to any arrangement, assignment, moratorium or
composition, protected from creditors under any statute or dissolved (in each
case, other than to carry out a reconstruction or amalgamation while solvent on
terms approved by the Administrative Agent); (iv) has had an application or
order made, resolution passed, proposal put forward, or any other action taken,
in each case in connection with that person, which is preparatory to or could
result in any of clauses (i), (ii) or (iii) above (and in the case of an
application or similar action, it is not stayed, withdrawn or dismissed within
21 days); (v) is taken (under Section 459F(1) of the Australian Corporations
Act) to have failed to comply with a statutory demand; (vi) is the subject of an
event described in Section 459C(2) or Section 585 of the Australian Corporations
Act (or it makes a statement from which the Administrative Agent reasonably
deduces it is so subject); (vii) intends to, or will permit any of its
Restricted Subsidiaries to, or believes that it or any of its Restricted
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Restricted Subsidiary and the timing of the amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
Restricted Subsidiary; or (viii) has contravened or will contravene section 208
or section 209 (related party benefits) of the Australian Corporations Act by
entering into any Loan Document or participating in any transaction in
connection with a Loan Document.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as Full Satisfaction has not occurred, the Loan Parties shall and shall
cause each Subsidiary to (as applicable):

7.01 Financial Statements.

Deliver to the Administrative Agent a number of copies for delivery to each
Lender of the following, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Company, a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, prepared in accordance with GAAP, audited
and accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing selected by the Company and
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

 

104



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Company as fairly presenting the consolidated financial
condition, results of operations, shareholders’ equity and cash flows of the
Company and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

7.02 Certificates; Other Information.

Deliver to the Administrative Agent (which shall promptly deliver copies thereof
to each Lender), in form and detail satisfactory to the Administrative Agent and
the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
reporting on such financial statements and stating that in performing their
audit nothing came to their attention that caused them to believe that the
Company had failed to comply with the Financial Covenants, except as specified
in such certificate;

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company and stating whether or not the financial
statements have been filed with the Securities and Exchange Commission and are
available on the EDGAR site at www.sec.gov;

(c) not more than five (5) days after approval by the Company’s board of
directors, the annual business plan and budget of the Company and its
Subsidiaries containing, among other things, projected financial statements for
each quarter of the next fiscal year, beginning with the fiscal year ending
December 31, 2014;

(d) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Company by independent accountants in connection with the accounts or books
of the Company or any Restricted Subsidiary, or any audit of any of them;

(e) promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by the Company or
any Restricted Subsidiary in its capacity as such a holder and not otherwise
required to be delivered to the Administrative Agent pursuant hereto and
(ii) upon the request of the Administrative Agent, all reports and written
information to and from the United States Environmental Protection Agency, or
any other Governmental Authority responsible for environmental matters, the
United States Occupational Health and Safety Administration, or other
Governmental Authority responsible for health and safety matters, or any
successor Governmental Authorities concerning environmental, health or safety
matters;

 

105



--------------------------------------------------------------------------------

(f) promptly, such additional information (including consolidating financial
statements) regarding the business, financial or corporate affairs of the
Company or any Restricted Subsidiary, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request;

(g) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a), a certificate of a Responsible Officer of the Company listing
all registration numbers for all patents, trademarks, service marks, trade names
and copyrights awarded to any Domestic Loan Party and all patent applications,
trademark applications, service mark applications, trade name applications and
copyright applications submitted by any Domestic Loan Party, in each case since
the date of the last such certificate (or, if it is the first such certificate,
the Closing Date);

(h) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a), a certificate of a Responsible Officer of the Company
attaching the insurance binder or other evidence of insurance for any insurance
coverage of the Company or any Restricted Subsidiary that was renewed, replaced
or modified during the period covered by such financial statements

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(e) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 11.02; (ii) on which such information
is filed with the Securities and Exchange Commission and is available on the
EDGAR site at www.sec.gov or (iii) on which such documents are posted on the
Company’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent and each Lender of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Company with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Company hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Company or its
Affiliates or their respective securities) (each, a “Public Lender”). The
Company hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Company shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Company or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public

 

106



--------------------------------------------------------------------------------

Investor;” and (z) the Administrative Agent and the Joint Lead Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor.” Notwithstanding the foregoing, the Company shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

7.03 Notices.

Promptly notify the Administrative Agent of:

(a) the occurrence of any Default;

(b) any matter (including (i) breach or non-performance of, or any default
under, a Contractual Obligation of the Company or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between the Company
or any Subsidiary and any Governmental Authority; or (iii) the commencement of,
or any material development in, any litigation or proceeding affecting the
Company or any of its Restricted Subsidiaries, including pursuant to any
applicable Environmental Laws) that has resulted or could reasonably be expected
to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event or Canadian Pension Plan Event that, alone
or together with any other ERISA Events that have occurred, would reasonably be
expected to result in a Material Adverse Effect;

(d) any material change in accounting policies or financial reporting practices
by the Company or any of its Restricted Subsidiaries; and

(e) upon the reasonable written request of the Administrative Agent following
the occurrence of any event or the discovery of any condition which the
Administrative Agent or the Required Lenders reasonably believe has caused (or
could be reasonably expected to cause) the representations and warranties set
forth in Section 6.09 to be untrue in any material respect, the Loan Parties
will furnish or cause to be furnished to the Administrative Agent, at the Loan
Parties’ expense, a report of an environmental assessment of reasonable scope,
form and depth, (including, where appropriate, invasive soil or groundwater
sampling) by a consultant reasonably acceptable to the Administrative Agent as
to the nature and extent of the presence of any Hazardous Materials and as to
the compliance by the Company or any of its Restricted Subsidiaries with
Environmental Laws at the Facilities. If the Loan Parties fail to deliver such
an environmental report within seventy-five (75) days after receipt of such
written request then the Administrative Agent may arrange for same, and the Loan
Parties and their Subsidiaries hereby grant to the Administrative Agent and its
representatives access to the Facilities to reasonably undertake such an
assessment (including, where appropriate, invasive soil or groundwater
sampling). The reasonable cost of any assessment arranged for by the
Administrative Agent pursuant to this provision will be payable by the Loan
Parties on demand and added to the obligations secured by the Collateral
Documents.

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity the events and circumstances giving rise to the
applicable Default.

 

107



--------------------------------------------------------------------------------

7.04 Payment of Material Taxes.

Pay and discharge as the same shall become due and payable, all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP (or, in the case of Foreign Subsidiaries generally accepted accounting
principles in effect from time to time in their respective jurisdictions of
organization) are being maintained by the Company or such Restricted Subsidiary.

7.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.

(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05 and, with respect to Restricted Subsidiaries
of the Company other than any Designated Borrower, except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(c) Maintain all material rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

(d) Preserve or renew all of its registered patents, trademarks, trade names and
service marks that are necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(e) Maintain all authorizations, consents, approvals and licenses from,
exemptions of, and filings and registrations with, each Governmental Authority
of the jurisdiction in which such Person is organized and existing, in each case
that are required for the execution, delivery, performance and enforceability of
the Loan Documents, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

7.06 Maintenance of Properties.

Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and Involuntary Dispositions excepted, and make all
necessary repairs thereto and renewals and replacements thereof, except, in each
case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

108



--------------------------------------------------------------------------------

7.07 Maintenance of Insurance.

Maintain insurance (subject to customary deductibles and retentions) with
reputable insurance companies not Affiliates of the Company or maintain a
self-insurance program, with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business operating in the same or similar jurisdictions, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons. The Administrative Agent shall be named as loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect to
any such insurance other than self-insurance providing coverage in respect of
any Collateral located in the United States of America, and the Company and each
Loan Party shall use commercially reasonable efforts to cause each provider of
any such insurance to agree, by endorsement upon the policy or policies issued
by it or by independent instruments furnished to the Administrative Agent, that
it will give the Administrative Agent thirty (30) days prior written notice (ten
(10) days in the case of non-payment) (or such lesser notice period as the
Administrative Agent may agree) before any such policy or policies shall be
altered or canceled (or such lesser amount as the Administrative Agent may
agree). If at any time the area in which any portion of the real Property owned
by any Loan Party in the United States of America is located in an area
designated as (i) a “flood hazard area” by the Federal Emergency Management
Agency (or any successor agency) and for which flood insurance has been made
available under the National Flood Insurance Act of 1968 (or any amendment or
successor act thereto), the applicable Loan Party shall obtain and maintain
flood insurance in such total amount sufficient to comply with the National
Flood Insurance Act of 1968, as amended, or (ii) a “Zone 1” area, obtain
earthquake insurance in such total amount as the Administrative Agent or the
Required Lenders may from time to time reasonably require.

7.08 Compliance with Laws; Anti-Corruption Laws.

(a) Comply with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or Property, except in such
instances in which (i) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (ii) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

(b) Conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other applicable similar
anti-corruption Laws in other jurisdictions and applicable Sanctions, and
maintain policies and procedures designed to achieve compliance with such laws.

7.09 Books and Records.

(a) Maintain proper books of record and account with entries that are full, true
and correct in all material respects in conformity with GAAP (or, in the case of
Foreign Subsidiaries that are Restricted Subsidiaries, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of organization) consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Company or such Restricted Subsidiary, as the case may be; and

 

109



--------------------------------------------------------------------------------

(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Restricted Subsidiary, as the case may be.

7.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties (provided that with
respect to any leased property, such inspection shall not violate the terms of
the applicable lease), to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Company and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Company; provided, however, that (i) if no
Event of Default exists, (x) the Company shall not be obligated to reimburse the
expenses associated with more than one visit and inspection per calendar year,
and (y) there shall be not more than one visit and inspection per fiscal year in
the aggregate for the Administrative Agent and the Lenders; provided that in the
case of this subclause (i), the Company may be present during any such visits,
discussions and inspections; and (ii) when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice.

7.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to finance working capital,
capital expenditures and other general corporate purposes, (b) to repay, redeem
or repurchase existing Indebtedness of the Company and its Restricted
Subsidiaries (including Indebtedness, if any, under the Existing Credit
Agreement or the Senior Notes) and (c) to finance Permitted Acquisitions;
provided that in no event shall the proceeds of the Credit Extensions be used in
contravention of any Law or of any Loan Document.

7.12 Additional Subsidiaries.

(1) Within fifteen (15) Business Days (or such longer period agreed to by the
Administrative Agent in its sole discretion) after the Company’s delivery
pursuant to Section 7.01(a) or (b), as applicable, of the financial statements
for the fiscal period at the end of which (A) an acquisition or formation of any
Wholly Owned Subsidiary that is a Domestic Subsidiary or a first-tier Foreign
Subsidiary occurs, (B) a Joint Venture becomes a Wholly Owned Subsidiary, (C) a
Person otherwise ceases to be an Excluded Subsidiary and (D) a designation in
accordance with Section 7.17 of an Unrestricted Subsidiary as a Restricted
Subsidiary occurs:

(a) notify the Administrative Agent thereof in writing, together with
(i) jurisdiction of formation, (ii) number of shares of each class of Capital
Stock outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Company or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

 

110



--------------------------------------------------------------------------------

(b) if such Subsidiary is a Domestic Subsidiary that is a Restricted Subsidiary
(other than an Excluded Subsidiary), cause such Person to (i) become a Guarantor
by executing and delivering to the Administrative Agent a Joinder Agreement or
such other document as the Administrative Agent shall deem appropriate for such
purpose, and (ii) deliver to the Administrative Agent documents of the types
referred to in Sections 5.01(e) and (f) and, if requested by the Administrative
Agent, favorable customary opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i) of this paragraph
(b)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

The Administrative Agent and the Lenders acknowledge and agree that FTI Capital
Advisors, LLC, a Subsidiary of the Company, shall not be subject to the
requirements of clause (b) above.

Notwithstanding anything herein to the contrary, if any Subsidiary that is not a
Guarantor (including any Excluded Subsidiary) provides a Guarantee in respect of
any of the Senior Notes, the Company shall cause such Subsidiary to, concurrent
with providing the Guarantee in respect of such Indebtedness, (i) become a
Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in Sections 5.01(e) and (f) and favorable
customary opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i) of this paragraph), all in form, content
and scope reasonably satisfactory to the Administrative Agent; provided that
such Subsidiary shall not be required to comply with clause (i) or (ii) if the
Administrative Agent and the Company determine that the cost or burden or other
consequences (including Tax consequences) of compliance therewith is excessive
in relation to the practical benefit afforded thereby.

With respect to any Foreign Subsidiary that is a Guarantor, if such Foreign
Subsidiary is released from its Guarantees with respect to the Senior Notes,
then upon delivery to the Administrative Agent of evidence of such releases and
so long as no Default then exists, the Administrative Agent shall execute such
documents as the Company may reasonably request to release such Foreign
Subsidiary from its Guarantee of the Obligations.

7.13 Employee Benefits.

Except where the failure to so comply would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, do, and
cause each of its ERISA Affiliates to do each of the following:(a) maintain each
Plan in compliance in all material respects with the applicable provisions of
ERISA, the Internal Revenue Code and the regulations and published
interpretations thereunder; (b) cause each Plan that is qualified under
Section 401(a) of the Internal Revenue Code to maintain such qualification; and
(c) make all required contributions to any Plan subject to Section 412 of the
Internal Revenue Code.

7.14 Pledged Assets; Further Assurances.

(a) Each Loan Party will (i) cause all of its Material Real Property and
personal Property (other than Excluded Property and, as to Capital Stock of
FSHCOs and CFCs, subject to the limitations set forth herein on pledges of
Capital Stock of FSHCOs and CFCs) to be subject at all

 

111



--------------------------------------------------------------------------------

times to first priority, perfected and, in the case of owned real Property,
title insured Liens in favor of the Administrative Agent to secure the
Obligations pursuant to the terms and conditions of the Collateral Documents or,
with respect to any such Property acquired subsequent to the Closing Date, such
other additional security documents as the Administrative Agent shall reasonably
request, subject in any case to Permitted Liens and (ii) deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including appropriate UCC-1 financing statements, real
estate title insurance policies, surveys, environmental reports, certified
resolutions and other organizational and authorizing documents of such Person,
favorable customary opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
Liens thereunder) and other items of the types required to be delivered pursuant
to Section 5.01(e) and (f), all in form, content and scope reasonably
satisfactory to the Administrative Agent. Without limiting the generality of the
above, the Loan Parties will cause (a) 100% of the issued and outstanding
Capital Stock of each Domestic Subsidiary that is a Restricted Subsidiary and
each Foreign Subsidiary that is a Restricted Subsidiary (other than a CFC or a
FSHCO, or a Subsidiary of a CFC or a FSHCO) and (b) 65% (of the issued and
outstanding Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c) (2)) and 100% of the issued and outstanding Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c) (2)) in
each FSHCO and each CFC directly owned by any Domestic Loan Party to be subject
at all times to a first priority, perfected Lien in favor of the Administrative
Agent pursuant to the terms and conditions of the Collateral Documents or such
other security documents as the Administrative Agent shall reasonably request.

(b) The Loan Parties will, promptly upon request by the Administrative Agent, or
the Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party’s or any of its Restricted
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Administrative Agent (for the benefit of the secured
parties) the rights granted or now or hereafter intended to be granted to the
Administrative Agent (for the benefit of the secured parties) under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Restricted Subsidiaries is or is
to be a party, and cause each of its Restricted Subsidiaries to do so.

(c) Notwithstanding anything to the contrary herein or in any Loan Document,
(x) no CFC or FSHCO shall be a Guarantor with respect to any Obligation of a
Domestic Loan Party, (y) no foreign law-governed Loan Documents shall be
required to be executed or delivered hereunder and (z) no Loan Party shall be
required to perfect any Liens in any jurisdiction other than the United States
and any political subdivision thereof.

(d) Upon a Collateral Reinstatement Event, each Loan Party shall grant the
Administrative Agent a Lien on the Collateral in accordance with the Additional
Collateral Requirements.

 

112



--------------------------------------------------------------------------------

7.15 Designation as Senior Debt.

Designate all Obligations as “designated senior debt” (or any similar
designation) under any Subordinated Seller Indebtedness.

7.16 Post-Closing Actions.

Take the actions specified in Schedule 7.16 attached hereto within the time
periods set forth in Schedule 7.16. The provisions of Schedule 7.16 shall be
deemed incorporated by reference herein as fully as if set forth herein in its
entirety.

7.17 Designation of Subsidiaries.

The Company may at any time designate any Restricted Subsidiary of the Company
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (1) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing,
(2) immediately after giving effect to such designation, the Company shall be in
compliance, on a Pro Forma Basis, with the Financial Covenants and (3) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Senior Notes Documents or any
other Indebtedness with an aggregate outstanding principal amount in excess of
the Threshold Amount. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the Company
therein at the date of designation in an amount equal to the fair market value
of the Company’s or its Subsidiary’s (as applicable) Investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Company in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Company’s or its Subsidiary’s (as applicable) Investment
in such Subsidiary.

ARTICLE VIII

NEGATIVE COVENANTS

So long as Full Satisfaction has not occurred, no Loan Party shall, or permit
any Restricted Subsidiary to, directly or indirectly:

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals, replacements or extensions thereof; provided that the Property covered
thereby is not increased and any renewal, replacement or extension of the
obligations secured or benefited thereby is permitted by Section 8.03(b);

 

113



--------------------------------------------------------------------------------

(c) (i) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP (or, in the case of Foreign Subsidiaries, generally
accepted accounting principles in effect from time to time in their respective
jurisdictions of organization) and (ii) Liens pursuant to the terms and
conditions of any contracts between the Company or any Restricted Subsidiary and
any U.S. or foreign governmental agency or authority;

(d) statutory or common law Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other like Liens imposed
by law or pursuant to customary reservations or retentions of title arising in
the ordinary course of business; provided that such Liens secure only amounts
not overdue for more than ninety (90) days or, if overdue for more than ninety
(90) days are (i) unfiled and no other action has been taken to enforce the same
or (ii) are being contested in good faith by appropriate proceedings for which
adequate reserves determined in accordance with GAAP (or, in the case of Foreign
Subsidiaries, generally accepted accounting principles in effect from time to
time in their respective jurisdictions of organization) have been established;

(e) Liens incurred or pledges or deposits in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance and other
social security or employment legislation, laws or regulations, other than any
Lien imposed by ERISA or (ii) securing liability for reimbursement or
indemnification obligations of insurance carriers providing property, casualty
or liability insurance to the Company or any Subsidiary or otherwise supporting
the payment of items set forth in the foregoing clause (i);

(f) deposits to secure the performance of bids, tenders, government contracts
trade contracts, licenses and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
stay bonds, performance bonds and other obligations of a like nature incurred in
the ordinary course of business;

(g) easements, zoning restrictions, rights-of-way, use restrictions,
encroachments, protrusions, minor defects or irregularities in title,
reservations (including reservations in any original grant from any government
of any water or mineral rights or interests therein) and similar encumbrances
effecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not in excess of the Threshold Amount, unless
any such judgment remains undischarged for a period of more than thirty
(30) consecutive days during which execution is not effectively stayed (except
to the extent covered by independent third-party insurance as to which the
insurer has acknowledged in writing its obligation to cover);

(i) Liens securing (x) Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any Property other than the
Property financed by such Indebtedness, accessions thereto and the proceeds
thereof, (ii) the Indebtedness secured thereby does not exceed the purchase
price of the Property being acquired and (iii) such Liens attach to such
Property concurrently with or within one-hundred eighty (180) days after the
acquisition thereof and (y) any renewals, replacements or extensions thereof;
provided that the Property covered thereby is not increased and the amount
secured or benefitted thereby is not increased;

(j) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of any Loan Party;

 

114



--------------------------------------------------------------------------------

(k) any interest of title of a lessor under, and Liens arising in respect of
leases permitted by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

(m) normal and customary rights of setoff, revocation rights, refund rights,
chargeback rights, bankers’ liens, netting arrangements or similar rights and/or
arrangements upon deposits of cash in favor of banks or other depository
institutions (including with respect to any cash pooling arrangements (x) among
the Company and/or one or more of its Domestic Subsidiaries that are Restricted
Subsidiaries or (y) among multiple Foreign Subsidiaries that are Restricted
Subsidiaries) and similar Liens in favor of securities brokers and securities
intermediaries holding Permitted Investments under Section 8.02(a);

(n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code (or similar provisions of applicable Law) on items in the course
of collection;

(o) Liens of sellers of goods to the Company and any of its Restricted
Subsidiaries arising under Article 2 of the Uniform Commercial Code or similar
provisions of applicable law in the ordinary course of business, covering only
the goods sold and securing only the unpaid purchase price for such goods and
related expenses;

(p) Liens (i) on fixed assets or software securing Indebtedness permitted by
Section 8.03(e) or (ii) securing Indebtedness permitted by Section 8.03(h);

(q) Liens granted by a Foreign Subsidiary (x) to the Company or any other
Restricted Subsidiary to secure Indebtedness owed by such Foreign Subsidiary to
the Company or such other Restricted Subsidiary and (y) in respect of
Indebtedness that was incurred in connection with the acquisition of such
Foreign Subsidiary pursuant to a Permitted Acquisition in an aggregate principal
amount not to exceed the greater of (i) $40,000,000 and (ii) 2.0% of
Consolidated Total Assets (determined on the date such Indebtedness was
incurred) at any one time outstanding, and renewals, refinancings and extensions
thereof;

(r) other Liens securing Indebtedness or other obligations in an aggregate
principal amount, or, if applicable, having a Swap Termination Value, not to
exceed the greater of (i) $40,000,000 and (ii) 2.0% of Consolidated Total Assets
at any time outstanding;

(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payments of customs duties in connection with the importation of
goods;

(t) precautionary Uniform Commercial Code, PPSA Australia or PPSA Canada
financing statements in connection with operating leases permitted hereunder;

(u) Liens (x) existing on Property of any Person at the time such Person becomes
a Restricted Subsidiary or such Property is acquired, but only, in any such
case, (i) if such Lien was not created in contemplation of such Person becoming
a Restricted Subsidiary or such Property being acquired, and (ii) so long as
such Lien does not encumber any Property other than the Property subject to such
Lien at the time such Person becomes a Restricted Subsidiary or such Property is
acquired and (y) any renewals, replacements or extensions thereof; provided that
the Property covered thereby is not increased and the amount secured or
benefitted thereby is not increased;

 

115



--------------------------------------------------------------------------------

(v) customary put and call arrangements, rights of first refusal and similar
rights entered into in the ordinary course of business between the joint venture
parties and set forth in joint venture agreements, shareholders’ agreements or
similar agreements or any other constitutional or organizational documents with
respect to Capital Stock acquired or created in connection with Joint Ventures
permitted pursuant to the Joint Venture Investments Basket;

(w) Liens securing any secured Incremental Equivalent Debt; provided that the
requirements of Section 8.03(s) shall be satisfied;

(x) deposits in the ordinary course of business to secure liability to insurance
carriers;

(y) non-exclusive licenses of Intellectual Property granted in the ordinary
course of business; and

(z) Liens in favor of a Loan Party.

For purposes of determining compliance with this Section 8.01, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of Permitted Liens (or any portion thereof) described in
Sections 8.01(a) through (z) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing an item of Indebtedness (or
any portion thereof) meets the criteria of one or more of the categories of
Permitted Liens (or any portion thereof) described in Sections 8.01(a) through
(z), the Company may, in its sole discretion, classify or divide such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 8.01 and will be entitled to only include the amount
and type of such Lien or such item of Indebtedness secured by such Lien (or any
portion thereof) in one of the above clauses and such Lien securing such item of
Indebtedness (or portion thereof) will be treated as being incurred or existing
pursuant to only such clause or clauses (or any portion thereof).

8.02 Investments.

Make any Investments, except:

(a) Investments held by the Company or such Restricted Subsidiary in the form of
cash or Cash Equivalents;

(b) Investments existing as of the Closing Date and set forth in Schedule 8.02;

(c) Investments consisting of (x) advances or loans to any Employee for travel,
entertainment, relocation and analogous business purposes in the ordinary course
of business; or (y) Employee Loans (in each case, including Investments of any
such type set forth in Schedule 8.02);

(d) loans by a Restricted Subsidiary to any Employee pursuant to any Subsidiary
Employee Plan in the nature of, or in lieu of, compensatory payments or bonus or
incentive payments;

(e) Investments in any Person that is a Domestic Loan Party prior to giving
effect to such Investment;

 

116



--------------------------------------------------------------------------------

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(g) Guarantees permitted by Section 8.03;

(h) Investments in FTI Capital Advisors, LLC in an aggregate principal amount
not to exceed at any time the greater of (i) $12,000,000 and (ii) 0.5% of
Consolidated Total Assets;

(i) Investments consisting of an Acquisition (such Investments, collectively,
“Permitted Acquisitions”) by the Company or any Subsidiary of the Company;
provided that (i) the Property acquired (or the Property of the Person acquired)
in such Acquisition is used or useful in the same or a substantially related,
complementary or incidental line of business as the Company and its Subsidiaries
were engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (ii) the Company shall have complied with the Additional Guarantor
Provisions and/or the Additional Collateral Requirements, as applicable,
(iii) in the case of an Acquisition of the Capital Stock of another Person, such
Acquisition was approved by such Person’s board of directors, (iv) the
representations and warranties made by the Loan Parties in any Loan Document
shall (A) with respect to representations and warranties that contain a
materiality qualification or are qualified by Material Adverse Effect, be true
and correct and (B) with respect to representations and warranties that do not
contain a materiality qualification and are not qualified by Material Adverse
Effect, be true and correct in all material respects, in each case, at and as if
made as of the date of such Acquisition (after giving effect thereto) except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representation and warranties shall (A) with respect to
representations and warranties that contain a materiality qualification or are
qualified by Material Adverse Effect, be true and correct and (B) with respect
to representations and warranties that do not contain a materiality
qualification and are not qualified by Material Adverse Effect, be true and
correct in all material respects, in each case, as of such earlier date (after
giving effect to such Acquisition); provided that in the case of a Limited
Condition Acquisition, the representations and warranties shall be limited to
the Specified Representations, (v) if such transaction involves the purchase of
an interest in a partnership between the Company (or a Subsidiary of the
Company) as a general partner and entities unaffiliated with the Company or such
Subsidiary as the other partners, such transaction shall be effected by having
such equity interest acquired by a Wholly Owned Subsidiary having limited
liability, (vi) as of the date of such Acquisition (after giving effect
thereto), no Default or Event of Default shall exist; provided that, in the case
of a Limited Condition Acquisition, this clause shall be limited to the
existence of Defaults and Events of Default under Sections 9.01(a), (f), or (g),
(vii) upon giving effect to such Acquisition and the incurrence, if any, of
Funded Debt in connection therewith, on a Pro Forma Basis, the Loan Parties
would be in compliance with the Financial Covenants (with the Consolidated Total
Leverage Ratio deemed to be 0.25x more restrictive for purposes this clause
(vii)), as of the end of the period of four fiscal quarters most recently ended
for which the Company has either delivered financial statements pursuant to
Section 7.01(a) or (b) or with respect to fiscal periods ending prior to the
Closing Date, for which the Company has filed financial statements with the
SEC), and (viii) if the aggregate cash and noncash consideration for such
Acquisition exceeds $75,000,000, the Company shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating the
matters referred to in clause (vii);

(j) Investments comprising bonuses, incentive payments or other compensatory
payments to Employees that are subject to clawback or contingent repayment
obligations;

 

117



--------------------------------------------------------------------------------

(k) the contribution by FTI International LLC (as successor by merger to FTI US
LLC) to FCN Holdings C.V. of promissory notes issued by FTI UK Holdings Limited
pursuant to the Note Purchase Agreement dated October 2, 2007, between FTI UK
Holdings Limited and FCN Holdings C.V., in a cumulative aggregate principal
amount for all such promissory notes not in excess of £70,000,000;

(l) Investments by the Company or any Domestic Subsidiary that is a Restricted
Subsidiary in any Foreign Subsidiary that is a Restricted Subsidiary (other than
any Joint Venture) in connection with any Permitted Acquisition; provided that
(i) the proceeds of such Investments shall be used directly or indirectly
through one or more Subsidiaries solely for the purpose of paying the
consideration and transaction costs related to such Permitted Acquisition and
(ii) the aggregate amount, without duplication, of all such Investments in
connection with any Permitted Acquisition shall not exceed the aggregate
consideration for such Permitted Acquisitions and transaction costs related to
such Permitted Acquisition;

(m) Investments in Subsidiaries made prior to the date of this Agreement, which
Investments shall be deemed permitted as of the date each such Investment was
made;

(n) (i) Investments by any Foreign Subsidiary that is not a Joint Venture in any
other Foreign Subsidiary that is not a Joint Venture and (ii) Investments by any
Foreign Subsidiary that is a Joint Venture in any other Person; provided that
any such Investment under this clause (ii) shall not consist of the ownership of
the Capital Stock of any Person that is a Wholly Owned Subsidiary of the Company
immediately prior to the making of such Investment;

(o) Investments in any Foreign Subsidiary (other than any Joint Venture) that is
a Subsidiary prior to giving effect to such Investment; provided, however, no
Investments by Domestic Loan Parties in Foreign Subsidiaries in excess of
$75,000,000 in the aggregate pursuant to this clause (o) will be permitted
unless as of the date of such Investment (after giving effect thereto), (i) no
Default or Event of Default exists, (ii) upon giving effect to such Investment
on a Pro Forma Basis, (x) the Loan Parties would be in compliance with the
Financial Covenants and (y) the Consolidated Total Leverage Ratio shall not
exceed 3.25 to 1.00, in each case, as of the end of the period of four fiscal
quarters most recently ended for which the Company has either delivered
financial statements pursuant to Section 7.01(a) or (b) or with respect to
fiscal periods ending prior to the Closing Date, for which the Company has filed
financial statements with the SEC, and (iii) the Company shall have delivered to
the Administrative Agent a Pro Forma Compliance Certificate demonstrating the
matters referred to in clause (ii) above;

(p) Investments in any Joint Ventures by the Company or any of its Restricted
Subsidiaries in an aggregate amount not to exceed 10% of Consolidated Total
Assets at the time such investments are made; provided that, if at any time any
such Joint Venture becomes a Wholly Owned Subsidiary hereunder, any such
Investments in such Restricted Subsidiary shall no longer be deemed outstanding
to the extent that the Company could have made the entire Investment in such
Wholly Owned Subsidiary (both the initial Joint Venture Investment and the
subsequent additional Investment or Investments leading to such Joint Venture
becoming a Wholly Owned Subsidiary) at the time that such Joint Venture becomes
a Wholly Owned Subsidiary under another provision of this Section 8.02;
provided, further, that any property contributed to any Joint Venture hereunder
shall be valued at the fair market value thereof;

(q) Investments made in the ordinary course of business in securities of
(x) third parties that are received pursuant to, or in connection with, the
resolution of claims against such third parties or (y) special purpose vehicles
that are formed for the sole purpose of owning pools of actual

 

118



--------------------------------------------------------------------------------

or contingent obligations of (including, without limitation, success fees
payable by) third parties that are received in consideration for any such
obligations; provided that the aggregate amount of Investments made pursuant to
this clause (q) in the form of cash or Cash Equivalents or other assets other
than such actual or contingent obligations shall not exceed $2,500,000 at any
time outstanding;

(r) Investments in the ordinary course of business consisting of the
non-exclusive licensing or contribution of intellectual property pursuant to
joint marketing or other business arrangements with other Persons;

(s) other Investments in an aggregate amount not to exceed at any time the
greater of (i) $20,000,000 and (ii) 1% of Consolidated Total Assets;

(t) Investments in accordance with the Company’s customary practices in accounts
receivable and other extensions of trade credit;

(u) Investments in the normal course of business in prepaid expenses and
workers’ compensation, utility, lease and similar deposits, and self insurance
retentions or reserves;

(v) Investments in an amount equal to the Available Amount that is not otherwise
applied; provided that (i) no Default or Event of Default (or, if used to
consummate a Limited Condition Acquisition, no Default or Event of Default under
Section 9.01(a), (f) or (g)) shall exist or result therefrom, (ii) upon giving
effect to such Investment on a Pro Forma Basis, the Loan Parties shall have a
Consolidated Total Leverage Ratio no greater than 3.75 to 1.0 and (iii) if,
after giving effect to such Investment, the aggregate amount of all Investments
made under Section 8.02(v) in the fiscal quarter in which such Investment is
made would exceed $50,000,000, the Company shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating the
matters referred to in clause (ii) above;

(w) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition;

(x) any Investment in any Person to the extent such Investment represents the
non-cash portion of the consideration received in connection with a Disposition
consummated in compliance with Section 8.05;

(y) loans or advances to customers or suppliers in the ordinary course of
business; and

(z) any Investment consisting of cash deposits (including escrowed deposits)
pursuant to binding commitments of the Company or its Subsidiaries in effect
with respect to (i) issuances or refinancings of Indebtedness otherwise
permitted hereunder and (ii) Permitted Acquisitions not yet consummated.

Any Investment in any Person other than a Loan Party that is otherwise permitted
by this Section 8.02 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or cash equivalents shall be the fair market value
thereof valued at the time of the making thereof.

 

119



--------------------------------------------------------------------------------

8.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) (i) Indebtedness under the Loan Documents and (ii) any Refinancing Notes
incurred to refinance such Indebtedness;

(b) Indebtedness of the Company and its Restricted Subsidiaries set forth in
Schedule 8.03(b) (and renewals, refinancings and extensions thereof on terms and
conditions not materially less favorable to the applicable debtor(s));

(c) intercompany Indebtedness permitted under Section 8.02(e), (k), (l), (m),
(n), (o) or (q), so long as, from and after the date an Affiliate Subordination
Agreement is required to be entered into pursuant to Section 7.17, any such
Indebtedness constituting an obligation of a Loan Party is subordinated to the
Obligations pursuant to, and to the extent required by, an Affiliate
Subordination Agreement;

(d) obligations (contingent or otherwise) of the Company or any Restricted
Subsidiary existing or arising under any Swap Contract; provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, or changes in currency rates or interest rates, and not for purposes of
speculation or taking a “market view;” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Lease Obligations) incurred by the Company or any of its
Restricted Subsidiaries to finance the purchase of fixed assets or software, and
renewals, refinancings and extensions thereof; provided that (i) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed; and (ii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;

(f) (i) Guarantees of stock-based acquisition consideration incurred in
connection with a Permitted Acquisition; provided that no cash payments may be
made in respect of any such Guarantee unless, at the time of such cash payment,
the Company would be permitted to make a Restricted Payment in such amount under
Section 8.06(e); provided, however, that the Company shall not be required to
comply with Section 8.06(e)(ii)(y) in order to make cash payments in respect of
the Guarantees of stock-based acquisition consideration in effect on the Closing
Date and listed on Schedule 8.03(f) (without giving effect to any amendment,
amendment and restatement, supplement, refinancing, replacement or other
modification thereto on or after the Closing Date that has the effect of
increasing the amount of any such payments or accelerating the date therefor);

(g) unsecured Indebtedness assumed in Permitted Acquisitions (and not incurred
in contemplation thereof) and renewals, refinancings and extensions thereof on
terms and conditions not materially less favorable to the applicable debtor(s));

 

120



--------------------------------------------------------------------------------

(h) secured Indebtedness assumed in Permitted Acquisitions (and not incurred in
contemplation thereof) in an aggregate principal amount not to exceed
$45,000,000 at any one time outstanding, and renewals, refinancings and
extensions thereof;

(i) [Reserved];

(j) Indebtedness of the Company arising under the 2010 Senior Note Documents in
an aggregate outstanding principal amount not to exceed $400,000,000 and any
Permitted Refinancing thereof;

(k) any issuance from time to time of Capital Stock of any Restricted Subsidiary
to any Employee or in respect of any Employee pursuant to a Subsidiary Employee
Plan; provided that (i) after giving effect to such issuance such Restricted
Subsidiary remains a Subsidiary of the Company, (ii) such Capital Stock issued
to Employees or in respect of Employees does not materially reduce the Company’s
Control of such Restricted Subsidiary and (iii) the Capital Stock issued to such
Employees or in respect of such Employees does not materially reduce the
economic interests of the Company in such Restricted Subsidiary;

(l) [Reserved];

(m) Indebtedness of Foreign Subsidiaries (and renewals, refinancings and
extensions thereof) in an aggregate principal amount at any time outstanding for
all such Persons taken together not exceeding (when created, incurred or
assumed) $75,000,000;

(n) Guarantees with respect to Indebtedness permitted by this Section 8.03;
provided that any Guarantee by the Company or any Domestic Subsidiary of
Indebtedness of a Foreign Subsidiary (other than Guarantees of Indebtedness
arising under the Loans Documents) shall be subject to the limitations set forth
in Section 8.02; provided further that only a Guarantor may guaranty
Indebtedness under clause (a)(ii), (j), (o), (p), (r) or (s);

(o) Indebtedness arising under the 2012 Senior Note Documents in an aggregate
outstanding principal amount not to exceed $300,000,000 and any Permitted
Refinancing thereof;

(p) Indebtedness arising under unsecured seller notes issued in connection with
a Permitted Acquisition; provided that (i) the aggregate outstanding principal
amount of all such Indebtedness shall not exceed at any time the greater of
(x) $100,000,000 and (y) 4% of Consolidated Total Assets at the time of the
incurrence of such Indebtedness, and (ii) such Indebtedness shall be
subordinated to the Obligations in a manner and to an extent satisfactory to the
Administrative Agent (the “Subordinated Seller Indebtedness”);

(q) Indebtedness of any Restricted Subsidiary evidenced by promissory notes
issued to Employees (or their respective spouses) of such Restricted Subsidiary
or any of its Subsidiaries in lieu of cash payments for Capital Stock being
repurchased from such Restricted Subsidiary in connection with a Subsidiary
Employee Plan;

(r) unsecured Indebtedness of a Loan Party so long as, both immediately before
and after giving effect to the incurrence thereof, (i) no Default or Event of
Default exists, (ii) the stated maturity date of such Indebtedness is no earlier
than the Latest Maturity Date, and the weighted average life of such
Indebtedness is not shorter than that of the Commitments in effect at the time
of incurrence (subject to an exception to this clause (ii) for any such
outstanding Indebtedness in an

 

121



--------------------------------------------------------------------------------

aggregate principal amount not to exceed $100,000,000), (iii) upon giving effect
to the incurrence of such unsecured Indebtedness on a Pro Forma Basis, (x) the
Loan Parties would be in compliance with the Financial Covenants and (y) the
Consolidated Total Leverage Ratio shall not exceed 3.75 to 1.00, in each case,
as of the end of the period of four fiscal quarters most recently ended for
which the Company has either delivered financial statements pursuant to
Section 7.01(a) or (b) or with respect to fiscal periods ending prior to the
Closing Date, for which the Company has filed financial statements with the SEC,
and (iv) the Company shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating the matters referred to in clause
(iii) above;

(s) any equal or junior priority secured or unsecured loans or notes issued by
the Company in lieu of the Additional Revolving Commitments and Incremental Term
Facilities (such loans and notes, “Incremental Equivalent Debt”); provided that
(i) the incurrence of such Indebtedness shall result in a dollar for dollar
reduction in the amount of Indebtedness that the Company may incur in respect of
the Additional Revolving Commitments and the Incremental Term Facilities,
(ii) such Indebtedness, if secured, is secured on a pari passu or junior basis
with the Lien securing the Obligations, by only the Collateral and subject to an
Intercreditor Agreement and is not guaranteed by any Persons other than the
Guarantors and (iii) such Incremental Equivalent Debt otherwise satisfies the
requirements set forth Sections 2.17 (a), (e)(1)(B), (e)(2) and (g);

(t) Indebtedness (i) incurred in respect of workers’ compensation claims and
self-insurance obligations, and, for the avoidance of doubt, indemnity, bid,
performance, warranty, release, appeal, surety and similar bonds, standby
letters of credit, letters of credit for operating purposes and completion
guarantees provided or incurred or provided (including Guarantees thereof) by
the Company or a Restricted Subsidiary in the ordinary course of business and
(ii) consisting of performance guarantees, comfort letters, or like instruments
entered into by the Company for the purpose of enhancing the credit or
commercial standing of a Restricted Subsidiary of the Company, in each case in
the ordinary course of business or consistent with past practice;

(u) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within ten business days of incurrence;

(v) Indebtedness arising from agreements of the Company or a Restricted
Subsidiary providing for indemnification, contribution, earnout, adjustment of
purchase price or similar obligations, in each case, incurred or assumed in
connection with the disposition of any business, assets or Capital Stock of a
Restricted Subsidiary otherwise permitted under this Agreement; and

(w) Indebtedness and other obligations in respect of netting services, overdraft
protections and similar arrangements, in each case in connection with cash
management agreements or deposit accounts incurred in the ordinary course of
business and repaid within ten Business Days.

For purposes of determining compliance with this Section 8.03, in the event that
an item of proposed Indebtedness meets the criteria of more than one of the
categories described in clauses (a) through (s) above, the Company shall be
permitted to classify such item of Indebtedness on the date of its incurrence in
any manner that complies with this Section 8.03. The accrual of interest, the
accretion or amortization of original issue discount, the payment of interest on
any Indebtedness in the form of additional Indebtedness with the same terms, the
reclassification of preferred stock as Indebtedness due to a change in
accounting principles, and the payment of dividends on any Capital Stock
referred to in clause (g) of the definition of “Funded Indebtedness” in the form
of additional shares of the same class of such

 

122



--------------------------------------------------------------------------------

Capital Stock shall not be deemed to be an incurrence of Indebtedness or an
issuance of any such Capital Stock for purposes of this Section 8.03.
Notwithstanding any other provision of this Section 8.03, the maximum amount of
Indebtedness that the Company or any Restricted Subsidiary may incur pursuant to
this Section 8.03 shall not be deemed to be exceeded solely as a result of
fluctuations in exchange rates or currency values.

8.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate or amalgamate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person; provided that, notwithstanding
the foregoing provisions of this Section 8.04 but subject to the terms of the
Additional Guarantor Provisions and the Additional Collateral Requirements,
(a) the Company may merge or consolidate with any of its Restricted
Subsidiaries; provided that the Company shall be the continuing or surviving
Person, (b) any Domestic Loan Party other than the Company may merge or
consolidate with any other Domestic Loan Party other than the Company, (c) any
Foreign Subsidiary that is a Restricted Subsidiary which is not a corporation
incorporated under the Laws of Canada or a province or territory thereof may be
merged or consolidated with or into any Loan Party provided that such Loan Party
shall be the continuing or surviving Person, (d) any Foreign Subsidiary that is
a Restricted Subsidiary which is not a corporation incorporated under the Laws
of Canada or a province or territory thereof may be merged or consolidated with
or into any other Foreign Subsidiary that is a Restricted Subsidiary; provided
that if any such Person is a Designated Borrower, a Designated Borrower shall be
the continuing or surviving Person, (e) any Restricted Subsidiary of the Company
may merge with any Person that is not a Loan Party in connection with a
Disposition permitted under Section 8.05 or a Permitted Acquisition; provided
that, if such transaction involves any Designated Borrower, such Designated
Borrower, as applicable, shall be the continuing or surviving Person, (f) any
Wholly Owned Subsidiary of the Company that is a Restricted Subsidiary (other
than any Designated Borrower) may dissolve, liquidate or wind up its affairs at
any time; provided that such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect,
(g) any Foreign Subsidiary that is a Restricted Subsidiary (except a Designated
Borrower) which is a corporation incorporated under the Laws of Canada or a
province or territory thereof may amalgamate with another Loan Party; provided
that the corporation resulting from such amalgamation assumes by operation of
law all obligations of such Loan Party and provides confirmation of such
assumption of obligations as is reasonably required by the Administrative Agent,
and (h) any Foreign Subsidiary that is a Restricted Subsidiary which is a
corporation incorporated under the Laws of Canada or a province or territory
thereof may amalgamate with another Foreign Subsidiary that is a Restricted
Subsidiary; provided that if any such Person is a Designated Borrower, the
corporation resulting from such amalgamation assumes by operation of law all
obligations of such Designated Borrower and provides confirmation of such
assumption to the obligations as is reasonably required by the Administrative
Agent. Notwithstanding the foregoing, the Company and/or any Restricted
Subsidiary may effect transactions not otherwise permitted under this
Section 8.04 as part of a Permitted Restructuring.

8.05 Dispositions.

Make any Disposition unless (a) at least 75% of the consideration paid in
connection therewith shall be cash or Cash Equivalents and shall be in an amount
not less than the fair market value of the Property disposed of; provided that
up to 25.0% of the consideration received with respect to any

 

123



--------------------------------------------------------------------------------

Disposition or series of related Dispositions may be Designated Non-Cash
Consideration or in the form of earn-outs, hold-backs and other deferred payment
of consideration; provided, further, that the aggregate amount of Designated
Non-Cash Consideration outstanding at any time shall not exceed $75,000,000,
(b) if such transaction is a Sale and Leaseback Transaction, such transaction is
not prohibited by the terms of Section 8.16, (c) such transaction does not
involve the sale or other disposition of a minority equity interest in any
Restricted Subsidiary other than to another Restricted Subsidiary (other than
pursuant to Investments permitted by the Joint Venture Investments Basket),
(d) such transaction does not involve a sale or other disposition of receivables
other than receivables owned by or attributable to other Property concurrently
being disposed of in a transaction otherwise permitted under this Section 8.05
(e) upon giving effect to such Disposition on a Pro Forma Basis, the Loan
Parties would have Consolidated EBITDA of at least $220,000,000 for the period
of four fiscal quarters most recently ended for which the Company has either
delivered financial statements pursuant to Section 7.01(a) or (b) or with
respect to fiscal periods ending prior to the Closing Date, for which the
Company has filed financial statements with the SEC.

The foregoing restrictions shall not apply to:

(i) any sale, lease, license, transfer or other disposition, or series of
related sales, leases, licenses, transfers or other dispositions, having a fair
market value not exceeding $15,000,000

(ii) the sale, lease, license, transfer or other disposition of Property in the
ordinary course of business of the Company and its Subsidiaries;

(iii) the sale, lease, license, transfer or other disposition of machinery,
equipment, software and IP Rights no longer used or useful in the conduct of
business of the Company and its Subsidiaries,

(iv) a sale, lease, license, transfer or other disposition of Property by the
Company or any Subsidiary to any Loan Party, provided that the Loan Parties
shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent may request so as to cause the Loan
Parties to be in compliance with the Additional Collateral Requirements after
giving effect to such transaction;

(v) an Involuntary Disposition by the Company or any Subsidiary;

(vi) a Disposition by the Company or any Subsidiary constituting a Permitted
Investment;

(vii) a sale, lease, license, transfer or other disposition of Property by any
Foreign Subsidiary to another Foreign Subsidiary;

(viii) the sale, transfer or other disposition of Capital Stock of any Foreign
Subsidiary by the Company, any Domestic Subsidiary or any Foreign Subsidiary to
another Foreign Subsidiary;

(ix) the sale of delinquent receivables in the ordinary course of business in
connection with the collection or compromise thereof;

 

124



--------------------------------------------------------------------------------

(x) the sale or issuance of Capital Stock of Foreign Subsidiaries in the nature
of directors’ qualifying shares and shares sold or issued to foreign nationals
or other third parties to the extent required pursuant to applicable law;

(xi) a Permitted Foreign Subsidiary Disposition;

(xii) the forgiveness or compromise of any Employee Loan;

(xiii) the transfer for fair market value of property (including Capital Stock
of Subsidiaries other than Loan Parties) to a Joint Venture; provided that such
transfer is a permitted Investment under the Joint Venture Investments Basket;

(xiv) the disposition of equity interests in (i) a Joint Venture to a current or
proposed Joint Venture counterparty or (ii) a Wholly Owned Subsidiary to a bona
fide third party for purposes of forming a Joint Venture; provided that such
transfer is a permitted Investment under the Joint Venture Investments Basket;

(xv) the disposition of actual and contingent obligations and other assets
pursuant to Section 8.02(q);

(xvi) dispositions of Capital Stock acquired or created in connection with Joint
Ventures to the extent required by, or made pursuant to, customary put and call
arrangements entered into in the ordinary course of business between the joint
venture parties and set forth in joint venture agreements, shareholders’
agreements or similar agreements or any other constitutional or organizational
documents;

(xvii) any transaction permitted under Section 8.04;

(xviii) the disposition of interests in or assets of Immaterial Subsidiaries;

(xix) dispositions in connection with a Permitted Restructuring; and

(xx) dispositions in connection with the foreclosure on assets of the Company or
any Subsidiary to the extent such foreclosure would not otherwise result in a
Default or Event of Default.

8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Restricted Subsidiary may make Restricted Payments to Persons that own
Capital Stock in such Subsidiary ratably according to their respective holdings
of the type of Capital Stock in respect of which such Restricted Payment is
being made;

(b) the Company and each Restricted Subsidiary may declare and make dividend
payments or other distributions (i) payable solely in the Capital Stock of such
Person and (ii) payable in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Capital
Stock of any such person;

 

125



--------------------------------------------------------------------------------

(c) from time to time any Restricted Subsidiary may (i) make any payment to any
Employee or in respect of any Employee pursuant to any Subsidiary Employee Plan
which payment is (A) in the nature of, or in lieu of, compensation payable to
Employees or in respect of Employees or (B) constitutes a redemption or
repurchase of Capital Stock in a Restricted Subsidiary held by an Employee or in
respect of an Employee, and (ii) enter into any Subsidiary Employee Plan with
any Employee or in respect of any Employee;

(d) the Company may make Restricted Payments with respect to the vesting of
restricted Capital Stock in amounts and in a manner consistent with past
practices;

(e) in addition to clauses (a) through (d), inclusive, the Company may make
Restricted Payments so long as, both immediately before and after giving effect
to the making thereof, (i) no Default or Event of Default exists, (ii) upon
giving effect to the making of such Restricted Payment on a Pro Forma Basis,
(x) the Loan Parties would be in compliance with the Financial Covenants and
(y) the Consolidated Total Leverage Ratio shall not exceed 3.50 to 1.00, in each
case, as of the end of the period of four fiscal quarters most recently ended
for which the Company has either delivered financial statements pursuant to
Section 7.01(a) or (b) or with respect to fiscal periods ending prior to the
Closing Date, for which the Company has filed financial statements with the SEC,
and (iii) if, after giving effect to such Restricted Payment, the aggregate
amount of all Restricted Payments made under Section 8.06(e) in the fiscal
quarter in which such Restricted Payment is made would exceed $25,000,000, the
Company shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating the matters referred to in clause (ii) above;

(f) Restricted Payments in an amount equal to the Available Amount that is not
otherwise applied; provided that (i) no Default or Event of Default (or, if used
to consummate a Limited Condition Acquisition, no Default or Event of Default
under Section 9.01(a), (f) or (g)) shall exist or result therefrom, (ii) upon
giving effect to such Restricted Payment on a Pro Forma Basis, the Loan Parties
shall have a Consolidated Total Leverage Ratio no greater than 3.75 to 1.0 and
(iii) if, after giving effect to such Restricted Payment, the aggregate amount
of all Restricted Payments made under Section 8.06(f) in the fiscal quarter in
which such Restricted Payment is made would exceed $50,000,000, the Company
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating the matters referred to in clause (ii) above; and

(g) from time to time any Restricted Subsidiary may enter into or make any
payment to (or in respect of) any Employee or consultants of such Subsidiary
pursuant to a Subsidiary Employee Plan, which payment is (A) in the nature of,
or in lieu of, compensation payable to Employees or in respect of Employees or
(B) constitutes a redemption or repurchase of Capital Stock in a Subsidiary held
by an Employee or in respect of an Employee.

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 8.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 8.06 (it being
understood that such Restricted Payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).

 

126



--------------------------------------------------------------------------------

8.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Company and its Restricted Subsidiaries on the
Closing Date or any business substantially related, complementary or incidental
thereto.

8.08 Transactions with Affiliates and Insiders.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person involving consideration in excess
of $1,500,000 other than (a) advances of working capital to any Loan Party,
(b) transfers of cash and assets to any Loan Party, (c) intercompany
transactions expressly permitted by Section 8.02, Section 8.03, Section 8.04,
Section 8.05 or Section 8.06, (d) any employment or other compensation
arrangement or agreement, Employee or compensation benefit plan, Subsidiary
Employee Plan, officer or director indemnification agreement or any similar
arrangement entered into by the Company or any of its Restricted Subsidiaries in
the ordinary course of business and payments pursuant thereto (including the
making of Employee Loans and the forgiveness or compromise thereof), (e) except
as otherwise specifically limited in this Agreement, other transactions which
are entered into in the ordinary course of such Person’s business on terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms-length transaction with a Person other than an officer,
director or Affiliate, (f) the existence of, or the performance by the Company
or any of its Subsidiaries under the terms of, any agreement or instrument as in
effect on the Closing Date and as set forth in Schedule 8.08 or any amendment
thereto (so long as any such agreement or instrument together with all
amendments thereto, taken as a whole, or any extensions or replacements thereof,
is not more disadvantageous to the holders of the notes in any material respect
than the original agreement or instrument as in effect on the Closing Date) or
any transaction contemplated thereby, (g) entering into, and other transactions
between any Restricted Subsidiary and any Employee (or in respect of any
Employee) pursuant to, any Subsidiary Employee Plan and (h) transactions with
respect to Joint Ventures permitted hereunder between a shareholder (who would
not be an Affiliate of the Company if such shareholder was not an owner of such
Joint Venture) of any Joint Venture permitted hereunder, on the one hand, and
the Company and any of its Subsidiaries or the Joint Venture and its Restricted
Subsidiaries, on the other hand; provided that the consideration paid
transactions related to such Joint Venture transaction, taken as a whole, are
fair to the Company, as reasonably determined by the Company.

8.09 Burdensome Agreements.

Enter into or permit to exist any Contractual Obligation that encumbers or
restricts the ability of the Company or any Restricted Subsidiary to (a) pay
dividends or make any other distributions to any Loan Party on its Capital Stock
or with respect to any other interest or participation in, or measured by, its
profits, (b) pay any Indebtedness or other obligation owed to any Loan Party,
(c) make loans or advances to any Loan Party, (d) sell, lease or transfer any of
its Property to any Loan Party, (e) grant Liens on any of its Property (other
than Excluded Property) pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (f) with respect to
the Company or any Domestic Subsidiary that is a Restricted Subsidiary only, act
as a Loan Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except:

(i) this Agreement and the other Loan Documents;

(ii) any document or instrument governing Indebtedness incurred pursuant to
Section 8.03(m); provided that any such restriction contained therein relates
only to Foreign Subsidiaries;

 

127



--------------------------------------------------------------------------------

(iii) in respect of any of the matters referred to in clauses (a)-(f) above:

(A) any document or instrument governing Indebtedness incurred pursuant to
Section 8.03(e); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
accessions thereto and the proceeds thereof;

(B) any document or instrument governing Indebtedness incurred pursuant to
Section 8.03(h); provided that any such restriction relating to the matters
referred to in clause (e) above is limited only to the asset or assets acquired
in the applicable Permitted Acquisition, accessions thereto and the proceeds
thereof;

(C) any Permitted Lien or any document or instrument governing any Permitted
Lien; provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien;

(D) customary restrictions and conditions contained in any agreement relating to
the sale of any Property permitted under Section 8.05 pending the consummation
of such sale;

(E) the Senior Note Documents and any Permitted Refinancing of Indebtedness
thereunder to the extent not materially more restrictive, taken as a whole, than
the restrictions set forth in the 2012 Senior Notes;

(F) any document or instrument governing Indebtedness incurred pursuant to
Section 8.03(p) or (q) to the extent not materially more restrictive, taken as a
whole, than the restrictions set forth in the 2010 Senior Notes or the 2012
Senior Notes; and

(G) customary restrictions with respect to Joint Ventures in joint venture
agreements, shareholders’ agreements or similar agreements or any other
constitutional or organizational documents;

(iv) in respect of any of the matters referred to in clauses (a)-(d) above (or
(a)-(f) above solely in the case of Foreign Subsidiaries that are Restricted
Subsidiaries), any document or instrument governing Indebtedness incurred
pursuant to Section 8.03(g) or Section 8.03(h) or any secured Indebtedness
incurred pursuant to Section 8.03(m) to the extent the Lien in respect thereof
is permitted under Section 8.01(q)(y);

(v) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of, or sublicensing or assignment of any license
of Property to, the Company or any Restricted Subsidiary;

(vi) any encumbrance or restriction by reason of applicable law, rule,
regulation, order, license, permit or similar restriction; and

(vii) restrictions on cash and other deposits or net worth imposed by customers
under contracts entered into the ordinary course of business.

8.10 Use of Proceeds.

(a) Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) in any manner that would
result in a violation of Regulation U.

 

128



--------------------------------------------------------------------------------

(b) Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity in any manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.

(c) Directly or indirectly use the proceeds of any Credit Extension for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and any other similar anti-corruption Law in any
other jurisdiction that is applicable to such Loan Party or Restricted
Subsidiary.

8.11 Financial Covenants.

(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of the Company (i) ended on or after
the Closing Date and on or prior to March 31, 2016, to be greater than 4.25 to
1.0 and (ii) ended on or after April 1, 2016, to be greater than 4.00 to 1.0;
provided that if the Company consummates a Permitted Acquisition with a fair
market value which exceeds 15% of Consolidated Total Assets of the Company (with
Consolidated Total Assets calculated before giving effect to such Permitted
Acquisition), the ratio in the preceding clause shall be increased to 4.25 to
1.0 for a period of each of the next four quarters commencing with the quarter
in which such Permitted Acquisition occurs following the effective date such
acquisition; provided that such increase shall be effective for no more than two
Permitted Acquisitions in the aggregate prior to the Maturity Date.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company (commencing
with the first fiscal quarter ended after the Closing Date) to be less than 3.00
to 1.0.

8.12 Senior Notes; Subordinated Seller Indebtedness.

(a) Amend or modify any of the terms of (i) any of the Senior Notes or any
Subordinated Seller Indebtedness if such amendment or modification would add or
change any terms in a manner adverse to the Company or any Restricted Subsidiary
(including any amendment or modification that would shorten the final maturity
or average life to maturity or require any payment to be made sooner than
originally scheduled (provided that purchases of Senior Notes or Subordinated
Seller Indebtedness made concurrently with or in connection with modifications
of Senior Notes or Subordinated Seller Indebtedness pursuant to purchases
permitted under Section 8.12(c) will not constitute an amendment or modification
prohibited by this clause (a)) or increase the interest rate applicable thereto)
or (ii) any unsecured or junior-lien Indebtedness incurred pursuant to
(A) Section 2.17 or Section 2.19, in a manner that, when taken as a whole, is
materially adverse to the interest of the Lenders, (B) Section 8.03(r), in a
manner that changes the maturity date of such Indebtedness in a manner that does
not satisfy the condition set forth in Section 8.03(r)(ii), or
(C) Section 8.03(s), in a manner that does not satisfy the condition set forth
in Section 2.17(g) or provides for a guaranty of such Indebtedness by any Person
that is not a Guarantor, in each case, unless such Indebtedness could be
incurred on such amended terms at such time;

 

129



--------------------------------------------------------------------------------

(b) Amend or modify any of the subordination provisions of any Subordinated
Seller Indebtedness;

(c) Other than the repayment, redemption or repurchase of any 2010 Senior Notes
(so long as immediately before and after giving effect thereto, on a Pro Forma
Basis, (i) no Default or Event of Default shall exist or be continuing and
(ii) the Company is in Pro Forma Compliance with the Financial Covenants), make
any optional, mandatory or other non-scheduled payment on, or prepayment,
redemption, acquisition for value (including by way of depositing money or
securities with the trustee with respect thereto before due for the purpose of
paying when due), refund, refinance or exchange of, any of the Senior Notes, any
Subordinated Seller Indebtedness, unsecured or junior-lien Indebtedness
consisting of term loans or notes incurred pursuant to Section 2.17 or
Section 2.19, or clause (r) or (s) of Section 8.03, in each case, outstanding in
a principal amount of more than $50,000,000, unless (A) both immediately before
and after giving effect to such transaction, (i) no Default or Event of Default
exists; (ii) upon giving effect to such transaction on a Pro Forma Basis,
(x) the Loan Parties would be in compliance with the Financial Covenants and
(y) the Consolidated Total Leverage Ratio shall not exceed 3.50 to 1.00, in each
case, as of the end of the period of four fiscal quarters most recently ended
for which the Company has either delivered financial statements pursuant to
Section 7.01(a) or (b) or with respect to fiscal periods ending prior to the
Closing Date, for which the Company has filed financial statements with the SEC;
and (iii) the Company shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating the matters referred to in clause
(ii) above, or (B) such prepayment is made with that portion of the Available
Amount that is not otherwise applied; provided that (i) no Default or Event of
Default (or, if used to consummate a Limited Condition Acquisition, no Default
or Event of Default under Section 9.01(a), (f) or (g)) shall exist or result
therefrom, (ii) upon giving effect to such Investment on a Pro Forma Basis, the
Loan Parties shall have a Consolidated Total Leverage Ratio no greater than 3.75
to 1.0; and (iii) the Company shall have delivered to the Administrative Agent a
Pro Forma Compliance Certificate demonstrating the matters referred to in clause
(ii) above;

(d) Make any principal or interest payments in respect of any Subordinated
Seller Indebtedness in violation of the subordination provisions applicable
thereto.

8.13 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity; Accounting and Financial Reporting.

Except as permitted under Section 8.04:

(a) Amend, modify or change its Organization Documents in a manner adverse to
the Lenders, except any amendment, modification or change to the Organization
Documents (i) of any Subsidiary that is not a Loan Party to the extent necessary
to permit such Subsidiary to become a Joint Venture that is permitted hereunder
or (ii) of any Restricted Subsidiary to the extent necessary to give effect to
any Subsidiary Employee Plan.

(b) Change its fiscal year (other than to make the fiscal year of any Person
that becomes a Subsidiary after the date hereof consistent with the Company’s
current fiscal year).

(c) Without providing ten (10) days prior written notice to the Administrative
Agent, change its name, state of formation or form of organization.

 

130



--------------------------------------------------------------------------------

(d) Make any material changes to Company’s or any of its Subsidiaries’
accounting policies or financial reporting practices, except as required by GAAP
(or, in the case of Foreign Subsidiaries, generally accepted accounting
principles in effect from time to time in their respective jurisdictions of
organization).

8.14 Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary,
(i) permit any Person (other than the Company or any Wholly Owned Subsidiary
that is a Restricted Subsidiary of the Company) to own any Capital Stock of any
Restricted Subsidiary of the Company, except (a) to qualify directors where
required by applicable law or to satisfy other requirements of applicable law
with respect to the ownership of Capital Stock of Foreign Subsidiaries that are
Restricted Subsidiaries, (b) ownership of the Capital Stock of any Restricted
Subsidiary by Employees of such Restricted Subsidiary (or in respect of such
Employees) pursuant to any Subsidiary Employee Plan, (c) third party
shareholders of Joint Ventures that are otherwise permitted hereunder or (d) as
set forth in Schedule 8.14, (ii) permit any Subsidiary of the Company to issue
or have outstanding any shares of preferred Capital Stock or (iii) create,
incur, assume or suffer to exist any Lien on any Capital Stock of any Restricted
Subsidiary of the Company, except for Permitted Liens.

8.15 Sale Leasebacks.

Enter into any Sale and Leaseback Transaction that results in a Capital Lease
unless such Sale and Leaseback Transaction is permitted by Section 8.03(e).

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Company or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three
(3) days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any commitment fee or other fee due hereunder, or (iii) within
five (5) days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement (i) contained in any of Section 7.01 or 7.02 and such
failure continues for five (5) days; (ii) contained in any of Section 7.03(b),
(c), (d) or (e) and such failure continues for fifteen (15) days; or
(iii) contained in any of Section 7.03(a), 7.05(a), 7.10, 7.11, 7.14(d) or 7.17
or Article VIII or

 

131



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any covenant or
agreement (not specified in subsection (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
thirty (30) days after the earlier of (i) the date on which a Responsible
Officer of a Loan Party becomes aware of such failure and (ii) the date on which
written notice of such failure shall have been given to the Company by the
Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Company or any Restricted Subsidiary fails to make
any payment when due after giving effect to any applicable notice and cure
periods (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee of
Indebtedness (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate outstanding principal amount of more than the
Threshold Amount; (ii) the Company or any Restricted Subsidiary fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event (other than an Involuntary Disposition that
is covered by independent third party insurance as to which the insurer does not
dispute coverage and which does not constitute a default) occurs, in each case
after giving effect to any applicable grace, cure or notice period with respect
thereto, the effect of which default or other event is to cause, or to permit
the holder or holders of such Indebtedness or the beneficiary or beneficiaries
of such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided, that no such offer to repurchase, repurchase,
prepayment or redemption of Indebtedness, as applicable, shall be an Event of
Default to the extent the offer to repurchase, repurchase, prepayment or
redemption of such Indebtedness is permitted to occur, or be made, as
applicable, under Section 8.12 or (iii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (a) any
event of default under such Swap Contract as to which the Company or any
Restricted Subsidiary is the Defaulting Party (as defined in such Swap Contract)
or (b) any Termination Event (as so defined) under such Swap Contract as to
which the Company or any Restricted Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Company or
such Restricted Subsidiary as a result thereof is greater than the Threshold
Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
Property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) days; or any proceeding under any Debtor Relief Law relating to any such
Person or to all or any material part of its Property is instituted without the
consent of such Person and continues undismissed or unstayed for sixty
(60) days, or an order for relief is entered in any such proceeding; or any
event analogous to the foregoing occurs in any jurisdiction in which a
Designated Borrower is located; or

 

132



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the Property of
any such Person and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or

(h) Judgments. There is entered against the Company or any Restricted Subsidiary
one or more final and non-appealable judgments or orders for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), and, such judgment or order remains unvacated and unpaid and
either (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in writing the
validity or enforceability of any Loan Document; or any Loan Party denies in
writing that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document;

(k) Change of Control. There occurs any Change of Control; or

(l) Subordinated Seller Indebtedness. The subordination provisions of any
Subordinated Seller Indebtedness having an aggregate outstanding principal
amount of more than the Threshold Amount shall, in whole or in part, terminate,
cease to be effective or cease to be legally valid, binding and enforceable
against any holder of such Subordinated Seller Indebtedness, other than upon the
repayment in full thereof in accordance with this Agreement; or any Loan Party
contests in writing the validity or enforceability of such subordination
provisions; or any Loan Party denies in writing that it has any or further
liability or obligation under such subordination provisions, or purports to
revoke, terminate or rescind any such subordination provision.

(m) Canadian Pension Plan Event. A Canadian Pension Plan Event shall have
occurred that, when taken together with all other Canadian Pension Plan Events
that have occurred, could reasonably be expected to result in liability of the
Loan Parties, that are organized under the Laws of Canada, in an aggregate
amount in excess of the Threshold Amount.

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

133



--------------------------------------------------------------------------------

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company and the other Loan Parties;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02),

(a) any amounts received from the Domestic Loan Parties (including the proceeds
of any realization upon the Collateral) shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Domestic Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs of the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Domestic Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees and amounts specifically referred to in clauses Third and Fourth
below) payable to the Lenders and the L/C Issuers (including Attorney Costs of
the Lenders and the L/C Issuers and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Domestic Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans and L/C
Borrowings and fees, premiums and scheduled periodic payments, and any interest
accrued thereon, due under any Swap Contract between any Domestic Loan Party and
any Swap Bank, to the extent such Swap Contract is permitted by Section 8.03(d),
ratably among the Lenders (and, in the case of such Swap Contracts, Swap Banks)
and the L/C Issuers in proportion to the respective amounts described in this
clause Third held by them;

 

134



--------------------------------------------------------------------------------

Fourth, to (a) payment of that portion of the Domestic Obligations constituting
unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Domestic Loan Party and any Swap Bank, to the extent
such Swap Contract is permitted by Section 8.03(d), (c) payments of amounts due
under any Treasury Management Agreement between any Domestic Loan Party and any
Treasury Management Bank and (d) Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Lenders (and, in the case of (x) such Swap Contracts, Swap
Banks and (y) Treasury Management Agreements, Treasury Management Banks) and the
L/C Issuers in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, after all Domestic Obligations have been paid in full, to the payment of
all remaining Obligations in the manner provided in Sections 9.03(b) (after
giving effect to the prior application of any amounts recovered from the
Designated Borrowers to the payment of such Obligations); and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the applicable Loan Party or as otherwise required by Law;
provided that subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Notwithstanding
the foregoing, no amounts received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor; and

(b) any amounts received from any Designated Borrower or otherwise available
pursuant to clause Fifth of Section 9.03(a) shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Foreign Obligations, if any, of such
Designated Borrower constituting fees, indemnities, expenses and other amounts
(including Attorney Costs of the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Foreign Obligations, if any, of such
Designated Borrower constituting fees, indemnities and other amounts (other than
principal and interest and amounts specifically referred to in clauses Third and
Fourth below) payable to the Lenders (including Attorney Costs of the Lenders
and the L/C Issuers and amounts payable under Article III), ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;

Third, to payment of that portion of the Foreign Obligations of such Designated
Borrower constituting accrued and unpaid interest on the Loans to such
Designated Borrower and fees, premiums and scheduled periodic payments, and any
interest accrued thereon, due under any Swap Contract between such Designated
Borrower and any Swap Bank, to the extent such Swap Contract is permitted by
Section 8.03(d), ratably among the Lenders (and, in the case of such Swap
Contracts, Swap Banks) in proportion to the respective amounts described in this
clause Third held by them;

Fourth, to (a) payment of that portion of the Foreign Obligations of such
Designated Borrower constituting unpaid principal of the Loans to such
Designated Borrower, (b) payment of breakage, termination or other payments, and
any interest accrued thereon, due under any Swap Contract between such
Designated Borrower and any Swap Bank, to the extent such Swap Contract is
permitted by Section 8.03(d), and (c) payments of amounts due under any Treasury
Management Agreement between such Designated Borrower and any Treasury
Management Bank, ratably among the Lenders (and, in the case of (x) such Swap
Contracts, Swap Banks and (y) Treasury Management Agreements, Treasury
Management Banks) in proportion to the respective amounts described in this
clause Fourth held by them; and

 

135



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Foreign Obligations of such
Designated Borrower have been indefeasibly paid in full, to the applicable
Designated Borrower or as otherwise required by Law.

Subject to Section 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth of
clauses (a) and (b) above shall be applied to satisfy drawings under such
Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

ARTICLE X

ADMINISTRATIVE AGENT

10.01 Appointment and Authorization of Administrative Agent.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
actions and powers as are reasonably incidental thereto. Except as otherwise
expressly provided herein, the provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer, and neither
the Company nor any other Loan Party shall have rights as a direct or third
party beneficiary of any of such provisions. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article X and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

 

136



--------------------------------------------------------------------------------

10.02 Delegation of Duties.

The Administrative Agent may execute any of its duties and exercise its rights
and powers under this Agreement or any other Loan Document by or through agents,
sub-agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent and any such agent, sub-agent, employee or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such agent, sub-agent, employee or
attorney-in-fact and to the Related Parties of the Administrative Agent and any
such agent, sub-agent, employee or attorney-in-fact, and shall apply to their
respective activities in connection with the syndication of the Commitments as
well as activities as the Administrative Agent. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in
selecting such person.

10.03 Liability of Administrative Agent.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or an L/C Issuer.

 

137



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, request, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and correct and to have been signed, sent or made or otherwise
authenticated by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by the Administrative Agent and shall not be liable for
any action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

138



--------------------------------------------------------------------------------

10.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Company referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to such
Default as may be directed by the Required Lenders in accordance with
Article IX; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable or in the best interest of the
Lenders.

10.06 Credit Decision; Disclosure of Information by Administrative Agent.

Each Lender and the applicable L/C Issuer acknowledges that no Agent-Related
Person has made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent to and acceptance of
any assignment or review of the affairs of any Loan Party or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender or such L/C Issuer as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender and the applicable L/C issuer represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Restricted
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrowers and the other Loan Parties
hereunder. Each Lender and the applicable L/C Issuer also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders or the applicable L/C Issuer by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or such L/C Issuer with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

10.07 Indemnification of Administrative Agent.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.

 

139



--------------------------------------------------------------------------------

Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Company. The
undertaking in this Section shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and/or the resignation of the
Administrative Agent.

10.08 Administrative Agent in its Individual Capacity.

Bank of America and its Affiliates (and any other Person serving as
Administrative Agent hereunder) may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
Bank of America (or such other Person serving as Administrative Agent hereunder)
were not the Administrative Agent or an L/C Issuer hereunder and without notice
to or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates (or such other Person serving as
Administrative Agent hereunder) may receive information regarding any Loan Party
or its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Loans, Bank of America (or such other
Person serving as Administrative Agent hereunder) shall have the same rights and
powers under this Agreement as any other Lender and may exercise such rights and
powers as though it were not the Administrative Agent or an L/C Issuer, and the
terms “Lender” and “Lenders” include Bank of America (or such other Person
serving as Administrative Agent hereunder) in its individual capacity.

10.09 Successor Administrative Agent.

The Administrative Agent may resign as Administrative Agent upon thirty
(30) days’ notice to the Lenders; provided that any such resignation by Bank of
America shall also constitute its resignation as an L/C Issuer and as the Swing
Line Lender. If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders, which successor administrative agent shall be consented
to by the Company at all times other than during the existence of an Event of
Default (which consent of the Company shall not be unreasonably withheld or
delayed). If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders, a successor
administrative agent from among the Lenders, which successor administrative
agent shall be consented to by the Company at all times other than during the
existence of an Event of Default (which consent of the Company shall not be
unreasonably withheld or delayed). Upon the acceptance of its appointment as
successor administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent, L/C Issuer and Swing Line Lender and the
respective terms “Administrative Agent,” “L/C Issuer” and “Swing Line Lender”
shall mean such successor administrative agent, Letter of Credit issuer and
swing line lender, and the retiring Administrative Agent’s appointment, powers
and duties as Administrative Agent shall be terminated and the retiring L/C
Issuer’s and Swing Line Lender’s

 

140



--------------------------------------------------------------------------------

rights, powers and duties as such shall be terminated, without any other or
further act or deed on the part of such retiring L/C Issuer or Swing Line Lender
or any other Lender, other than the obligation of the successor L/C Issuer to
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or to make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article X and Sections 11.04 and 11.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

10.10 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

141



--------------------------------------------------------------------------------

10.11 Collateral and Guaranty Matters.

(a) The Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion,

(i) to enter into (or acknowledge and consent to) or amend, renew, extend,
supplement, restate, replace, waive or otherwise modify any Intercreditor
Agreement (in form reasonably satisfactory to the Administrative Agent and
deemed appropriate by it) with the collateral agent or other representative of
holders of Indebtedness secured (and permitted to be secured) by a Lien on
assets constituting a portion of the Collateral hereunder, which Intercreditor
Agreement shall be binding on the holders of the Secured Obligations, and each
Lender and the other holders of the Secured Obligations hereby agrees that it
will take no actions contrary to the provisions of, if entered into and if
applicable, any Intercreditor Agreement;

(ii) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable L/C Issuer have been
made), (ii) that is transferred or to be transferred as part of or in connection
with any Disposition permitted hereunder or under any other Loan Document or any
Involuntary Disposition, (iii) as approved in accordance with Section 11.01 or
(iv) upon the Ratings Collateral Release Date;

(iii) to subordinate (or, if requested by the Company, release) any Lien on any
Property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such Property that is permitted by Section 8.01(b),
(i) or (p); and

(iv) to release any Guarantor from its obligations under the Guaranty if such
Person becomes an Excluded Subsidiary or ceases to be a Restricted Subsidiary
that is a Wholly Owned Subsidiary as a result of a transaction not prohibited
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.11.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

142



--------------------------------------------------------------------------------

10.12 Other Agents; Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,”
“co-documentation agent,” “co-agent,” “book manager,” “lead manager,”
“arranger,” “lead arranger”, “joint lead arranger” or “co-arranger” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement or any other Loan Document other than, in the case of such Lenders,
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

10.13 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 5.02 or of any Default or Event of Default or a mandatory
reduction in Commitments is not considered an extension or increase in
Commitments of any Lender);

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal (excluding mandatory prepayments required by
Section 2.05(b)(ii)), interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each

 

143



--------------------------------------------------------------------------------

Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders and the Company shall be necessary to (i) amend the
definition of “Default Rate” or to waive any obligation of any Borrower to pay
interest or Letter of Credit Fees at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

(d) except to the extent expressly set forth herein, change Section 2.13 or
Section 9.03 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(f) except for releases of Collateral in connection with a Disposition permitted
under Section 8.05, release all or substantially all of the Collateral without
the written consent of each Lender;

(g) without limiting Section 2.16(e), (x) release any Borrower, (y) except in
connection with a merger or consolidation permitted under Section 8.04 or a
Disposition permitted under Section 8.05, all or substantially all of the
Guarantors, from its or their obligations under the Loan Documents or
(z) release the Company from its Guarantee of the Foreign Obligations of any
Designated Borrower without the written consent of each Lender; or

(h) amend Section 1.06, the definition of “Alternative Currency” without the
consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected L/C Issuer in addition to the Lenders
required above, affect the rights or duties of any L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) the Engagement Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

 

144



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth herein, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Company and the other Loan Parties (i) to
add one or more additional revolving credit or term loan facilities to this
Agreement, to permit the extensions of credit and all related obligations and
liabilities arising in connection therewith from time to time outstanding to
share ratably (or on a basis subordinated to the existing facilities and to any
of the other facilities then existing hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the facilities hereunder and to include
appropriately the Lenders holding such revolving credit or term loan facilities
in any determination of the Required Lenders and any other number, percentage or
class of Lenders hereunder and (ii) to change, modify or alter Section 2.13 or
9.03 or any other provision hereof relating to pro-rata sharing of payments
among the Lenders to the extent necessary to allow the Lenders holding such
additional revolving credit or term loan facilities to share ratably with the
existing Lenders in payments made in respect of the Loans and/or to allow
Lenders with commitments having an earlier maturity date to be paid in full (and
have their Commitments terminated) at maturity on a non-pro rata basis.

Notwithstanding anything to the contrary set forth herein, in order to implement
any Incremental Commitments or any Extended Commitments in accordance with
Section 2.17 or Section 2.18, this Agreement may be amended for such purpose
(but solely to the extent deemed necessary or appropriate by the Administrative
Agent to implement such Incremental Commitments or such Extended Commitments in
accordance with such applicable Section) by the Company, the other Loan Parties,
the Administrative Agent and the relevant Additional Lenders providing such
Incremental Commitments or the relevant Extending Lenders providing such
Extended Commitments, as the case may be, including any amendments to
(x) change, modify or alter Section 2.13 or 9.03 or any other provision hereof
relating to pro rata sharing of payments among the Lenders to the extent
necessary to allow the Additional Lenders or the Extending Lenders, as
applicable, to share ratably with the existing Lenders in payments made in
respect of the Loans and/or to allow Lenders with commitments having an earlier
maturity date to be paid in full (and have their Commitments terminated) at
maturity on a non-pro rata basis, (y) to permit the extensions of credit from
time to time outstanding under the Incremental Commitments or the Extended
Commitments, as applicable, and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans and the accrued interest and fees in respect thereof
and to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and (z) to provide that all Borrowings of
Revolving Loans will be made pro-rata among the Revolving Commitments and any
Incremental Commitments that becomes effective in connection with an Incremental
Amendment and any Extended Commitment that becomes effective in connection with
an Extension.

Notwithstanding anything to the contrary set forth herein, in connection with
the designation of (x) any Designated Borrower pursuant to Section 2.16 or
(y) any additional Alternative Currencies in accordance with Section 1.09, the
Administrative Agent and the Loan Parties may, without the consent of the
Required Lenders, enter into such amendments and modifications to this Agreement
and the other Loan Documents (and enter into additional Loan Documents), in each
case, deemed necessary or appropriate by the Administrative Agent in connection
therewith, including without limitation, the addition of provisions relating to
(or the modification of any provision relating to) (i) the reference source for
the determination of the Eurocurrency Rate as applicable to Loans made in any
additional Alternative Currency or Loans made to any Designated Borrower,
(ii) the notice periods for borrowing requests with respect to Loans made in any
additional Alternative Currency or Loans made to any Designated Borrower,
(iii) the

 

145



--------------------------------------------------------------------------------

minimum borrowing or prepayments amounts applicable to any additional
Alternative Currency or Designated Borrower, (iv) the timing and manner of
delivery of funds in any additional Alternative Currency or to any Designated
Borrower, (v) gross-up and/or indemnity with respect to withholding tax matters
and (vi) other applicable local law provisions.

Notwithstanding anything to the contrary set forth herein, if the Administrative
Agent and the Company shall have jointly identified an obvious error, or any
error or omission of a technical nature, in the Loan Documents, then the
Administrative Agent and the Company shall be permitted to amend such provision
without further action or consent of any other party hereto if the same is not
objected to in writing by the Required Lenders to the Administrative Agent
within five (5) Business Days following receipt of notice thereof.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Company may
replace such non-consenting Lender in accordance with Section 11.16; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).

11.02 Notices and Other Communications; Facsimile Copies.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile (or other electronic image
scan transmission) as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to the Company, the Administrative Agent, the L/C Issuers or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Company); and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile (or other
electronic image scan transmission) shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsection (b).

 

146



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lenders, the L/C Issuers or the Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor); provided that, in each case, if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice, email or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Platform, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Agent Party; provided, however, that in
no event shall any Agent Party have any liability to any Loan Party, any Lender,
the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, electronic mail
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, electronic mail address or facsimile or telephone number for
notices and other communications hereunder by notice to the Company, the
Administrative Agent, the L/C Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

 

147



--------------------------------------------------------------------------------

Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Company even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Company shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, reasonable
costs and expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Company, except to the
extent that such losses, costs, expenses or liabilities are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Person. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies.

No failure by any Lender, the applicable L/C Issuer or the Administrative Agent
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.09 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

148



--------------------------------------------------------------------------------

11.04 Attorney Costs, Expenses and Taxes.

(a) The Company agrees (a) to pay or reimburse the Administrative Agent for all
reasonable, documented, out-of-pocket costs and expenses incurred in connection
with the development, preparation, negotiation and execution of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all reasonable, documented out-of-pocket Attorney Costs,
settlement costs and reasonable costs and expenses in connection with the use of
IntraLinks, Inc., or other similar information transmission systems in
connection with this Agreement, and (b) to pay or reimburse the Administrative
Agent and each Lender for all reasonable costs and expenses incurred in
connection with the enforcement, attempted enforcement after the occurrence of
an Event of Default, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such reasonable costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all reasonable search, filing, recording, title insurance
and appraisal charges and fees and taxes related thereto, and other reasonable
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent or any Lender.

(b) To the extent that the Company for any reason fails to indefeasibly pay any
amount required under subsection (a) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (b) are subject to the provisions of
Section 2.12(d).

(c) All amounts due under this Section 11.04 shall be payable within ten
(10) Business Days after demand therefor.

(d) The agreements in this Section shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations.

11.05 Indemnification by the Loan Parties.

Whether or not the transactions contemplated hereby are consummated, the Company
agrees to indemnify and hold harmless each Agent-Related Person, each Lender and
their respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from

 

149



--------------------------------------------------------------------------------

and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, and reasonable costs, expenses and
disbursements (including reasonable Attorney Costs (it being understood that, in
the case of an actual or potential conflict of interest, the Loan Parties shall
be responsible for such fees, expenses and disbursements of additional law
firm(s) for such Indemnitees as necessary or advisable to alleviate such actual
or potential conflict) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by an L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (c) any actual or alleged presence or release of Hazardous Materials
on or from any Property currently or formerly owned, leased or operated by the
Company, any of its Subsidiaries or any other Loan Party or its Subsidiaries, or
any Environmental Liability related in any way to the Company, any of its
Subsidiaries or any other Loan Party or its Subsidiaries, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect, special, consequential or punitive damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). All
amounts due under this Section 11.05 shall be payable within ten (10) Business
Days after demand therefor. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. This Section 11.05 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

11.06 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect in the applicable currency of such recovery or payment. The
obligations of the Lenders and the L/C Issuers under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

150



--------------------------------------------------------------------------------

11.07 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Revolving Commitment, Incremental Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment, Incremental Commitment and the related Loans at
the time owing to it or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Revolving Commitment or Incremental
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

151



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans,
Revolving Commitments and Incremental Commitments, and rights and obligations
with respect thereto, assigned, except that this clause (ii) shall not apply to
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund with a Commitment in respect of the
applicable facility;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Commitment or Incremental Commitment if such assignment is to a Person
that is not a Lender with a Revolving Commitment or Incremental Commitment in
respect of the Revolving Commitment or Incremental Commitment subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, in each case under the applicable facility; and

(C) the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of Revolving Loans
and Revolving Commitments; and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and Revolving Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (which fee is not payable by the
Company). The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Company. No such assignment shall be made to the Company or
any of the Company’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment resulting in Additional Indemnified Taxes. No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending the applicable Alternative Currencies to the relevant
Borrower without the imposition of any additional Indemnified Taxes.

 

152



--------------------------------------------------------------------------------

(viii) No Assignment to Defaulting Lenders. No such assignment shall be made to
any person that constitutes (or would constitute after giving effect to such
assignment) a Defaulting Lender or any of its Subsidiaries.

(ix) No Assignment to Competitors. No such assignment shall be made to a
Competitor unless the Company has consented to such assignment to such entity,
in which case such entity will not be considered a Competitor for the purpose of
such assignment.

(x) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the applicable
L/C Issuer or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Pro Rata Share. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable Law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 11.04 and 11.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment); provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the applicable Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section. The Administrative Agent shall
not be responsible or have any liability for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions hereof relating
to the list of Competitors. Without limiting the generality of the foregoing,
the Administrative Agent shall not (x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Competitor or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Competitor.

 

153



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Commitments and Incremental Commitments of, and principal amounts (and
stated interest thereon) of the Loans and L/C Obligations owing to, each Lender,
and any assignments thereof, pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Company, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Company
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, a Competitor or the
Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitment,
its Incremental Commitment, if any, and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Administrative Agent, the other Lenders and the L/C Issuers shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(b) without
regard to the existence of any participation. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso of Section 11.01 that directly
affects such Participant. Subject to subsection (e) of this Section, the Company
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (subject to the requirements and limitations thereof, including
requirements under Section 3.01(e) (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.09
as though it were a Lender; provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Company, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest thereon) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to the Company or any other Person
(including the identity of any Participant or any Participant’s interest in any
Commitment, Loan, Letter of Credit or other obligation under any Loan Document)
except to the extent that such disclosure is necessary to establish that any
such obligations are in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

154



--------------------------------------------------------------------------------

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 11.15 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or JPMorgan Chase Bank assigns all of its Revolving Commitment and
Loans pursuant to subsection (b) above, Bank of America or JPMorgan Chase Bank,
as applicable, may, (i) upon thirty (30) days’ notice to the Company and the
Lenders, resign as an L/C Issuer and/or (ii) upon thirty (30) days’ notice to
the Company, resign as Swing Line Lender. In the event of any such resignation
as an L/C Issuer or as the Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America or JPMorgan Chase
Bank, as applicable, as an L/C Issuer or as the Swing Line Lender, as the case
may be. If Bank of America or JPMorgan Chase Bank, as applicable, resigns as an
L/C Issuer, it shall retain all the rights, powers, privileges and duties of an
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America or JPMorgan Chase Bank, as applicable,
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (1) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(2) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America or JPMorgan Chase Bank,
as applicable, to effectively assume the obligations of Bank of America or
JPMorgan Chase Bank, as applicable, with respect to such Letters of Credit.

11.08 Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature

 

155



--------------------------------------------------------------------------------

of such Information and instructed to keep such Information confidential);
(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Loan
Parties; (g) with the consent of the Company; (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Company; or (i) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit Extensions. For the purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by any Loan Party. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding
anything else herein to the contrary, no party hereto shall disclose any
information of the kind referenced in section 275(1) of the Australian PPSA.

Each of the Administrative Agent, the Lenders and each L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

11.09 Set-off.

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender is
authorized at any time and from time to time, without prior notice to the
Company or any other Loan Party, any such notice being waived by the Company (on
its own behalf and on behalf of each Loan Party) to the fullest extent permitted
by law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other indebtedness at any
time owing by, such Lender to or for the credit or the account of the respective
Loan Parties against any and all Obligations owing to such Lender hereunder or
under any other Loan Document, now or hereafter existing, irrespective of
whether or not the Administrative Agent or such Lender shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or indebtedness; provided that in the event that any
Defaulting Lender shall exercise

 

156



--------------------------------------------------------------------------------

any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers, the Swing
Line Lender and the other Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. Each Lender agrees promptly to notify the Company and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. No amounts set off from any Guarantor
shall be applied to any Excluded Swap Obligations of such Guarantor.

11.10 Interest Rate Limitation.

(a) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (i) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

(b) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

(c) Notwithstanding any other provision of this Agreement or any other Loan
Document, in no event shall any Loan Document require the payment or permit the
collection of interest or other amounts in an amount or at a rate in excess of
the amount or rate that is permitted by applicable Laws or in an amount or at a
rate that would result in the receipt by the Lenders or the Administrative Agent
of interest at a criminal rate, as the terms “interest” and “criminal rate” are
defined under the Criminal Code (Canada). For the purposes of the Criminal Code
(Canada), the effective annual rate of interest shall be determined in
accordance with generally accepted actuarial practices and principles and if
there is any dispute, the determination of a Fellow of the Canadian Institute of
Actuaries appointed by the Administrative Agent shall be conclusive.

 

157



--------------------------------------------------------------------------------

11.11 Counterparts; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Except as
provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.12 Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

11.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the applicable L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

158



--------------------------------------------------------------------------------

11.15 Booking of Loans; Mitigation Obligations.

(a) Any Lender may fund, book, carry or transfer Loans at, to, or for the
account of any of its branch offices or any of its Affiliates.

(b) If any Lender requests compensation under Section 3.04, or if the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, then such
Lender shall (at the request of the Company) use reasonable efforts to designate
a different lending office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.04 or Section 3.01, as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Company hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

11.16 Replacement of Lenders.

If any Lender requests compensation under Section 3.04, or if the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender or a Non-Consenting Lender or if any other
circumstance exists hereunder that gives the Company the right to replace a
Lender as a party hereto, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.07), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 11.07(b)(iv);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

159



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.17 Release of Collateral and Guarantees.

The Administrative Agent hereby agrees with the Company that the Administrative
Agent shall (and the Lenders hereby direct the Administrative Agent to), upon
the request of the Company:

(a) release any Lien on any Collateral granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is transferred or to be transferred as part of or in connection with
any Disposition permitted hereunder or under any other Loan Document or any
Involuntary Disposition, (iii) as approved in accordance with Section 11.01 or
(iv) upon the Ratings Collateral Release Date; provided that the Liens on
Collateral released pursuant to this clause (iv) shall be reinstated upon a
Collateral Reinstatement Event, in which case the Company shall grant the
Administrative Agent and the Lenders a Lien on such Collateral in accordance
with the Additional Collateral Requirements;

(b) subordinate or release any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Property that is permitted by Section 8.01(b), (i) or (p); and

(c) release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Restricted Subsidiary or becomes an Excluded Subsidiary, in each
case, as a result of a transaction permitted hereunder.

11.18 Governing Law.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OR ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

(b) EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES

 

160



--------------------------------------------------------------------------------

THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS.

(i) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

(ii) EACH DESIGNATED BORROWER AND EACH OTHER LOAN PARTY HEREBY IRREVOCABLY
APPOINTS THE COMPANY, AS ITS AGENT (THE “PROCESS AGENT”) TO RECEIVE ON BEHALF OF
ITSELF AND ITS PROPERTY, SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY
OTHER PROCESS WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING. SUCH SERVICE MAY
BE MADE BY DELIVERING A COPY OF SUCH PROCESS TO THE APPLICABLE LOAN PARTY IN
CARE OF THE PROCESS AGENT AT THE ADDRESS PROVIDED BY THE COMPANY FOR NOTICES IN
SECTION 11.02, AND EACH DESIGNATED BORROWER AND EACH OTHER LOAN PARTY HEREBY
AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF

11.19 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR

 

161



--------------------------------------------------------------------------------

OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.20 USA Patriot Act Notice.

Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the Patriot
Act. The Company shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” an anti-money laundering rules
and regulations, including the Patriot Act.

11.21 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that, notwithstanding anything contained herein to
the contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

11.22 No Advisory or Fiduciary Relationship.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Company acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Joint Lead Arrangers, are arm’s-length commercial transactions between the
Company and its Affiliates, on the one hand, and the Administrative Agent and
the Joint Lead Arrangers, on the other hand, (ii) the Company has consulted its
own legal, accounting, regulatory and tax advisors to the extent they has deemed
appropriate, and (iii) the Company is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (b)(i) each of the Administrative Agent, the
Joint Lead Arrangers and the Lenders is and has been acting solely as a

 

162



--------------------------------------------------------------------------------

principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not and will not be acting as an advisor, agent or fiduciary
for the Company or any of its Affiliates or any other Person and (ii) none of
the Administrative Agent, any Joint Lead Arranger or any Lender has any
obligation to the Company or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Joint Lead Arrangers, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Company and its Affiliates, and neither the Administrative Agent nor any
Joint Lead Arranger has any obligation to disclose any of such interests to the
Company or its Affiliates. To the fullest extent permitted by law, each Loan
Party hereby waives and releases any claims that it may have against the
Administrative Agent or any Joint Lead Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.23 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).

11.24 Appointment of the Company.

Each of the Guarantors hereby appoints the Company to act as its agent for all
purposes under this Agreement and agrees that (a) the Company may execute such
documents on behalf of such Guarantor as the Company deems appropriate in its
sole discretion, and each Guarantor shall be obligated by all of the terms of
any such document executed on its behalf, (b) any notice or communication
delivered by the Administrative Agent or a Lender to the Company shall be deemed
delivered to each Guarantor, and (c) the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, instrument or agreement
executed by the Company on behalf of each Guarantor.

Each of the Designated Borrowers hereby appoints the Company to act as its agent
for all purposes under this Agreement and agrees that (a) the Company may
execute such documents on behalf of such Designated Borrower as the Company
deems appropriate in its sole discretion and each Designated Borrower shall be
obligated by all of the terms of any such document executed on its behalf,
(b) any notice or communication delivered by the Administrative Agent or a
Lender to the Company shall be deemed delivered to each Designated Borrower, and
(c) the Administrative Agent or the Lenders may accept, and be permitted to rely
on, any document, instrument or agreement executed by the Company on behalf of
each Designated Borrower.

 

163



--------------------------------------------------------------------------------

11.25 Australian Code of Banking Practice.

Each of the parties hereto agrees that the Australian Code of Banking Practice
2003 does not apply to this Agreement and the transactions in connection with
it.

[SIGNATURE PAGES FOLLOW]

 

164



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

COMPANY:

FTI CONSULTING, INC.,

a Maryland corporation

By: /s/ David M. Johnson Name: David M. Johnson Title: Chief Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

FTI, LLC,

a Maryland limited liability company

COMPASS LEXECON LLC,

a Maryland limited liability company

FTI INTERNATIONAL LLC,

a Maryland limited liability company

FTI CONSULTING LLC,

a Maryland limited liability company

FTI GENERAL PARTNER LLC,

a Maryland limited liability company

FTI HOSTING LLC,

a Maryland limited liability company

FTI CONSULTING TECHNOLOGY LLC,

a Maryland limited liability company

FTI CONSULTING TECHNOLOGY SOFTWARE CORP,

a Washington corporation

FD MWA HOLDINGS INC.,

a Delaware corporation

FTI CONSULTING (SC) INC.,

a New York corporation

SPORTS ANALYTICS LLC,

a Maryland limited liability company

FTI CONSULTING (GOVERNMENT AFFAIRS) LLC,

a New York limited liability company

FTI CONSULTING REALTY LLC,

a New York limited liability company

FTI CONSULTING ACUITY LLC,

a Maryland limited liability company

FTI CONSULTING PLATT SPARKS LLC,

a Texas limited liability company

WDSCOTT (US) INC.,

a New York corporation

By: /s/ Ronald Reno Name: Ronald Reno Title:
Vice President, Chief Financial Officer and Treasurer

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FTI INVESTIGATIONS, LLC, a Maryland limited liability company By:   /s/ Michael
Pace

Name:

  Michael Pace Title:   President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GUARANTOR:

GREENLEAF POWER MANAGEMENT LLC,

a Maryland limited liability company

By: /s/ Ronald Reno Name: Ronald Reno Title: Vice President, Chief Financial
Officer and Treasurer

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

By: /s/ Ronaldo Naval Name: Ronaldo Naval Title: Vice President LENDERS:

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

By: /s/ Monica Sevila Name: Monica Sevila Title: Sr. Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer By:   /s/ Philip Mousin
Name:   Philip Mousin Title:   Executive Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A., as a Lender By:   /s/ Peter Martin Name:   Peter Martin
Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By: /s/ Daniel L. Nichols Name: Daniel L. Nichols
Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA,

as a Lender

By:   /s/ David W. Dinella Name:   David W. Dinella Title:   Senior Vice
President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ John E. Hehir Name:   John E. Hehir Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MUFG Union Bank, N.A., as a Lender By:   /s/ Christine Davis Name:   Christine
Davis Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:   /s/ Beth Rue Name:   Beth Rue Title:  
Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Santander Bank, N.A., as a Lender By: /s/ Daniel L. Nichols Name: Philip B.
Shober Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By: /s/ Michelle C. Phillips Name: Daniel
L. Nichols Title: Director and Execution Head

 

[Signature Page to Credit Agreement]